Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT


Between

FSP 50 SOUTH TENTH STREET CORP.,

SELLER

And

UNION INVESTMENT REAL ESTATE GMBH, ACTING IN ITS OWN NAME AND FOR THE ACCOUNT OF
THE FUND (Sondervermögen) [UniImmo: Europa],

BUYER




Premises:

50 South Tenth Street

Minneapolis, Minnesota




June 25, 2014

 



 

PURCHASE AND SALE AGREEMENT



THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made as of the 25th day of
June, 2014 (the “Effective Date”), by and between FSP 50 SOUTH TENTH STREET
CORP., a Delaware corporation (“Seller”) and UNION INVESTMENT REAL ESTATE GmbH,
a German limited liability capital investment company, acting in its own name
and for the account of the fund (Sondervermögen) [UniImmo: Europa] (“Buyer”).
FIRST AMERICAN TITLE INSURANCE COMPANY (the “Escrow Agent”) joins in this
Agreement for the limited purposes set forth in Section 15.

BACKGROUND

A.      This Agreement is made with reference to all of Seller’s interest in and
to the following real and personal property (collectively, the “Property”):

(1)      All that land which is located in City of Minneapolis, Hennepin County,
Minnesota and known as 50 South Tenth Street, as more particularly described in
Exhibit A hereto, together with all easements, rights, privileges and benefits
appurtenant thereto (the “Land”);

(2)      The building (the “Building”), together with all improvements,
structures, and fixtures located on the Land, if any, and appurtenant thereto
(the Building and such improvements, structures and fixtures being hereinafter
collectively referred to as the “Improvements,” and the Land and the
Improvements being hereinafter collectively referred to as the “Real Property”);

(3)      The tenant leases relating to the Improvements, and other occupancy
agreements with tenants occupying or using all or any portion of the Real
Property together with all amendments thereto (collectively, the “Leases”), and
any guaranties applicable thereto and all security deposits, letters of credit,
advance rental, or like payments (collectively, the “Security Deposits”), if
any, held by Seller or Master Lease Tenant (as defined below) in connection with
the Leases, being the leases referred to on the Rent Roll (as defined in Section
3.3 below);

(4)      All fixtures, equipment, furniture, furnishings, appliances, supplies
and other personal property of every nature and description attached or
pertaining to, or otherwise used in connection with, the Real Property, owned by
Seller and located within the Real Property but expressly excluding any of the
foregoing owned or leased by any tenant and any personal property owned by a
third party and leased to Seller (the “Personalty”), including the Personalty
referred to on the list attached hereto as Schedule A.4; and

(5)      All intangible rights and property used or useful in connection with
the foregoing, including, without limitation, all development rights, contract
rights, guarantees, licenses, plans, certificates of occupancy, authorizations,
drawings, permits, entitlements and warranties and all of Seller’s rights, title
and interest, if any, in and to any service marks, logos or any trade names but
not including any reference to “FSP” (the “Intangible Property”).

1

 

 

B.      Seller is prepared to sell, transfer and convey the Property to Buyer,
and Buyer is prepared to purchase and accept the same from Seller, all for the
Purchase Price and on the other terms and conditions hereinafter set forth.

TERMS AND CONDITIONS

In consideration of the mutual covenants and agreements herein contained, and
intending to be legally bound hereby, the parties hereto agree:

1.      Sale and Purchase. Seller hereby agrees to sell, transfer and convey the
Property to Buyer, and Buyer hereby agrees to purchase and accept the Property
from Seller, in each case for the Purchase Price and on and subject to the other
terms and conditions set forth in this Agreement.

2.      Purchase Price. The purchase price for the Property (the “Purchase
Price”) shall be $164,500,000.00, which, subject to the terms and conditions
hereinafter set forth, shall be paid to Seller by Buyer as follows:

2.1      Initial Deposit. Within two (2) business days following the Effective
Date, Buyer shall deliver to Escrow Agent, in immediately available funds, to be
held in escrow and delivered in accordance with this Agreement, a cash deposit
in the amount of Five Million and 00/100 Dollars ($5,000,000.00) (together with
any interest earned thereon, the “Initial Deposit”).

2.2      Additional Deposit. Within two (2) business days following the
expiration of the Inspection Period (as defined below), Buyer shall deliver to
Escrow Agent, in immediately available funds, to be held in escrow and delivered
in accordance with this Agreement, an additional cash deposit in the amount of
Five Million and 00/100 Dollars ($5,000,000.00) (together with any interest
earned thereon, the “Additional Deposit”). The Initial Deposit and the
Additional Deposit are referred to herein as the “Deposit.”

2.3      Payment at Closing. At the consummation of the transaction contemplated
hereby (the “Closing”), Buyer shall deliver to Escrow Agent cash in an amount
equal to the Purchase Price less the Deposit. The Purchase Price, subject to
adjustments and apportionments as set forth herein, shall be paid at Closing by
wire transfer of immediately available federal funds, transferred to the order
or account of Seller or such other person as Seller may designate in writing.

The delivery and recording of documents and the disbursement of funds shall be
effectuated through the Escrow Agent at the Closing and pursuant to the closing
instructions from the parties hereto, which closing instructions shall not
modify or diminish the parties’ respective obligations hereunder.

2.4      Independent Consideration. Seller and Buyer acknowledge and agree that
One Hundred Dollars ($100.00) of the Deposit shall be paid to Seller if this
Agreement is terminated for any reason (the “Independent Contract
Consideration”), in addition to any other rights Seller may have hereunder.
Moreover, Seller and Buyer acknowledge and

2

 

agree that the Independent Contract Consideration has been bargained for and
agreed to as additional consideration for Seller’s execution and delivery of
this Agreement.

 

3.      Representations and Warranties of Seller. Subject to all matters
disclosed in such Property Materials as are delivered, or made available to
Buyer prior to the expiration of the Inspection Period, and subject to any other
information of which Buyer has actual knowledge (all such matters being referred
to herein as “Exception Matters”), Seller represents and warrants to Buyer as
follows:

3.1.      Authority. Seller is a corporation organized under the laws of the
State of Delaware, and, except as set forth in Section 17.16 below, has all
requisite power and authority to enter into this Agreement and perform its
obligations hereunder.

3.2.      No Conflict. To Seller’s actual knowledge, except as set forth in
Section 17.16 below, the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereunder on the part of Seller do
not and will not conflict with or result in the breach of any material terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge, or encumbrance upon any of the Property or
assets of the Seller by reason of the terms of any contract, mortgage, lien,
lease, agreement, indenture, instrument or judgment to which Seller is a party
or which is or purports to be binding upon Seller or which otherwise affects
Seller, which will not be discharged, assumed or released at Closing.

3.3.      Rent Roll and Leases. Seller has delivered to Buyer a true and correct
copy of the current rent roll for the Property (the “Rent Roll”) and true,
correct and complete copies of all the Leases (including any material license
agreements or other material occupancy agreements) and all amendments and
modifications thereto and with respect to each Lease there are no
understandings, oral or written, between the parties to the Lease that in any
manner vary the obligations or rights of either party as set forth in the Lease.

3.3.1.      There are no Leases, licenses or occupancy agreements currently in
effect that affect the Property other than those listed on the Rent Roll.

3.3.2.      Exhibit B contains a true, correct and complete list of all unpaid
leasing commissions (including, but not limited to, any agents’ and broker’s
commissions) and unfunded tenant improvement costs, and future rent abatements,
with respect to the Leases.

3.3.3.      Seller has not received any written notice that Seller is in default
of any material obligations of Seller under any Lease, which default has not
been cured.

3.3.4.      Seller has not delivered written notice to any Tenant under any
Lease of a default on the part of such Tenant that has not been cured.

3.3.5.      There is no money or letters of credit deposited by any tenant with
Seller under any Lease, other than as set forth on the Rent Roll.

3

 

 

3.4.      No Condemnation. To Seller’s actual knowledge, Seller has not received
any written notice of any pending or contemplated condemnation, eminent domain
or similar proceeding with respect to all or any portion of the Real Property.

3.5.      Contracts. Seller has delivered to Buyer true, correct and complete
copies of all of the construction, management, leasing, service, equipment,
supply, maintenance or concession agreements (collectively, the “Contracts”) in
effect with respect to the Real Property or the Personalty. There are no
Contracts in effect with respect to the Real Property or the Personalty, except
as set forth in Schedule 3.5. Seller has not received any written notice that
Seller is in default of any material obligations of Seller under the Contracts,
which default has not been cured.

3.6.      Compliance. Seller has not received written notice from any
governmental agency or other body of any existing violations of any federal,
state, county or municipal laws, ordinances, orders, codes, regulations or
requirements affecting the Real Property which have not been cured.

3.7.      Litigation. Except for the matter disclosed in the summons and
complaint attached hereto as Schedule 3.7 (the “Skyway Litigation”), there is no
material action, suit or proceeding in court or arbitration which is pending or,
to Seller’s actual knowledge, threatened against or affecting the Property or
arising out of the ownership, management or operation of the Real Property.

3.8.      FIRPTA. Seller is not a “foreign person” as defined in Section
1445(f)(3) of the Internal Revenue Code.

3.9.      No Bankruptcy. Seller has not (i) made a general assignment for the
benefit of creditors, (ii) filed any voluntary petition in bankruptcy or
suffered the filing of an involuntary petition of Seller’s creditors, (iii)
suffered the appointment of a receiver to take possession of all, or
substantially all, of Seller’s assets, (iv) suffered the attachment or other
judicial seizure of all, or substantially all, of Seller’s assets, (v) admitted
in writing it inability to pay its debts as they come due or (vi) made an offer
of settlement, extension or composition to its creditors generally.

3.10.      No Other Options. Other than this Agreement or as set forth in this
Agreement, the Property is not subject to any outstanding agreement(s) of sale
or options, rights of first refusal or other rights of purchase.

3.11.      Patriot Act. Seller is not, and will not be, a person or entity with
whom Buyer is restricted from doing business with under the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, H.R. 3162, Public Law 107-56 (commonly known as
the “USA Patriot Act”) and Executive Order Number 13224 on Terrorism Financing,
effective September 24, 2001 and regulations promulgated pursuant thereto
(collectively, “Anti-Terrorism Laws”), including without limitation persons and
entities named on the Office of Foreign Asset Control Specially Designated
Nationals and Blocked Persons List.

4

 

 

3.12.      Environmental. Except as set forth in any environmental reports or
materials delivered as part of the Property Materials, or as otherwise disclosed
in writing to Buyer, to Seller’s actual knowledge, Seller has received no
written notification from any governmental or quasi-governmental authority that
any such authority has alleged or determined that there are violations of any
laws relating to Hazardous Materials at the Property, nor, to Seller's actual
knowledge, do any such violations exist.

3.13.      Wells. Seller does not know of any “wells” on the described Real
Property within the meaning of Minn. Stat. § 103I. This representation is
intended to satisfy the requirements of that statute.

3.14.       Storage Tanks. No “above ground storage tanks” or “underground
tanks” (within the meaning of Minn. Stat. §116.46) are located in or about the
Real Property, or have been located under, in or about the Real Property and
have subsequently been removed or filled.

3.15.      Individual Sewage Treatment Systems. Solely for purposes of
satisfying the requirements of Minn. Stat. § 115.55, Seller certifies there is
no “individual sewage treatment system” (within the meaning of that statute) on
or serving the Real Property. Seller certifies that sewage generated on the Real
Property goes to a facility permitted by the Minnesota Pollution Control Agency.

3.16.      Methamphetamine Production. For the purposes of satisfying any
applicable requirements of Minn. Stat. § 152.0275, Seller discloses and
certifies that, to its knowledge, methamphetamine production has not occurred on
the Real Property.

3.17.      Employees. Seller has no employees.

3.18.      Tax Assessment Appeals. There are no pending challenges or filed
appeals of the assessed valuation of the Property for ad valorem tax purposes.

3.19.      REOA. The “REOA” is that certain Reciprocal Easement and Operation
Agreement described in Item 4 of Schedule B of Seller’s Title Policy. Seller has
not received any written notice that Seller is in default of any material
obligations of Seller under the REOA, which default has not been cured. Seller
has not delivered written notice to any other party under the REOA of a default
on the part of such party that has not been cured.

3.20.      Skyway Bridge Agreements. The “Skyway Bridge Agreements” are,
collectively, the Agreements for Skyway Construction, Operation, Maintenance,
and Easements Agreements described in Items 5, 6, 7 and 8 of Schedule B of
Seller’s Title Policy. Seller has not received any written notice that Seller is
in default of any material obligations of Seller under any of the Skyway Bridge
Agreements, which default has not been cured. Seller has not delivered written
notice to any other party under any Skyway Bridge Agreement of a default on the
part of such party that has not been cured.

3.21.      Right of First Offer – Parking Garage. The “Parking ROFO” is that
certain Parking Garage Parcel Right of First Offer Agreement described in Item
11 of Schedule B of Seller’s Title Policy. Seller has not received any written
notice that Seller is in default of any material obligations of Seller under the
Parking ROFO, which default has not been cured.

5

 

Seller has not delivered written notice to any other party under the Parking
ROFO of a default on the part of such party that has not been cured.

 

3.22.      Public Parking Garage Parking Agreement. The “Public Parking
Agreement” is that certain Public Parking Garage Parking Agreement, described in
Item 9 of Schedule B of Seller’s Title Policy. Seller has not received any
written notice that Seller is in default of any material obligations of Seller
under the Public Parking Agreement, which default has not been cured. Seller has
not delivered written notice to any other party under the Public Parking
Agreement of a default on the part of such party that has not been cured.

3A.      Limitations Regarding Representations and Warranties. As used in this
Agreement, or in any other agreement, document, certificate or instrument
delivered by Seller to Buyer, the phrase “to Seller’s actual knowledge”, “to the
best of Seller’s actual knowledge” or any similar phrase shall mean the actual,
not constructive or imputed, knowledge of William S. Friend, Vice
President—Regional Director of FSP Property Management LLC (the “Seller
Knowledge Party”), without any obligation on such individual's part to make any
independent investigation of the matters being represented and warranted, or to
make any inquiry of any other persons, or to search or examine any files,
records, books, correspondence and the like. The Seller Knowledge Party is the
representative of Seller who has primary asset management responsibilities for
the Property on behalf of Seller.

Seller shall have no liability whatsoever to Buyer with respect to any Exception
Matters. If Buyer obtains knowledge of any Exception Matters before the Closing,
Buyer shall consummate the acquisition of the Property subject thereto, subject
to the provisions of Article 4 below; provided, however, if Buyer first obtains
knowledge of any Exception Matters between the end of the Inspection Period and
the Closing, which Exception Matters materially and adversely affect the value
to Buyer of the transactions contemplated by this Agreement, Buyer may as its
exclusive remedy terminate this Agreement and receive a refund of the Deposit
upon written notice given within five (5) business days after Buyer obtains such
knowledge of any Exception Matters. Upon any such termination of this Agreement,
neither party shall have any further rights nor obligations hereunder except as
expressly provided for herein. Buyer agrees to inform Seller promptly in writing
if it obtains knowledge that any representation or warranty of Seller is
inaccurate in any material respect.

4.      Conditions Precedent to Buyer’s Obligations. All of Buyer’s obligations
hereunder are expressly conditioned on the satisfaction at or before the time of
Closing hereunder, or at or before such earlier time as may be expressly stated
below, of each of the following conditions (any one or more of which may be
waived in writing in whole or in part by Buyer, at Buyer’s option):

4.1.      Accuracy of Representations. All of the representations and warranties
of Seller contained in this Agreement shall have been true and correct in all
material respects when made, and shall be true and correct in all material
respects on the date of Closing with the same effect as if made on and as of
such date, except as the same may be modified as a result of matters permitted
or contemplated by the terms of this Agreement or otherwise as a result of
matters outside of the reasonable control of Seller.

6

 

 

4.2.      Performance. Seller shall have performed, observed and complied with
all material covenants, agreements and conditions required by this Agreement to
be performed, observed and complied with on its part prior to or as of Closing
hereunder.

4.3.      Documents and Deliveries. All instruments and documents required on
Seller’s part to effectuate this Agreement and the transactions contemplated
hereby shall be delivered at Closing and shall be in form and substance
consistent with the requirements herein.

4.4.      Inspection Period; Access; Purchase “As Is”. Seller has delivered to
Buyer, without representation or warranty except as expressly set forth herein,
the documents and materials as are listed on Schedule 4.4 attached hereto (such
items hereafter referred to as the “Property Materials”), except for any
materials which are confidential, privileged or proprietary in nature, such as
(but not limited to) internal memoranda and analyses, appraisals, financial
projections, income tax returns, client and investor correspondence and other
similar materials. Buyer acknowledges that the Property Materials have been made
available to Buyer via Seller’s broker’s secure web site (the “Electronic Data
Room”), and Buyer confirms that, as of the date hereof, Buyer has access to the
Electronic Data Room. Seller, or Seller’s broker, shall make available to Buyer
an e-mail notification or similar system as a means of notifying Buyer that
additional Property Materials have been made available in the Electronic Data
Room. Buyer hereby acknowledges and agrees that (a) Seller has not independently
verified the accuracy or completeness of any of the Property Materials; (b)
Seller makes no representation or warranty, express or implied, as to the
accuracy or completeness of the Property Materials; and (c) Seller shall have no
liability to Buyer as a result of any inaccuracy or incompleteness of any of the
Property Materials. In the event that the Closing does not occur in accordance
with the terms of this Agreement, Buyer shall return to Seller, or destroy, all
of the documents, material or information regarding the Property supplied to
Buyer by Seller, together with any additional documents, material or information
regarding the Property, regardless of whether supplied by Seller and without
representation or warranty and only so long as Seller reimburses Buyer for the
cost of such documents, material or information not supplied by Seller, except
to the extent the same are proprietary to Buyer, subject to the attorney-client
privilege or are valuations or market studies.

4.4.1.      During the Inspection Period (as defined below) and thereafter,
Buyer, its agents and representatives, shall be entitled to enter upon the Real
Property from time to time (as coordinated through Seller’s property manager),
including all leased areas (subject to the tenant's rights under the Leases),
upon reasonable prior notice to Seller. In addition, during the Inspection
Period, Buyer, its agents and representatives, shall be entitled to enter upon
the Real Property from time to time (as coordinated through Seller’s property
manager), including all leased areas (subject to the tenant's rights under the
Leases), upon reasonable prior notice to Seller, to perform inspections and
tests of the Property, including surveys, environmental studies, examinations
and tests of all structural and mechanical systems within the Improvements, and
to examine the books and records of Seller and Seller’s property manager
relating to the Property. Before entering upon the Property, Buyer shall furnish
to Seller evidence of general liability insurance coverage in such amounts and
insuring against such risks as agreed to by Seller and Buyer pursuant to that
certain Access and Confidentiality Agreement by and between Seller and Buyer,
dated as of April 22, 2014.

7

 

 

Notwithstanding the foregoing, Buyer shall not be permitted to interfere
unreasonably with Seller’s operations at the Property or to unreasonably
interfere with any Tenant’s operations at the Property, and the scheduling of
any inspections and interviews shall take into account the timing and
availability of access to Tenants’ premises, subject to Tenants’ rights under
the Leases or otherwise. Seller shall have the right to have a representative of
Seller present at any tenant interviews or inspections, or any of Buyer’s
interviews with the parties under the REOA, the Skyway Bridge Agreements, the
Parking ROFO or the Public Parking Agreement, it being understood that Seller
shall cause its representatives to be reasonably available in connection with
such interviews or inspections. If Buyer wishes to engage in any testing which
is invasive, which will damage or disturb any portion of the Property, which
will involve sampling, or which will involve testing of subsurface soils or
groundwater, Buyer shall obtain Seller’s prior consent thereto, which may be
withheld by Seller in its sole and absolute subjective discretion. Without
limiting the generality of the foregoing, Seller’s written approval, not to be
unreasonably withheld, conditioned or delayed, shall be required prior to any
invasive or other testing or sampling of surface or subsurface soils, surface
water, groundwater or any materials in or about the Improvements in connection
with Buyer’s environmental due diligence and due diligence with respect to
Hazardous Materials. Without limiting the foregoing, Buyer will not enter any
Tenant premises, or contact any Tenants of the Property, without first obtaining
the consent of Seller, which consent shall not be unreasonably withheld,
conditioned or delayed. Buyer shall repair any damage to the Property caused by
any such tests or investigations, and indemnify, defend and hold harmless Seller
from any and all liabilities, claims, losses, suits, demands, costs and expenses
resulting therefrom. The foregoing indemnification shall survive Closing or the
termination of this Agreement.

4.4.2.      The term “Inspection Period,” as used herein, shall mean the period
commencing on the date of this Agreement and ending at 5:00 p.m. Eastern Time on
July 18th, 2014, it being understood that Buyer may, upon written notice to
Seller given in Buyer’s reasonable discretion, extend the Inspection Period by
no more than an additional two (2) business days in the event that additional
Property Materials are first delivered to Buyer during the final two (2)
business days of the Inspection Period. Unless Buyer delivers a written notice
to Seller on or before the expiration of the Inspection Period that Buyer has
elected, in Buyer’s sole and absolute discretion, to proceed with the
transactions evidenced by this Agreement (the “Proceed Notice”), then (a) this
Agreement shall be automatically deemed terminated and of no further force or
effect and, except for the provisions expressly stated to survive the
termination of this Agreement, neither party shall have any rights or
obligations against or to the other, (b) the Initial Deposit shall be returned
forthwith to Buyer and (c) Buyer shall deliver to Seller, without representation
or warranty and only so long as Seller reimburses Buyer for the cost of such
documents, copies of all surveys, title commitments, engineering reports,
environmental assessment and audits, and other third party studies and reports
generated by or for Buyer in connection with the Property, provided that Buyer
shall not be required to deliver any materials that are proprietary to Buyer,
subject to the attorney-client privilege or are valuations or market studies,
and, except as expressly set forth herein, neither party shall have any further
liability or obligation to the other hereunder. If Buyer timely delivers the
Proceed Notice to Seller, then, subject to Section 2.2, (i) this Agreement shall
remain in full force and effect and Buyer shall have no further right to cancel
this Agreement under this Section 4.4.2, and (ii) Buyer shall deliver the
Additional Deposit as provided in Section 2.2

8

 

 

4.4.3.      EXCEPT FOR SUCH REPRESENTATIONS AND WARRANTIES AND COVENANTS OF
SELLER AS ARE EXPRESSLY SET FORTH IN THIS AGREEMENT AND ANY OF THE CLOSING
DOCUMENTS EXECUTED AND DELIVERED BY SELLER IN CONNECTION WITH THE CLOSING (THE
“CLOSING DOCUMENTS”), IT IS UNDERSTOOD AND AGREED THAT SELLER IS NOT MAKING AND
HAS NOT AT ANY TIME MADE ANY WARRANTIES OR REPRESENTATIONS OF ANY KIND OR
CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT
LIMITED TO, ANY WARRANTIES OR REPRESENTATIONS AS TO HABITABILITY,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

BUYER ACKNOWLEDGES AND AGREES THAT UPON CLOSING SELLER SHALL SELL AND CONVEY TO
BUYER AND BUYER SHALL ACCEPT THE PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS,”
EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT OR IN THE
CLOSING DOCUMENTS. BUYER HAS NOT RELIED AND WILL NOT RELY ON, AND SELLER IS NOT
LIABLE FOR OR BOUND BY, ANY EXPRESS OR IMPLIED WARRANTIES, GUARANTIES,
STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY OR
RELATING THERETO (INCLUDING SPECIFICALLY, WITHOUT LIMITATION, ANY MARKETING OR
OFFERING MATERIALS DISTRIBUTED WITH RESPECT TO THE PROPERTY) MADE OR FURNISHED
BY SELLER, THE MANAGERS OF THE PROPERTY, OR ANY REAL ESTATE BROKER OR AGENT
REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN,
DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING, UNLESS SPECIFICALLY SET FORTH IN
THIS AGREEMENT OR IN THE CLOSING DOCUMENTS. BUYER ALSO ACKNOWLEDGES THAT THE
PURCHASE PRICE REFLECTS AND TAKES INTO ACCOUNT THAT THE PROPERTY IS BEING SOLD
“AS-IS.”

BUYER REPRESENTS TO SELLER THAT BUYER HAS CONDUCTED, OR WILL CONDUCT PRIOR TO
CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED TO, THE
PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS BUYER DEEMS NECESSARY OR
DESIRABLE TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND THE
EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY
HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND WILL RELY
SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER
OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO. EXCEPT FOR SUCH REPRESENTATIONS
AND WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH IN THIS
AGREEMENT AND ANY OF THE CLOSING DOCUMENTS, UPON CLOSING, BUYER SHALL ASSUME THE
RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS
AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY
BUYER’S INVESTIGATIONS, AND, SUBJECT TO BUYER’S RIGHTS UNDER SECTION 10.2,
BUYER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED
SELLER (AND SELLER’S OFFICERS, DIRECTORS, SHAREHOLDERS,

9

 

 

EMPLOYEES AND AGENTS) FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF
ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS
AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) OF ANY AND EVERY KIND OR
CHARACTER, KNOWN OR UNKNOWN, WHICH BUYER MIGHT HAVE ASSERTED OR ALLEGED AGAINST
SELLER (AND SELLER’S OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS) AT
ANY TIME BY REASON OF OR ARISING OUT OF ANY LATENT OR PATENT CONSTRUCTION
DEFECTS OR PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS AND ANY AND
ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE
PROPERTY.

THE PROVISIONS OF THIS SECTION SHALL SURVIVE CLOSING OR ANY TERMINATION OF THIS
AGREEMENT.

4.4.4.      Buyer hereby agrees that, if at any time after the Closing, any
third party or any governmental agency seeks to hold Buyer responsible for the
presence of, or any loss, cost or damage associated with, Hazardous Materials
(as defined below) in, on, above or beneath the Real Property or emanating
therefrom, then Buyer waives any rights it may have against Seller, except as
otherwise expressly set forth in this Agreement, in connection therewith
including, without limitation, under CERCLA (as defined below), and Buyer agrees
that it shall not (i) implead Seller, (ii) bring a contribution action or
similar action against Seller or (iii) attempt in any way to hold Seller
responsible with respect to any such matter. The provisions of this Section
4.4.4 shall survive the Closing. As used herein, “Hazardous Materials” shall
mean and include, but shall not be limited to any petroleum product and all
hazardous or toxic substances, wastes or substances, any substances which
because of their quantities, concentration, chemical, or active, flammable,
explosive, infectious or other characteristics, constitute or may reasonably be
expected to constitute or contribute to a danger or hazard to public health,
safety or welfare or to the environment, including, without limitation, any
hazardous or toxic waste or substances which are included under or regulated
(whether now existing or hereafter enacted or promulgated, as they may be
amended from time to time) including, without limitation, the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, 42 U.S.C.
Section 9601 et seq. (“CERCLA”), the Federal Resource Conservation and Recovery
Act, 42 U.S.C. Section 6901 et seq., or similar state or local laws or
regulations adopted thereunder.

4.5.      Title and Survey Matters.

4.5.1.      Seller’s current title policy is attached hereto as Exhibit C
(“Seller’s Title Policy”). Within three (3) business days following the
Effective Date of this Agreement, Buyer shall, at Seller’s sole cost and
expense, obtain a title commitment issued by the Escrow Agent (the “Title
Commitment”) with respect to the Real Property (with copies of all instruments
listed as exceptions to title), and Seller shall deliver a copy of Seller’s most
recent existing survey of the Real Property to Buyer. Buyer may elect, at
Buyer’s sole cost and expense (subject to Section 8.2), to obtain an updated
survey of the Real Property. Buyer shall have until the date that is seven (7)
days before the expiration of the Inspection Period to object, in its
discretion, to any exceptions to the Title Commitment or matters shown on the
updated survey,

10

 

 

indicating in reasonable detail the nature and reasons for Buyer’s objection;
and failure to give such notice of disapproval shall constitute Buyer’s approval
of all such matters. In the event Buyer so notifies Seller of Buyer’s
disapproval of the Title Commitment or survey matters, Seller may elect (but
shall have no obligation whatsoever) to attempt to cure any disapproved matter
within thirty (30) days from receipt of such notice (the “Title Cure Period”),
in which event the Closing, if it otherwise is scheduled to occur earlier, shall
be extended until the earlier of thirty (30) days after receipt of such notice
or five (5) business days after such matter is cured. Within five (5) business
days after receiving Buyer’s notice (the “Seller’s Title Notice Period”) (but in
any event, prior to the expiration of the Inspection Period), Seller shall
notify Buyer if Seller intends to attempt to effectuate such cure; provided that
Seller shall be obligated to remove, pay and/or satisfy prior to or at Closing
any liens against the Property granted or caused by Seller. Notwithstanding the
foregoing, Seller shall not be obligated to satisfy at Closing any liens against
the Property for a liquidated amount that are in excess of $50,000 other than
any mortgages, judgments, mechanic’s liens, materialman’s liens or tax liens on
the Property which were created by Seller and which shall be paid in full from
the proceeds of the sale unless, with the consent of Buyer, the mortgage is
assumed or transferred to Buyer. In the event that, prior to the expiration of
the Seller’s Title Notice Period, Seller fails to give such notice of its
intention to attempt to effectuate such cure, Buyer may, prior to the expiration
of the Inspection Period, terminate this Agreement by failing to deliver the
Proceed Notice as set forth in Section 4.4.2 in which event the Deposit shall be
returned to Buyer, provided if Buyer does deliver the Proceed Notice prior to
the expiration of the Inspection Period, Buyer shall be deemed to have waived
objection to any such Title Commitment or survey matters and agreed to accept
title subject thereto, without reduction in the Purchase Price. In the event
Seller gives such notice of its intention to attempt to effectuate such cure and
thereafter fails to actually effectuate such cure within the Title Cure Period,
Buyer’s sole rights with respect thereto shall be to terminate this Agreement
prior to Closing, in which event the Deposit shall be returned to Buyer;
provided if Buyer does not so terminate this Agreement prior to Closing, Buyer
shall be deemed to have waived objection to any such Title Commitment or survey
matters and agreed to accept title subject thereto, without reduction in the
Purchase Price. Buyer shall not be entitled to object to, and shall be deemed to
have approved, any liens, encumbrances or other title matters (A) over which the
Title Company is willing to insure (without additional cost to Buyer or where
Seller pays such cost for Buyer), or (B) which will be extinguished upon the
transfer of the Property, or (C) which are the responsibility of any tenant
under the Leases to cure, correct or remove.

4.5.2.      It shall be a condition to Buyer’s obligation to proceed with
Closing that between the expiration of the Inspection Period and the date of
Closing, no new survey or title matter not approved or deemed approved by Buyer
pursuant to this Section 4.5 shall have arisen and which materially adversely
affects the title to the Property or the use thereof, unless the same is
discharged or endorsed over to Buyer’s reasonable satisfaction in Buyer’s title
policy at Closing. Buyer shall notify Seller within three (3) business days
after Buyer becomes aware of any such new title or survey matter to which Buyer
objects (and the Closing Date will, if necessary, be extended for up to three
(3) business days to allow Buyer to notify Seller of such objection), and if
Buyer does not notify Seller of any objection within such three (3) business day
period, Buyer shall be deemed to have waived any such objection and shall
proceed to Closing without any credit or reduction in the Purchase Price as a
result of such title or survey matters. If Buyer timely notifies Seller of the
existence of one or more objections to a new title or survey matter, then Seller
may, at its option, within five (5) business days after

11

 

 

receipt of Buyer’s notice, notify Buyer of its intention to remove the
objectionable title or survey matter, or commit to remove the same at or prior
to Closing. If Seller elects to remove the objectionable title or survey matter,
Seller shall have a reasonable period of time, not to exceed thirty (30) days,
to do so and the Closing Date shall be extended, if necessary, to the date such
objectionable title or survey matters are removed. If the objectionable title or
survey matters are not removed within the foregoing time period, then Buyer may
either: (a) terminate this Agreement, in which event (i) the Deposit shall be
promptly returned to Buyer, (ii) Buyer shall return to Seller all documents and
information required to be returned to Seller, as provided in Section 4.4, and
(iii) except as expressly provided for in this Agreement, neither Seller nor
Buyer shall have any further liability or obligation to the other under this
Agreement, or (b) proceed to Closing under this Agreement and take title to the
Property subject to such objectionable title or survey matters not removed by
Seller without any reduction in the Purchase Price.

4.5.3.      In addition to any other conditions to Closing set forth in this
Agreement, it shall be a condition to Buyer’s obligation to proceed with Closing
under this Agreement that the Escrow Agent shall be committed, subject only to
the payment by Buyer of the costs and fees related thereto, to issue an owner’s
title insurance policy consistent with the provisions of Section 4.5.

4.6.      Estoppel Certificates.

4.6.1.      Tenant Estoppels. Seller shall request from each of the tenants at
the Property and promptly deliver to Buyer estoppel certificates (a) in the form
of Exhibit D attached hereto or (b) in such form as is permitted by any tenant
Lease (in either case, an “Estoppel Certificate” or “Estoppel Certificates”).
Within five (5) business days after the Effective Date, Seller shall deliver to
Buyer copies of such Estoppel Certificates with all blank spaces completed for
Buyer’s review and approval. Thereafter, Seller shall use good faith
commercially reasonable efforts to obtain Confirming Estoppels (as defined
below) from all tenants. In exercising commercially reasonable efforts, Seller
shall request execution by transmitting correspondence to tenants, and Seller or
its property manager shall follow up by telephone from time to time as
appropriate, but Seller shall not be required to institute any legal action of
any kind. Promptly following Seller’s receipt of any Confirming Estoppel, but in
no event longer than two (2) business days following Seller’s receipt, Seller
shall deliver to Buyer a true, correct and complete copy of the Confirming
Estoppel, which delivery may be effected by electronic mail to Buyer’s legal
counsel. Any such fully executed Estoppel Certificate that does not allege any
default by Seller or such Tenant, does not contain any other changes from the
form approved by Buyer and is not dated more than forty-five (45) days prior to
the Closing Date is referred to herein as a “Confirming Estoppel.” Except with
respect to the “Required Tenant Estoppels,” Seller’s inability to obtain any one
or more Estoppel Certificates under this Section 4.6.1 is not a condition to
Closing, is not a Seller default, and does not permit Buyer to terminate this
Agreement. For purposes of this Agreement, the Required Tenant Estoppels shall
include Estoppel Certificates from each of the following tenants: Target
Corporation and The NewsRoom.

4.6.2.      Other Estoppels. In addition, Seller shall use good faith,
commercially reasonable efforts to deliver to Buyer an estoppel certificate from
all parties (other than Seller) under the REOA, in the form of Exhibit O
attached hereto, the Skyway Bridge

12

 

 

Agreements, in the form of Exhibit P attached hereto, the Parking ROFO, in the
form of Exhibit Q attached hereto, and the Public Parking Agreement, in the form
of Exhibit R attached hereto. Seller’s inability to obtain any or more estoppels
under this Section 4.6.2 is not a condition to Closing, is not a Seller default,
and does not permit Buyer to terminate this Agreement.

4.6.3.      Seller shall not be obligated to commence a lawsuit, arbitration or
other similar proceeding to obtain any Estoppel certificate or estoppel
contemplated by this Section 4.6.

4.7.      Dismissal of Skyway Litigation. On or before the Closing Date, the
Skyway Litigation shall be dismissed with prejudice and an unconditional release
of the lis pendens shall be recorded against the Property releasing the Property
from the lis pendens that was recorded against the Property in connection with
the Skyway Litigation. In addition, Seller shall execute and deliver, and Seller
shall cause the plaintiff under the Skyway Litigation (the “Plaintiff”) and the
applicable parties under the Nicollet Mall Skyway Bridge Agreement to execute
and deliver, an amendment to the Nicollet Mall Skyway Bridge Agreement in a form
that is reasonably acceptable to both Seller and Buyer (the “Nicollet Skyway
Amendment”). Full execution and delivery of the Nicollet Skyway Amendment shall
constitute a condition to Closing and Buyer shall have no liability in
connection with the settlement of the Skyway Litigation or the execution and
delivery of the Nicollet Skyway Amendment. In the event that Seller shall fail
to satisfy the Condition Precedent to Buyer’s Obligation set forth in this
Section 4.7, and Buyer shall thereafter decline to proceed to Closing pursuant
to its termination right under Section 5, then, in addition to promptly
returning the Deposit to Buyer, Seller shall promptly reimburse Buyer for all
documented direct, third party costs and expenses incurred by Buyer in
connection with Buyer’s inspection of the Property and negotiations of the
transaction contemplated by this Agreement, in an amount not to exceed
$200,000.00.

5.      Failure of Conditions. In the event that Seller has not satisfied any of
the Conditions Precedent to Buyer’s Obligations set forth in Article 4, and in
any such case Buyer has performed and is not in breach or default hereunder,
then Buyer shall give notice to Seller of the condition or conditions that Buyer
asserts are not satisfied (the “Unsatisfied Conditions”). If the Unsatisfied
Conditions specified in such notice are not satisfied within fifteen (15)
business days after receipt of such notice (the “Cure Period”), then Buyer shall
have the option, exercisable by written notice to Seller at or prior to Closing
(which, as applicable, shall be extended to the date that is two (2) business
days following the expiration of the Cure Period, or such earlier date as
otherwise mutually agreeable to Buyer and Seller), of (1) accepting at Closing
such title as Seller is able to convey and/or waiving any unsatisfied condition
precedent, with no deduction from or adjustment of the Purchase Price, or (2)
declining to proceed to Closing. In the latter event, except as expressly set
forth herein, and subject to Section 4.7, Section 10.2 and Section 17.16, all
obligations, liabilities and rights of the parties under this Agreement shall
terminate, and the Deposit shall be returned to Buyer.

6.      Pre-Closing Matters. From and after the date of this Agreement and until
the Closing or earlier termination of the Agreement:

6.1.      Leasing Matters. From and after the Effective Date, Seller shall
provide Buyer with copies of any new, amended, extended, terminated or otherwise
modified Lease. In

13

 

 

addition, during such time, Seller shall keep Buyer reasonably apprised
regarding leasing activities and offers to lease portions of the Real Property
received or solicited by Seller and shall provide to Buyer copies of any offers
to lease, term sheets and letters of interest or intent in that regard, as well
as drafts of any proposed Lease amendments and new leases being negotiated by
Seller with existing and potential Tenants. From and after the date that is one
(1) business day prior to the expiration of the Inspection Period, Seller shall
not, without the written consent of Buyer, in Buyer’s sole discretion, (i)
effect any material change in any Lease, (ii) renew or extend the term of any
Lease, unless the same is an extension or expansion permitted pursuant to the
terms of an existing Lease, or (iii) enter into any new Lease or cancel or
terminate any Lease. When seeking consent to a new or modified Lease, Seller
shall provide notice of the identity of the tenant, a term sheet or letter of
intent containing material business terms (including, without limitation, rent,
expense base, concessions, tenant improvement allowances, brokerage commissions,
and expansion and extension options) and whatever credit and background
information with respect to such tenant as Seller customarily obtains in
connection with similar leases of the Property. Buyer shall be deemed to have
rejected any proposed Lease or Lease modification if it has not responded to
Seller within three (3) business days after receipt of such information. Seller
shall deliver to Buyer copies of executed versions of any such documents within
three (3) business days after the full execution and delivery thereof. In no
event whatsoever shall Seller at any time materially amend, materially modify,
alter or terminate the Target Corporation’s Lease without Buyer’s consent, which
may be withheld in Buyer’s sole discretion.

6.2.      Adjustment of New Leasing Expenses. Any tenant improvement costs, rent
abatements, rent concessions or commissions under Leases or renewals entered
into after the Effective Date in accordance with the terms of this Agreement
shall be apportioned between Seller and Buyer as of the Closing Date, but only
to the extent that such tenant improvement costs, rent abatements, rent
concessions or commissions have been approved by Buyer under Section 6.1 above.
Seller shall be responsible for the share of such costs attributable to the
portion, if any, of the term of the Lease or renewal occurring prior to the
Closing, and Buyer shall be responsible for the share of such costs attributable
to the portion of the term of the Lease or renewal occurring after the Closing,
with the cost of any tenant improvement, rent abatements, rent concessions or
commissions under said Leases being amortized over the term of the Lease or
renewal on a straight line basis. To the extent that said costs are the
responsibility of Buyer, they shall be credited to Seller at Closing, if paid by
Seller prior to Closing, or paid by Buyer, if due after Closing. To the extent
that said costs are the responsibility of Seller, they shall be credited to
Buyer at Closing, if not paid as of Closing, or paid by Seller prior to Closing.

6.3.      Adjustments of Leasing Expenses. Any tenant improvement costs, rent
abatements, concessions or commissions under Leases or renewals entered into
prior to the Effective Date, whether payable prior to or after Closing, shall be
Seller’s responsibility and credited to Buyer at Closing if not paid by Seller
prior to Closing. To the extent that any tenant terminates its Lease and pays a
termination penalty pursuant to the terms of its Lease, the termination penalty
shall be prorated between Buyer and Seller in proportion to the length of the
Lease term occurring prior to and from and after Closing, as appropriate.

6.4.      Termination for Default. From the Effective Date until the date that
is one (1) business day prior to the expiration of the Inspection Period, Seller
may cancel or terminate

14

 

 

any Lease or commence collection, unlawful detainer or other remedial action
against any tenant without Buyer’s consent upon the occurrence of a default by
the tenant under said Lease. Seller shall deliver to Buyer copies of all default
notices and correspondence delivered to or received from any of the tenants in
connection with the Leases after the Effective Date of this Agreement.

6.5.      Operation of Property. Seller shall operate, maintain and manage the
Property in the same manner as Seller has in the past, including continuing
repair and preventative maintenance and maintenance of adequate insurance with
respect thereto.

6.6.      Contracts. Buyer shall give notice to Seller on or before the
expiration of the Inspection Period of the Contracts which are terminable but
which Buyer elects to not continue after Closing, and Seller shall take such
steps as are necessary to terminate such Contracts (to the extent terminable),
with the Buyer being obligated to pay (and to indemnify Seller from) any
termination fees or other charges resulting from such termination. All Contracts
not so terminated (collectively, the “Assigned Contracts”) shall be assigned to
and assumed by Buyer at Closing. Notwithstanding the foregoing, Seller shall, at
its expense and by the time of Closing, terminate its contracts with Seller’s
property management company. From and after the Effective Date of this
Agreement, Seller shall provide Buyer with copies of any new Contracts. From and
after the Effective Date, Seller shall not enter into any new Contracts which
are not terminable (without penalty) with thirty (30) days or less prior notice
without Buyer’s consent. From and after the expiration of the Inspection Period,
Seller shall not enter into any new Contracts without the prior written consent
of Buyer, which consent shall not be unreasonably withheld, conditioned or
delayed. Buyer shall be deemed to have rejected any proposed new Contract if
Buyer has not responded within three (3) business days after Seller's request
for consent thereto.

6.7.      Performance under REOA and Skyway Bridge Agreements. Seller shall
continue to perform all of its obligations under the REOA and the Skyway Bridge
Agreements. Further, from and after the date that is one (1) business day prior
to the expiration of the Inspection Period, Seller shall not, without the
written consent of Buyer, in Buyer’s sole discretion, amend, or effect any
material change in, the REOA or any of the Skyway Bridge Agreements or otherwise
terminate the REOA or Skyway Bridge Agreements; provided, however, that Buyer
hereby consents to the Nicollet Skyway Amendment.

6.8.      Negative Covenants.

6.8.1.      No Contracting for Sale of Property. Seller shall not enter into any
contract or other written agreement for sale of the Property with any other
party.

6.8.2.      No Liens on Property. Seller shall not grant any liens, easements or
other conditions affecting any portion of the Property without the prior written
consent of Buyer, which shall not be unreasonably withheld, conditioned or
delayed.

6.8.3.      Following the expiration of the Inspection Period, Seller shall not
make or permit to be made any material alterations to or upon the Real Property
or any part of the Real Property except as provided for in the Leases, as
required by applicable mortgage loan documents, as required under applicable law
or court order or as required under any other

15

 

contractual obligations pursuant to any document recorded against the Property
and shown as an exception to title on the Title Commitment, to the extent Buyer
has approved or been deemed to approve such exception.

 

6.8.4.      No Removal of Personalty. Seller shall not remove or permit the
removal from the Real Property of any fixtures, mechanical equipment, or any
other item included in the Real Property except as provided for in the Leases or
any of the documents recorded against the Property and shown as an exception to
title on the Title Commitment, to the extent Buyer has approved or been deemed
to approve such exception

6.8.5.      Assignment of Parking ROFO. From and after the Effective Date,
Seller shall notify Buyer in the event that the City of Minneapolis (the “City”)
notifies Seller that Seller is entitled to exercise its right of first offer
under the Parking ROFO. In addition, Seller shall exercise commercially
reasonable efforts to cause the City to consent to and execute the Assignment of
Parking ROFO (as defined below) (or otherwise evidence its consent in writing in
a manner satisfactory to Buyer) on or before the date of Closing. Seller’s
inability to obtain the City’s consent to the assignment of the Parking ROFO is
not a condition to Closing, is not a Seller default, and does not permit Buyer
to terminate this Agreement.

7.      Closing; Deliveries.

7.1.      Time of Closing. The “Closing Date” is September 2, 2014. The Closing
shall take place on the Closing Date (subject, however, to extension pursuant to
Sections 4.5, 5 and 17.16) through an escrow closing with the Escrow Agent,
unless otherwise agreed to in writing by both Seller and Buyer. If any date on
which the Closing would occur by operation of this Agreement is not a business
day, the Closing shall occur on the next business day. As used in this
Agreement, “business day” shall mean any day which is not a Saturday, Sunday or
legal holiday in Boston, Massachusetts or Minneapolis, Minnesota or in Hamburg
or Frankfurt am Main, Germany.

7.2.      Seller Deliveries. On or prior to the Closing Date, Seller shall
deliver to Escrow Agent the following:

7.2.1.      A limited warranty deed (the "Deed") to the Real Property from
Seller, duly executed and acknowledged by Seller and substantially in the form
attached hereto as Exhibit E.

7.2.2.      A bill of sale for the Personalty from Seller, substantially in the
form attached hereto as Exhibit F, duly executed by Seller.

7.2.3.      An assignment and assumption of Leases, Contracts and Security
Deposits (the "Assignment and Assumption of Leases, Contracts and Security
Deposits") from Seller, substantially in the form attached hereto as Exhibit G,
duly executed by Seller.

7.2.4.      An assignment of the Intangible Property (the “Assignment of
Intangible Property”) from Seller, substantially in the form attached hereto as
Exhibit H, duly executed by Seller.

16

 

 

7.2.5.      A notice to tenants (the “Tenant Notice Letter”) from Seller and
Master Lease Tenant advising of the sale of the Property and directing that rent
and other payments thereafter be sent to Buyer at the address provided by Buyer
at Closing, substantially in the form attached hereto as Exhibit I, duly
executed by Seller. The “Master Lease” is that certain November 9, 2006 Amended
and Restated Master Lease Agreement by and between Seller, as landlord, and FSP
South Tenth Street LLC, as tenant (“Master Lease Tenant”).

7.2.6.      An owner's affidavit sufficient for the Buyer’s title insurer to
issue, without extra charge, an owner’s policy of title insurance free of any
exceptions for unfiled mechanics’ or materialmen’s liens for work performed by
Seller (but not any tenants) prior to Closing, or for rights of parties in
possession other than pursuant to the Leases.

7.2.7.      A Non-Foreign Affidavit as required by the Foreign Investors in Real
Property Tax Act (“FIRPTA”), as amended, in the form of Exhibit J, duly executed
by Seller.

7.2.8.      A certification by Seller substantially in the form attached hereto
as Exhibit K that all representations and warranties made by Seller in Article 3
of this Agreement are true and correct in all material respects on the date of
Closing, except as may be set forth in such certificate.

7.2.9.      Keys or combinations to all locks at the Property, to the extent in
Seller’s possession. Buyer hereby acknowledges and agrees that Seller shall be
permitted to make the items described in this Section 7.2.9 available to Buyer
at the Property in lieu of delivering them to Escrow Agent.

7.2.10.      Originals of the Leases and copies of lease files at the Real
Property, originals of any Assigned Contracts (except the Proprietary
Materials), and as-built plans and specifications for the Property and related
Real Property materials and information, in each case to the extent in Seller’s
possession. Buyer hereby acknowledges and agrees that Seller shall be permitted
to make the items described in this Section 7.2.10. available to Buyer at the
Property in lieu of delivering them to Escrow Agent.

7.2.11.      The Required Tenant Estoppels and, to the extent received by
Seller, Estoppel Certificates received from each of the other tenants at the
Property.

7.2.12.      To the extent received, estoppel certificates from all parties
(other than Seller) under each of the Skyway Bridge Agreements and, to the
extent received by Seller, estoppel certificates from all parties (other than
Seller) under each of the REOA, the Parking ROFO and the Public Parking
Agreement.

7.2.13.      An Assignment and Assumption of the Parking ROFO (the “Assignment
of Parking ROFO”), in the form of Exhibit M attached hereto, duly executed by
Seller and, if executed by the City pursuant to Section 6.8.5, the City.

7.2.14.      A notice to the Approving Owners (as defined in the REOA) under the
REOA from Seller advising of the sale of the Property and notifying the
Approving Owners thereunder that Seller’s status as Approving Owner of the
Office Tower Parcel and the

17

 

Additional Retail Parcel has been transferred to Buyer, substantially in the
form attached hereto as Exhibit N, duly executed by Seller.

 

7.2.15.      The Surviving Escrow Agreement (as defined below), duly executed by
Seller.

7.2.16.      The Closing Statement (as defined below), duly executed by Seller.

7.2.17.      The Nicollet Skyway Amendment, duly executed and acknowledged by
Seller, the Plaintiff, and all parties required to make the Nicollet Skyway
Amendment effective.

7.2.18.      Original letters of credit along with appropriate transfer forms
and any fees associated therewith.

7.2.19.      All other instruments and documents reasonably required to
effectuate this Agreement and the transactions contemplated thereby.

7.2.20.      Either a fully-executed termination of the Master Lease, or an
assignment and assumption of the Master Lease, pursuant to which Seller assumes
all rights and obligations of Master Lease Tenant in, to and under both the
Master Lease and all Leases derivative therefrom so that Seller can assign those
derivative Leases to Buyer as required by Section 7.2.3 above.

7.3.      Buyer Deliveries. On or prior to the Closing Date, Buyer shall deliver
to Escrow Agent the following:

7.3.1.      In accordance with Seller’s instructions, a wire transfer in the
amount required under Section 2.3 hereof (subject to the adjustments provided
for in this Agreement).

7.3.2.      A certification by Buyer substantially in the form attached hereto
as Exhibit K that all representations and warranties made by Buyer in Article 16
of this Agreement are true and correct in all material respects on the date of
Closing, except as may be set forth in such certificate.

7.3.3.      The Assignment and Assumption of Leases, Contracts and Security
Deposits, duly executed by Buyer.

7.3.4.      The Assignment of Intangible Property, duly executed by Buyer.

7.3.5.      The Surviving Escrow Agreement, duly executed by Buyer.

7.3.6.      The Assignment of Parking ROFO, duly executed by Buyer.

7.3.7.      The Closing Statement, duly executed by Buyer.

18

 

 

7.3.8.      All other instruments and documents reasonably required to
effectuate this Agreement and the transactions contemplated thereby.

8.      Apportionments; Taxes; Expenses.

8.1.      Apportionments.

8.1.1.      Taxes and Operating Expenses. All real estate taxes, charges and
assessments affecting the Property payable in the calendar year of the date of
Closing (“Taxes”), all charges for water, electricity, sewer rental, gas,
telephone, fuel oil and all other utilities (“Utilities Charges”), to the extent
not paid directly by tenants, and all operating expenses billed to tenants on an
estimated basis (“Operating Expenses”) shall be prorated on a per diem basis as
of the date of Closing. Buyer shall be entitled to all income and responsible
for all expenses attributable to the Property for the period beginning at 12:01
a.m. (Central Time Zone (U.S.A.)) on the date of Closing, except as set forth
herein. If any statement for Taxes for the calendar year of the date of Closing
is not available as of the date of Closing, then the same shall be adjusted at
Closing based upon the most recently issued statement therefor. If any Utility
Charges or Operating Expenses cannot conclusively be determined as of the date
of Closing, then the same shall be adjusted at Closing based upon the most
recently issued bills thus far, and readjusted within 120 days after the end of
the calendar year in which the Closing occurs or as soon thereafter as final
adjustment figures are available. Buyer hereby agrees to assume all
non-delinquent assessments affecting the Property, whether special or general,
subject to proration on a per diem basis as of the date of Closing.

If Seller is currently prosecuting tax appeal proceedings, Seller shall not
settle, compromise, withdraw or terminate any real estate tax appeal or
proceeding affecting the Property other than any relating solely to periods
including the tax assessment year of January 2, 2012 for taxes payable in 2013
and prior (the “Prior Tax Year Appeals”). Notwithstanding the foregoing to the
contrary, if Seller’s actions with respect to any Prior Tax Year Appeals are
reasonably likely to affect the tax assessment year of January 2, 2013 for taxes
payable in 2014 (the “2014 Tax Year”) or any future tax year, then Seller shall
obtain Buyer’s prior written consent to such actions, not to be unreasonably
withheld, conditioned or delayed. As to any tax appeal relating to the 2014 Tax
Year or any future tax year, Buyer shall have the sole right from and after
Closing to control the progress of, to settle or compromise and to otherwise
make all decisions with respect to, any such appeal. After the Closing, Seller
shall be entitled to continue to prosecute Prior Tax Year Appeals, and shall be
entitled to its pro rata share of any such appeal proceeds. Buyer agrees after
the Closing, to the extent reasonably necessary for Seller to continue to
prosecute such proceedings, to reasonably cooperate with Seller and also agrees
to promptly endorse or pay over to Seller any refund amounts related to Prior
Tax Year Appeals received by Buyer, less applicable costs and expenses incurred
by Buyer in cooperating with Seller. To the extent that such refunds are paid to
Seller and are due to tenants, Seller shall upon receipt of such refund amounts,
reimburse tenants for their applicable share of such refunds.

Notwithstanding anything to the contrary contained herein, all reimbursable
expenses shall be reconciled at Closing, such that if Seller has collected sums
in excess of its reimbursable expenses under the Leases, Seller shall pay such
excess to Buyer. In the event that such reconciliation shows that Seller has
collected less than its incurred reimbursable expenses under

19

 

 

the Leases, Buyer shall remit the shortfall to Seller, when and to the extent
actually collected from tenants (with such collections applied first to amounts
due with respect to the month in which Closing occurs, and then to any amounts
due Buyer with respect to the period of time following the Closing, and then to
Seller with respect to any amounts due to Seller with respect to the period of
time prior to the Closing) not later than the expiration of one hundred twenty
(120) days after the calendar year in which the Closing occurs with respect to
the budgeting of such expenses under the Leases.

8.1.2.      Rents. Except for delinquent rent, all rent under the Leases shall
be prorated to the date of Closing on a collected basis. Delinquent rent shall
not be prorated but shall remain the property of Seller. Payments received from
tenants from and after the date of Closing shall be applied first to rents then
due for the current period and then to amounts owed to Buyer with respect to
periods following the Closing, and then to rents delinquent as of the date of
Closing. Buyer shall use commercially reasonable efforts to collect delinquent
rents for the benefit of Seller for a period of sixty (60) days following
Closing, and shall cooperate with Seller, at no cost to Buyer, in the collection
of any delinquent amounts (for the period prior to Closing), but shall not be
required to institute any legal action of any kind, send default notices,
terminate any Leases or evict any tenants.

8.1.3.      Charges under Assigned Contracts. The unpaid monetary obligations of
Seller with respect to any of the Assigned Contracts shall be prorated on a per
diem basis as of the date of Closing.

8.1.4.      Security Deposits. The Security Deposits (together with any accrued
interest thereon as may be required by law or contract) shall be credited to
Buyer as of the date of Closing, and to the extent Seller has any Security
Deposits held in the form of a letter of credit, such letters of credit shall,
at Seller’s expense (to the extent not the responsibility of the tenant under
the applicable Lease), be assigned to Buyer as of Closing. If as of Closing any
letter of credit has not been validly assigned or transferred, Seller shall
continue to cooperate with Buyer, from and after Closing, to cause such letter
of credit to be validly transferred, and if requested by Buyer prior to the
transfer of any letter of credit, Seller shall present a draft for payment of
any letter of credit and Seller shall remit the proceeds thereof to Buyer.

8.1.5.      Bankruptcy Distributions. Any portion of bankruptcy distributions
(whether or not Seller has filed its proof of claim as of the date hereof) or
payments pursuant to (i) settlement agreements (whether prepared by Seller’s
in-house counsel or outside counsel), (ii) arrearage payment plans by letters
signed by Seller or its agent, (iii) lease termination agreements, (iv)
promissory notes, or (v) judgments (whether already obtained by Seller or which
result from lawsuits or proceedings filed prior to the Closing) providing for
the payment of specified sums, either in a lump sum or in installments, in all
cases which are applicable to the time period prior to the date of Closing but
payable after the date of Closing and actually received by Buyer, shall be
payable to Seller.

8.1.6.      Insurance Policies. Premiums on Seller’s own insurance policies will
not be adjusted or apportioned at Closing; whereas, insurance premiums paid by
Seller under the REOA will be prorated as of the Closing Date.

20

 

 

8.1.7.      Closing Statement; Survival. Not later than four (4) business days
prior to the Closing, Seller shall instruct Escrow Agent to prepare, and
promptly thereafter, Seller and Buyer shall jointly agree upon, Escrow Agent’s
standard closing statement (the “Closing Statement”) that will show the net
amount due either to Seller or to Buyer as the result of the adjustments and
prorations provided for in this Agreement, and such net due amount shall be
added to or subtracted from the cash balance of the Purchase Price, as
applicable. The provisions of this Section 8.1 shall survive the Closing to the
extent any monies may be payable pursuant to this Section 8.1 to either party
subsequent to the transfer of title to the Property to Buyer, it being
understood that not later than the date that is one hundred eighty (180) days
after the Closing Date (“Reconciliation Date”), Seller and Buyer shall jointly
prepare a final closing statement reasonably satisfactory to Seller and Buyer in
form and substance (the “Final Closing Statement”) setting forth the final
determination of the adjustments and prorations provided for herein and setting
forth any items that are not capable of being determined at such time (and the
manner in which such items shall be determined and paid). The net amount due
Seller or Buyer, if any, by reason of adjustments to the Closing Statement as
shown in the Final Closing Statement, shall be paid in cash by the party
obligated therefor within thirty (30) days following that party’s receipt of the
approved Final Closing Statement.

Following the Reconciliation Date, any reimbursements payable by any tenant
under the terms of any Lease affecting the Property as of the date of Closing,
which reimbursements pertain to such tenant’s pro rata share of increased
operating expenses incurred with respect to the Property at any time prior to
the Closing, shall, to the extent not capable of being prorated at Closing, be
prorated upon Buyer’s actual receipt of any such reimbursements, on the basis of
the respective share of such costs or expenses paid by Seller and Buyer during
the period in respect of which such reimbursements are payable; and Buyer agrees
to pay to Seller, Seller’s pro rata portion of such reimbursements within thirty
(30) days after Buyer’s receipt thereof. Conversely, if any tenant under any
such Lease shall become entitled at any time after Closing to a refund of tenant
reimbursements actually paid by such tenant prior to Closing, then, Seller
shall, within thirty (30) days following Buyer’s demand therefor, pay to Buyer
any amount equal to Seller’s pro rata share of such reimbursement refund
obligations, said proration to be calculated on the same basis as hereinabove
set forth. It is agreed that adjustment billings to tenants for operating
expenses, taxes or insurance premiums for the accounting year in which the
Closing occurs shall be billed by Buyer and shall be adjusted between Seller and
Buyer based upon the respective percentages of the total related expenses paid
by each of Buyer and Seller for such accounting year. To satisfy Buyer’s
foregoing obligation to bill tenants for the full calendar year 2014, within
thirty (30) days following Closing, Seller shall provide Buyer with (i) general
ledgers for calendar year 2014 through the date of Closing and (ii) the 2014
monthly estimate letters previously sent by Seller to tenants and pursuant to
which tenants were billed.

8.2.      Closing Costs. Seller shall pay the state deed tax payable with
respect to the Deed. Buyer shall pay (i) any recording costs imposed upon
recordation of the Deed and (ii) the premium for Buyer’s owner’s title insurance
policy (specifically including any charges related to deleting standard
exceptions or issuing any endorsements thereto). Buyer shall also pay all title
insurance premiums for the title insurance premiums for any lender title
insurance policy, if applicable, all costs of the updated survey, the costs of
its due diligence studies and reports and any recording costs excluding those
related to the release of any mortgage or liens created by Seller, which shall
be paid in full by Seller. If applicable, Buyer shall also pay any

21

 

mortgage registry tax related to any mortgage Buyer places of record at Closing.
Costs and fees of the Escrow Agent shall be divided equally between Seller and
Buyer in an amount not to exceed $1,500.00. Seller and Buyer shall each pay the
costs of its own counsel.

 

8.3.      Escrow Holdback. At the Closing, Seller shall deliver to Escrow Agent
an amount equal to One Million Six Hundred Forty-Five Thousand Dollars
($1,645,000.00) in cash (the “Holdback Amount”) or instruct Escrow Agent to
retain the Holdback Amount from the sale proceeds which would otherwise be
disbursed to Seller (such cash, the “Holdback”). The Holdback shall be security
for any claims made by Buyer with respect to Seller’s liability after the
Closing Date for breaches of any Seller representations. The Holdback shall be
held and disbursed by Escrow Agent pursuant to the terms of an escrow agreement
in form attached as Exhibit L hereto (the “Surviving Escrow Agreement”). Seller,
Buyer and Escrow Agent shall execute and deliver the Surviving Escrow Agreement
at the Closing. Following the Closing and the funding of the Holdback Amount,
Seller shall have the right to assign all of its right, title and interest in
and to the Surviving Escrow Agreement in accordance with the terms thereof.
Following final determination or settlement of the amount of any costs,
liabilities, damages or expenses for which Seller is liable pursuant to Section
10.2 of this Agreement, Escrow Agent shall be authorized to disburse the
remaining Holdback funds pursuant to the Surviving Escrow Agreement. From time
to time, the Escrow Agent will disburse funds from the Holdback to Buyer or
Seller or its designee, as applicable, as Escrow Agent may be directed in joint
written instructions of Seller and Buyer, as directed by court order or as
otherwise set forth in the Surviving Escrow Agreement. In the event that there
have been no claims asserted by Buyer prior to the last day of the Survival
Period (as defined below) (time being of the essence as to such date), Escrow
Agent shall automatically disburse the Holdback as directed by Seller on the
first business day after the expiration of the Survival Period.  In the event
that there have been claims asserted by Buyer prior to the end of the Survival
Period which in the aggregate (together with the amount of any previously
resolved post-closing claims) are equal to or greater than the Floor (as defined
below) but are less than or equal to the amount of the Holdback, then, upon the
expiration of the Survival Period, Escrow Agent shall continue to hold an amount
of the Holdback equal to the aggregate amount so claimed by Buyer, and, the
balance shall be disbursed as directed by Seller. The provisions of this Section
8.3 shall survive the Closing.

9.      Damage or Destruction; Condemnation; Insurance.

If at any time prior to the date of Closing there is damage or destruction to
the Property and either (i) the cost for repair of which exceeds two percent
(2%) of the amount of the Purchase Price and the Property cannot be restored to
its original condition prior to Closing, or if more than two percent (2%) of the
rentable area of the Building is condemned or taken by eminent domain
proceedings by any public authority, or (ii) such damage or destruction to the
Property (or a condemnation or taking by eminent domain proceedings by any
public authority) entitles Target Corporation to terminate its Lease, then, at
Buyer’s option, this Agreement shall terminate, and the Deposit shall be
returned to Buyer, and except as expressly set forth herein, neither party shall
have any further liability or obligation to the other hereunder.

If there is any damage or destruction or condemnation or taking, regardless of
the cost of any repair, and if Buyer elects not to terminate this Agreement as
herein provided (to the extent Buyer is entitled to do so), then (1) in the case
of a taking, all condemnation proceeds paid

22

 

 

or payable to Seller shall belong to Buyer and shall be paid over and assigned
to Buyer at Closing, and Seller shall be paid at Closing for the reasonable
expenses actually incurred by Seller in connection with such taking; and (2) in
the case of a casualty, Seller shall assign to Buyer all rights to any insurance
proceeds paid or payable under the applicable insurance policies, less any
reasonable costs of collection and any sums expended in restoration, and
Seller’s deductible shall be a credit to Buyer against the Purchase Price, and
the parties shall proceed with the Closing without any reduction in the Purchase
Price payable to Seller.

10.      Remedies.

10.1.      Buyer Default. In the event Buyer breaches or fails, without legal
excuse to complete the purchase of the Property, and all conditions to Closing
have been satisfied (and Seller is ready, willing and able to close), then
Seller shall, as its exclusive remedy therefor, be entitled to receive the
Deposit, plus all interest earned and accrued thereon, as liquidated damages
(and not as a penalty) in lieu of, and as full compensation for, all other
rights or claims of Seller against Buyer by reason of such default. Thereupon
this Agreement shall terminate and the parties shall be relieved of all further
obligations and liabilities hereunder, except as expressly set forth herein.
Buyer and Seller acknowledge that the damages to Seller resulting from Buyer’s
breach would be difficult, if not impossible, to ascertain with any accuracy,
and that the liquidated damage amount set forth in this Section represents both
parties’ best efforts to approximate such potential damages.

10.2.      Seller Default.  In the event Seller breaches or fails, without legal
excuse, to complete the sale of the Property or to perform its obligations under
this Agreement, and all other conditions to Closing have been satisfied (and
Buyer is ready, willing and able to close) and such failure continues for five
(5) business days after notice to Seller, Buyer may, as its sole remedy
therefor, subject to the next paragraph of this Section 10.2, either (i) enforce
specific performance of this Agreement against Seller, provided that any action
for specific performance shall be commenced within sixty (60) days after such
default, or (ii) terminate this Agreement and receive a return of the Deposit
and be reimbursed by Seller for its actual and substantiated out-of-pocket costs
and expenses in an amount not to exceed $300,000, it being understood that if
Buyer fails to commence an action for specific performance within sixty (60)
days after such default, Buyer’s sole remedy shall be to receive a return of the
Deposit (together with any interest earned thereon) and be reimbursed by Seller
for its actual and substantiated out-of-pocket costs and expenses in an amount
not to exceed $300,000.  Following the termination of this Agreement pursuant to
clause (ii) above, if requested by Seller in writing, Buyer shall deliver to
Seller, without representation or warranty, copies of all surveys, title
commitments, engineering reports, environmental audits and other third party
studies and reports generated by or for Buyer in connection with the Property
except to the extent the same are proprietary to Buyer.

10.2.1.      Notwithstanding anything to the contrary contained in this
Agreement, Buyer agrees that its recourse against Seller under this Agreement or
under any other agreement, document, certificate or instrument delivered by
Seller to Buyer, or under any law applicable to the Property or this
transaction, shall be strictly limited to Seller’s interest in the Property, and
that in no event shall Buyer seek or obtain any recovery or judgment against any
of Seller’s other assets (if any) or against any of Seller’s partners (or their
constituent partners) or

23

 

 

any member, director, officer, employee, beneficiary or shareholder of any of
the foregoing.  Buyer agrees that Seller shall have no liability to Buyer for
any breach of Seller’s covenants, representations or warranties hereunder or
under any other agreement, document, certificate or instrument delivered by
Seller to Buyer, or under any law applicable to the Property or this transaction
unless the valid claims for all such breaches collectively aggregate more than
Thirty Thousand Dollars ($30,000.00) (but in the event such claim exceeds such
amount, such liability waiver shall not apply and Seller shall be liable from
the first dollar of loss) (the “Floor”), in which event the full amount of such
valid claims shall be actionable, up to the cap set forth in the following
sentence.  Further, Buyer agrees that any recovery against Seller for any breach
of Seller’s covenants, representations or warranties hereunder or under any
other agreement, document, certificate or instrument delivered by Seller to
Buyer, or under any law applicable to the Property or this transaction, shall be
limited to Buyer’s actual damages, up to (but not exceeding) the Holdback
Amount; that and Buyer shall look solely to the Holdback for payment of such
damages; and that in no event shall Buyer be entitled to seek or obtain any
other damages of any kind, including, without limitation, consequential,
indirect or punitive damages. 

11.      Confidentiality. Buyer agrees to keep confidential and not to use,
other than in connection with its determination whether to proceed with the
purchase of the Property in accordance with Section 4.4 hereof, any of the
documents, material or information regarding the Property supplied to Buyer by
Seller or by any third party at Seller’s request, including, without limitation,
any environmental site assessment reports or materials furnished to Buyer except
to Buyer’s consultants on a “need to know” basis, and Buyer agrees to be
responsible for damages to Seller caused by any breach of this provision by such
consultant. In addition, prior to the Closing, neither Buyer nor Seller shall
disclose the existence of this Agreement or of any of the terms hereof, or issue
any press release or other information to the public regarding the transaction
contemplated herein, except as may be expressly approved in advance by the other
party. Notwithstanding the foregoing, Buyer and Seller shall be permitted to
make such disclosures as are required by the law, including but not limited to
the securities laws and laws relating to financial reporting and the laws of the
Federal Republic of Germany. Buyer specifically acknowledges that Seller is a
public reporting company with the United States Securities and Exchange
Commission. Buyer acknowledges that it is aware that the United States and other
applicable securities laws prohibit any person who is in possession of material,
non-public information about a company from purchasing or selling securities of
such company or from communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell such securities on the basis of such material, non-public
information. Each Buyer and Seller agrees to indemnify and hold harmless the
other party from and against any and all reasonable and actual losses, damages,
claims and liabilities of any kind (including, without limitation, reasonable
attorneys’ fees) arising directly out of Buyer’s or Seller’s breach of this
Article 11, as applicable. The provisions of this Article 11 shall survive the
Closing or earlier termination of this Agreement.

12.      Possession. Possession of the Property shall be surrendered to Buyer at
Closing, subject to the rights of tenants under the Leases and to the other
matters permitted pursuant to this Agreement.

13.      Notices. All notices and other communications provided for herein shall
be in writing and shall be sent to the address set forth below (or such other
address as a party may

24

 

 

hereafter designate for itself by notice to the other parties as required
hereby) of the party for whom such notice or communication is intended:

13.1.      If to Seller:

c/o Franklin Street Properties Corp.
401 Edgewater Place
Wakefield, Massachusetts 01880
Attention: Scott H. Carter, Esq.
Email: scarter@franklinstreetproperties.com

 

With a copy to:

 

Dorsey & Whitney LLP
50 South Sixth Street
Suite 1500
Minneapolis, Minnesota 55402
Attention: Mark E. Hamel
Email: hamel.mark@dorsey.com
Attention: Robert J. Olson
Email: olson.robert@dorsey.com

 

If to Buyer:

 

Union Investment Real Estate GmbH
Valentinskamp 70 / EMPORIO
D-20355 Hamburg
Germany
Attention: Martin Brühl
Fax: +49 (0) 40 349 19-5401
Email: martin.bruehl@union-investment.de

 

With a copy to:

 

Union Investment Real Estate GmbH
Valentinskamp 70 / EMPORIO
D-20355 Hamburg
Germany
Attention: Kai Hofmann, Asset Manager
Fax: +49 (0) 40 349 19-224
Email: Kai.Hofmann@union-investment.de

 

and a copy to:

 

Union Investment Real Estate GmbH
609 Fifth Avenue, 8th Floor
New York, New York 10017

 

25

 

 

Attention: Tal Peri
Fax: (212) 745-1731
Email: tal.peri@union-investment.de

 

and a copy to:

 

METZLER
One Buckhead Plaza, Suite 1010
3060 Peachtree Road
Atlanta, Georgia 30305
Attention: Zeb Bradford
Fax: (404) 521-4253
Email: zbradford@metzlerna.com

 

and a copy to:

 

DLA Piper LLP (US)
500 Eighth Street, NW
Washington, DC 20004
Attention: Frederick L. Klein
Fax: (202) 799-5101
Email: frederick.klein@dlapiper.com

 

If to the Escrow Agent to:

 

First American Title Insurance Company
633 Third Avenue
New York, NY 10017
Attention: Jill Siegel
Fax: (212) 331-1411
Email: Jsiegel@firstam.com

 

With a copy to:

 

First American Title Insurance Company
801 Nicollet Mall, Suite 1900
Minneapolis, MN 55402
Attention: James L. Erickson
Fax: (612) 305-2001
Email: jerickson@firstam.com

 

26

 

 

Any such notice or communication shall be sufficient if sent by registered or
certified mail, return receipt requested, postage prepaid; by hand delivery; by
overnight courier service; or by e-mail (provided that such e-mail delivery is
confirmed by the sender by delivery service or by mail in the manner previously
described within 24 hours after such transmission is sent). Any such notice or
communication shall be effective when delivered or when delivery is refused.
Notices intended for any party in the Federal Republic of Germany may not be
dispatched by registered or certified mail.

14.      Brokers. Buyer and Seller each represents to the other that it has not
dealt with any broker or agent in connection with this transaction other than
CBRE, Inc. (“Broker”) to whom Seller shall pay a commission to Broker pursuant
to a separate agreement, if, as and when the Closing and funding occur, but not
otherwise. Each party hereby indemnifies and holds harmless the other party from
all loss, cost and expense (including reasonable attorneys’ fees) arising out of
a breach of its representation or undertaking set forth in this Section 14. The
provisions of this Section 14 shall survive Closing or the termination of this
Agreement.

15.      Escrow Agent. Escrow Agent shall hold the Deposit in accordance with
the terms and provisions of this Agreement, subject to the following:

15.1.      Obligations. Escrow Agent undertakes to perform only such duties as
are expressly set forth in this Agreement and no implied duties or obligations
shall be read into this Agreement against Escrow Agent.

15.2.      Reliance. Escrow Agent may act in reliance upon any writing or
instrument or signature which it, in good faith, believes, and any statement or
assertion contained in such writing or instrument, and may assume that any
person purporting to give any writing, notice, advice or instrument in
connection with the provisions of this Agreement has been duly authorized to do
so. Escrow Agent shall not be liable in any manner for the sufficiency or
correctness as to form, manner and execution, or validity of any instrument
deposited in escrow, nor as to the identity, authority, or right of any person
executing the same, and Escrow Agent’s duties under this Agreement shall be
limited to those provided in this Agreement. Upon receipt by Escrow Agent from
either Buyer or Seller (the “Notifying Party”) of any notice or request (the
“Escrow Demand”) to perform any act or disburse any portion of the monies held
by Escrow Agent under the terms of this Agreement, Escrow Agent shall give
written notice to the other party (the “Notified Party”). If within seven (7)
days after the giving of such notice, Escrow Agent does not receive any written
objection to the Escrow Demand from the Notified Party, Escrow Agent shall
comply with the Escrow Demand. If Escrow Agent does receive written objection
from the Notified Party in a timely manner, Escrow Agent shall take no further
action until the dispute between the parties has been resolved.

15.3.      Indemnification. Unless Escrow Agent discharges any of its duties
under this Agreement in a negligent manner or is guilty of willful misconduct
with regard to its duties under this Agreement, Seller and Buyer shall indemnify
Escrow Agent and hold it harmless from any and all claims, liabilities, losses,
actions, suits or proceedings at law or in equity, or other expenses, fees, or
charges of any character or nature, which it may incur or with which it may be
threatened by reason of its acting as Escrow Agent under this Agreement; and in
such connection Seller and Buyer shall indemnify Escrow Agent against any and
all expenses including

27

 

reasonable attorneys’ fees and the cost of defending any action, suit or
proceeding or resisting any claim in such capacity.

 

15.4.      Disputes. If the parties (including Escrow Agent) shall be in
disagreement about the interpretation of this Agreement, or about their
respective rights and obligations, or the propriety of any action contemplated
by Escrow Agent, or the application of the Deposit, Escrow Agent shall hold the
Deposit until the receipt of written instructions from both Buyer and Seller or
a final order of a court of competent jurisdiction. In addition, in any such
event, Escrow Agent may, but shall not be required to, file an action in
interpleader to resolve the disagreement. Escrow Agent shall be indemnified for
all costs and reasonable attorneys’ fees in its capacity as Escrow Agent in
connection with any such interpleader action and shall be fully protected in
suspending all or part of its activities under this Agreement until a final
judgment in the interpleader action is received.

15.5.      Counsel. Escrow Agent may consult with counsel of its own choice and
have full and complete authorization and protection in accordance with the
opinion of such counsel. Escrow Agent shall otherwise not be liable for any
mistakes of fact or errors of judgment, or for any acts or omissions of any
kind, unless caused by its negligence or willful misconduct.

15.6.      Interest. All deposits into the escrow shall be held by the Escrow
Agent in an interest bearing account. All interest earned on the Deposit shall
be deemed to be part of the Deposit and shall accrue to the benefit of Buyer
except to the extent the Deposit becomes payable to Seller pursuant to Section
10.1. In such event the interest earned on the Deposit shall accrue to the
benefit of Seller.

16.      Representations of Buyer. Buyer represents and warrants that:

16.1.      Authority. Buyer is a limited liability capital investment company
organized under the laws of Germany, and, as of the Closing Date, will be duly
qualified to transact business in the State of Minnesota. Buyer has all
requisite power and authority to enter into this Agreement and to perform its
obligations hereunder. The execution and delivery of this Agreement by Buyer has
been duly authorized.

16.2.      No Conflict. To Buyer’s actual knowledge, the execution and delivery
of this Agreement and the consummation of the transactions contemplated
hereunder on the part of Buyer does not and will not violate any applicable law,
ordinance, statute, rule, regulation, order, decree or judgment, conflict with
or result in the breach of any material terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge, or
encumbrance upon any of the property or assets of Buyer by reason of the terms
of any contract, mortgage, lien, lease, agreement, indenture, instrument or
judgment to which Buyer is a party or which is or purports to be binding upon
Buyer or which otherwise affects Buyer, which will not be discharged, assumed or
released at Closing. No action by any federal, state or municipal or other
governmental department, commission, board, bureau or instrumentality is
necessary to make this Agreement a valid instrument binding upon Buyer in
accordance with its terms.

28

 

 

16.3.      Source of Funds. Buyer and its affiliates have available unrestricted
funds which they may use in their sole discretion to pay the full Purchase Price
and otherwise comply with the provisions of this Agreement. Buyer acknowledges
and agrees that its obligations hereunder are not contingent upon Buyer
obtaining financing for the purchase of the Property.

16.4.      OFAC Compliance. Buyer is in compliance with the requirements of
Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (the “Order”) and
other similar requirements contained in the rules and regulations of the Office
of Foreign Assets Control, Department of the Treasury (“OFAC”) and in any
enabling legislation or other Executive Orders or regulations in respect thereof
(the Order and such other rules, regulations, legislation or executive orders
are collectively referred to herein as the “Orders”).

Neither Buyer nor, to Buyer’s knowledge, any beneficial owner of Buyer:

a)      is listed on the Specifically Designated Nationals and Blocked Persons
List maintained by OFAC pursuant to the Orders or on any other list of
terrorists or terrorist organizations maintained pursuant to any of the rules
and regulations of OFAC or pursuant to any other applicable Orders
(collectively, the “Lists”);

b)      is a person who has been determined by competent authority to be subject
to the prohibitions contained in the Orders;

c)      is owned or controlled by, or acts for or on behalf of, any person or
entity that is, to Buyer’s actual knowledge, listed on the Lists or any other
person or entity who has been determined by competent authority to be subject to
the prohibitions contained in the Orders; or

d)      shall transfer or permit the transfer of any interest in Buyer or any
beneficial owner in Buyer to any person or entity who is, or any of whose
beneficial owners are, listed on the Lists.

As used in this Agreement, or in any other agreement, document, certificate or
instrument delivered by Buyer to Seller, the phrase “to Buyer’s actual
knowledge,” “to the best of Buyer’s knowledge” or any similar phrase shall mean
the actual, not constructive or imputed, knowledge of Tal Peri (the “Buyer
Knowledge Party”), without any obligation on such individual’s part to make any
independent investigation of the matters being represented and warranted, or to
make any inquiry of any other persons, or to search or examine any files,
records, books, correspondence and the like. In no event shall Seller be
entitled to assert any cause of action against the Buyer Knowledge Party nor
shall the Buyer Knowledge Party have any personal liability whatsoever for any
matter under or related to this Agreement.

17.      Miscellaneous.

17.1.      Assignability. Buyer may not assign or transfer all or any portion of
its rights or obligations under this Agreement to any other individual, entity
or other person without first obtaining the prior written consent of Seller.
However, Buyer may, without the consent of Seller but after written notice to
Seller at least five (5) days prior to Closing, (i) direct that the Deed be
granted to an entity under common control with Buyer, or (ii) assign its rights
under this

29

 

Agreement to an entity under common control with Buyer. No assignment or
transfer by Buyer will be permitted if such assignment or transfer would, in
Seller’s opinion, cause this transaction to violate any provision of applicable
law.

 

17.2.      Governing Law; Bind and Inure. This Agreement shall be governed by
the law of the State of Minnesota and shall bind and inure to the benefit of the
parties hereto and their respective heirs, executors, administrators,
successors, assigns and personal representatives.

17.3.      Recording. Neither this Agreement nor any notice or memorandum hereof
shall be recorded in any public land record. A violation of this prohibition
shall constitute a material breach entitling the non-breaching party to
terminate this Agreement.

17.4.      Time of the Essence. Time is of the essence of this Agreement.

17.5.      Headings. The headings preceding the text of the paragraphs and
subparagraphs hereof are inserted solely for convenience of reference and shall
not constitute a part of this Agreement, nor shall they affect its meaning,
construction or effect.

17.6.      Counterparts; Electronic Signatures. This Agreement may be executed
and delivered in any number of counterparts, each of which so executed and
delivered shall be deemed to be an original and all of which shall constitute
one and the same instrument. Facsimile and electronically transmitted signatures
shall for all purposes be treated as originals.

17.7.      Schedules and Exhibits. All Schedules and Exhibits that are referred
to herein and that are attached hereto or bound separately and initialed by the
parties are expressly made and constitute a part of this Agreement.

17.8.      Survival. Unless otherwise expressly stated in this Agreement, each
of the warranties and representations of Seller and Buyer shall survive the
Closing and delivery of the Deed and other closing documents by Seller to Buyer,
and shall not be deemed to have merged therewith; provided, however, that any
suit or action for the breach of any of the representations or warranties set
forth herein must be commenced within nine (9) months after the Closing (the
“Survival Period”) or any claim based thereon shall be deemed irrevocably
waived. Unless expressly made to survive, all obligations and covenants of
Seller contained herein shall be deemed to have been merged into the Deed and
shall not survive the Closing.

17.9.      Use of Proceeds to Clear Title. To enable Seller to make conveyance
as herein provided, Seller may, at the time of Closing, use the Purchase Price
or any portion thereof to clear the title of any or all encumbrances or
interests, provided that provision reasonably satisfactory to Buyer’s attorney
is made for prompt recording of all instruments so procured in accordance with
conveyancing practice in the jurisdiction in which the Property is located.

17.10.      Submission not an Offer or Option. The submission of this Agreement
or a summary of some or all of its provisions for examination or negotiation by
Buyer or Seller does not constitute an offer by Seller or Buyer to enter into an
agreement to sell or purchase the Property, and neither party shall be bound to
the other with respect to any such purchase and sale until a definitive
agreement satisfactory to the Buyer and Seller in their sole discretion is
executed and delivered by both Seller and Buyer.

30

 

 

17.11.      Entire Agreement; Amendments. This Agreement and the Schedules and
Exhibits hereto set forth all of the promises, covenants, agreements, conditions
and undertakings between the parties hereto with respect to the subject matter
hereof, and supersede all prior and contemporaneous agreements and
understandings, inducements or conditions, express or implied, oral or written,
except as contained herein. This Agreement may not be changed orally but only by
an agreement in writing, duly executed by or on behalf of the party or parties
against whom enforcement of any waiver, change, modification, consent or
discharge is sought.

17.12.      Attorneys’ Fees. In the event of any litigation arising out of this
Agreement, the prevailing party shall be entitled to reasonable attorneys’ fees
and costs.

17.13.      Waiver of Jury Trial. Each party to this Agreement hereby expressly
waives any right to trial by jury of any claim, demand, action or cause of
action (each, an “Action”) (a) arising out of this Agreement, including any
present or future amendment thereof or (b) in any way connected with or related
or incidental to the dealings of the parties or any of them with respect to this
Agreement (as hereafter amended) or any other instrument, document or agreement
executed or delivered in connection herewith, or the transactions related hereto
or thereto, in each case whether such Action is now existing or hereafter
arising, and whether sounding in contract or tort or otherwise and regardless of
which party asserts such Action; and each party hereby agrees and consents that
any such Action shall be decided by court trial without a jury, and that any
party to this Agreement may file an original counterpart or a copy of this
Section 17.13 with any court as written evidence of the consent of the parties
to the waiver of any right they might otherwise have to trial by jury.

17.14.      No Waiver. No waiver of any of the provisions of this Agreement
shall be deemed, or shall constitute, a waiver of any other provision, whether
or not similar, nor shall any waiver constitute a continuing waiver, nor shall a
waiver in any instance constitute a waiver in any subsequent instance. No waiver
shall be binding unless executed in writing by the party making the waiver.

17.15.      Rules of Construction. Article and Section captions used in this
Agreement are for convenience only and shall not affect the construction of this
Agreement. All references to “Article” or “Sections” without reference to a
document other than this Agreement, are intended to designate articles and
sections of this Agreement, and the words “herein,” “hereof,” “hereunder,” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article or Section, unless specifically designated otherwise. The use
of the term “including” shall mean in all cases “including but not limited to,”
unless specifically designated otherwise. No rules of construction against the
drafter of this Agreement shall apply in any interpretation or enforcement of
this Agreement, any documents or certificates executed pursuant hereto, or any
provisions of any of the foregoing.

17.16.      Required Seller Approvals. It is acknowledged and agreed that the
consummation by Seller of the transactions contemplated by this Agreement
requires that Seller shall have received the consent of a majority of the
shareholders of Seller (such approvals, the “Required Seller Approvals”). Seller
shall determine in its sole discretion the timing of seeking the Required Seller
Approvals, provided that Seller seeks the Required Seller Approvals prior to the
Closing Date. In the event Seller is unable to obtain such Required Seller
Approvals prior to

31

 

 

the scheduled Closing, Seller shall have the right to extend the date of Closing
for up to thirty (30) days in order to obtain the Required Seller Approvals. In
the event following such extension Seller is still unable to obtain the Required
Seller Approvals prior to the Closing, then Seller shall have the right to
terminate this Agreement, in which case the Deposit shall be returned to Buyer
and neither party shall have any further obligations hereunder, except to the
extent the same expressly survive the termination of this Agreement. In the
event of such termination, Seller shall reimburse Buyer for all documented
direct, third party costs and expenses incurred by Buyer in connection with
Buyer’s inspection of the Property and negotiations of the transaction
contemplated by this Agreement, in an amount not to exceed $300,000.00. Seller
shall advise Buyer promptly upon Seller’s receipt of the Required Seller
Approvals. If Seller so terminates this Agreement, Buyer shall deliver to
Seller, without representation or warranty, copies of all surveys, title
commitments, engineering reports, environmental audits and other third party
studies and reports generated by or for Buyer in connection with the Property
except to the extent the same are proprietary to Buyer.

17.17.      Limitation on Liability. Notwithstanding anything appearing to the
contrary in this Agreement, no direct or indirect partner, member or shareholder
of a party hereto (or any officer, director, agent, member, manager, personal
representative, trustee or employee of any such direct or indirect partner,
member or shareholder) shall be personally liable for the performance of the
obligations of, or in respect of any claims against such party arising under
this Agreement. No personal judgment shall be sought or obtained against any of
the foregoing in connection with this Agreement.

 

32

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

SELLER:

FSP 50 SOUTH TENTH STREET CORP., a Delaware corporation

By: /s/ George J. Carter       

Name: George J. Carter

Title: President

 

 

S-1

 

BUYER:

UNION INVESTMENT REAL ESTATE GmbH,
a German limited liability capital investment company,
acting in its own name and for the account of the
fund (Sondervermögen) [UniImmo: Europa]

 

 

By: /s/ Dr. Frank Billand Name: Dr. Frank Billand Title: Member of the
Management Board         By: /s/ Dr. Reinhard Kutscher Name:

Dr. Reinhard Kutscher

Title: Chairman of the Management Board

 

 

S-2

 

 

ESCROW AGENT:

 

FIRST AMERICAN TITLE INSURANCE COMPANY

 

By: /s/ Jill Siegel Name: Jill Siegel Title: Underwriting Counsel

 

 

 

 

S-3

 



List of Exhibits

Exhibit A - Description of Land Exhibit B - List of Unpaid Commissions and
Unfunded Tenant Improvement Costs Exhibit C - Seller’s Title Policy Exhibit D -
Form of Tenant Estoppel Certificate Exhibit E - Form of Deed Exhibit F - Form of
Bill of Sale Exhibit G - Form of Assignment and Assumption of Leases, Contracts
and Security Deposits Exhibit H - Form of Assignment of Intangible Property
Exhibit I - Form of Tenant Notice Letter Exhibit J - Form of Non-Foreign
Affidavit Exhibit K - Form of Certificate of Representations and Warranties
Exhibit L - Form of Surviving Escrow Agreement Exhibit M - Form of Assignment
and Assumption of Parking ROFO Exhibit N - Form of REOA Notice to Approving
Owners Exhibit O - Form of REOA Estoppel Certificate Exhibit P - Form of Skyway
Bridge Agreement Estoppel Certificate Exhibit Q - Form of Parking ROFO Estoppel
Certificate Exhibit R - Form of Public Parking Agreement Estoppel Certificate  
          Schedule A.4 - Personalty Schedule 3.5 - Contracts Schedule 3.7 -
Outstanding Litigation Schedule 4.4 - Due Diligence Items List

 

 

 

Exhibit A

 

Legal Description of the Land

 

Parcel 1 (Office Tower Parcel):

 

Tracts D, I, M, N, O, P, T, X, Z and CC, Registered Land Survey No. 1717, Files
of Registrar of Titles, County of Hennepin, State of Minnesota.

 

Being registered land as is evidenced by Certificate of Title No. 1072166.

 

Parcel 2 (Additional Retail Parcel):

 

Tracts C, E, F, J, L, S, W, BB and EE, Registered Land Survey No. 1717, Files of
Registrar of Titles, County of Hennepin, State of Minnesota.

 

Being registered land as is evidenced by Certificate of Title No. 1072166.

 

Parcel 3 (Public Parking Garage Parcel):

 

Together with the optionee’s interest in the following described land pursuant
to that certain Parking Garage Parcel Right of First Offer Agreement executed by
the City of Minneapolis, as optionor, and Ryan 900, LLC, a Minnesota limited
liability company, as optionee, a memorandum of which was filed on October 18,
2000, as Document No. 3324809 for which the optionee’s interest was assigned to
RC-NRI, LLC, a Delaware limited liability company by Assignment and Assumption
of Parking Garage Parcel Right of First Offer dated September 29, 2000, filed
October 18, 2000, as Document No. 3324812 AND as amended by First Amendment to
Parking Garage Parcel Right of First Offer Agreement dated August 29, 2001,
filed October 16, 2001, as Document No. 3446924. RC-NRI, LLC converted to and
changed its name to RC-NRI, LLLP, a Delaware limited liability limited
partnership as evidenced by Document Nos. 3555886 and 3569022.

 

Tracts A, B, G and K, Registered Land Survey No. 1717, Files of Registrar of
Titles, County of Hennepin, State of Minnesota.

 

Being registered land as is evidenced by Certificate of Title No. 1072167.

 

Parcel 4 (REOA):

 

Together with the appurtenant easements contained in that certain Reciprocal
Easement and Operation Agreement dated September 27, 2000, filed October 18,
2000, as Document No. 3324805 as amended by First Amendment to Reciprocal
Easement and Operation Agreement dated August 24, 2001, filed October 16, 2001,
as Document No. 3446930. Certain Ryan 900, LLC rights were assigned to Target
Corporation, a Minnesota Corporation by that certain

 

A-1

 

 

Assignment of Reciprocal Easement and Operation Agreement dated August 29, 2001,
filed October 16, 2001, as Document No. 3446932.

 

Parcel 5 (9th Street Skyway):

 

Together with the appurtenant easements contained in that certain Agreement for
Skyway Construction, Operation, Maintenance, and Easements (9th Street Skyway)
dated December 28, 1998, filed July 30, 1999, as Document No. 3187400 as amended
by First Amendment dated November 18, 1999, filed March 29, 2000, as Document
No. 3268304 and as amended by Declaration of Legal Description dated August 24,
2001, filed October 16, 2001, as Document No. 3446909.

 

Parcel 6 (10th Street Skyway):

 

Together with the appurtenant easements contained in that certain Agreement for
Skyway Construction, Operation, Maintenance, and Easements (10th Street Skyway)
dated December 28, 1998, filed July 30, 1999, as Document No. 7154888 as amended
by First Amendment dated November 18, 1999, filed October 18, 2000, as Document
No. 3324807 and as amended by Declaration of Legal Description dated August 24,
2001, filed October 16, 2001, as Document No. 3446907.

 

Parcel 7 (LaSalle Avenue Skyway):

 

Together with the appurtenant easements contained in that certain Agreement for
Skyway Construction, Operation, Maintenance, and Easements (LaSalle Avenue
Skyway) dated May 18, 2000, filed August 7, 2000, as Document No. 3302944 as
amended by Declaration of Legal Description dated August 24, 2001, filed October
16, 2001, as Document No. 3446908.

 

Parcel 8 (Nicollet Mall Skyway):

 

Together with the appurtenant easements contained in that certain Agreement for
Skyway Construction, Operation, Maintenance, and Easements (Nicollet Mall
Skyway) dated January 29, 1999, filed July 30, 1999 as Document No. 7154889 as
amended by First Amendment dated November 18, 1999, filed March 31, 2000, as
Document No. 3268892 and as amended by Declaration of Legal Description dated
August 24, 2001, filed October 16, 2001, as Document No. 3446910.

 

Parcel 9 (Parking Agreement):

 

Together with the appurtenant rights contained in that certain Public Parking
Garage Parking Agreement dated November 18, 1999, filed October 18, 2000, as
Document No. 3324810 as assigned by Assignment of Public Parking Garage Parking
Agreement dated September 29, 2000, filed October 16, 2001, as Document No.
3446922 and as amended by First Amendment to Public Parking Garage Parking
Agreement dated August 29, 2001, filed October 16, 2001, as Document No.
3446923.

 

 

A-2

 

EXHIBIT B

List of Unpaid Commissions and Unfunded Tenant Improvement Costs

(See attached)

 

B-1

 

 

50 SOUTH TENTH – List of Unpaid Commissions and Unfunded Tenant

Improvement Costs as of June 24, 2014

 

Lease  Area   Tenant
Improvements   Lease
Commissions                Bruegger’s Enterprises, Inc.   1,111   $61,105  
$11,694                   QDOBA   2,552   $114,795   $— 

 

 

 

 

EXHIBIT C

 

Seller's Title Policy

 

(See attached)

 

 

C-1

 

 



 [or-stars.jpg] Owner's Policy   American Land Title Association Owner's Policy
10-17-92   Policy Number A22025-SV-00055085



 

 

SUBJECT TO THE EXCLUSIONS FROM COVERAGE, THE EXCEPTIONS FROM COVERAGE CONTAINED
IN SCHEDULE B AND THE CONDITIONS AND STIPULATIONS, OLD REPUBLIC NATIONAL TITLE
INSURANCE COMPANY, a Minnesota corporation, herein called the Company, insures,
as of Date of Policy shown in Schedule A, against loss or damage, not exceeding
the Amount of Insurance stated in Schedule A, sustained or incurred by the
insured by reason of:

 

1.Title to the estate or interest described in Schedule A being vested other
than as stated therein;

2.Any defect in or lien or encumbrance on the title;

3.Unmarketability of the title;

4.Lack of a right of access to and from the land.

The Company will also pay the costs, attorneys' fees and expenses incurred in
defense of the title, as insured, but only to the extent provided in the
Conditions and Stipulations.

IN WITNESS WHEREOF, the said OLD REPUBLIC NATIONAL TITLE INSURANCE COMPANY has
caused its corporate name and seal to be hereunto affixed by its duly authorized
officers as of the date shown in Schedule A, the policy to be valid when
countersigned by an authorized officer or agent of the Company.

EXCLUSIONS FROM COVERAGE

The following matters are expressly excluded from the coverage of this policy
and the Company will not pay loss or damage, costs, attorneys' fees or expenses
that arise by reason of:

1. (a) Any law, ordinance or governmental regulation (including but not limited
to building and zoning laws, ordinances, or regulations)  restricting,
regulating, prohibiting or relating to (i) the occupancy, use, or enjoyment of
the land; (ii) the character, dimensions or location of any improvement now or
hereafter erected on the land; (iii) a separation in ownership or a change in
the dimensions or area of the land or any parcel of which the land is or was a
part; or (iv) environmental protection, or the effect of any violation of .these
laws, ordinances. or governmental. regulations, except to the extent that a
notice of the enforcement thereof or a notice of a defect, lien or encumbrance
resulting from a violation or alleged violation affecting the land has been
recorded in the public records at Date of Policy.   (b) Any governmental police
power not excluded by a above, except to the extent that a notice of the
exercise thereof or a notice of a defect, lien or encumbrance resulting from a
violation or alleged violation affecting the land has been recorded in the
public records at Date of Policy. 2. Rights of eminent domain unless notice of
the exercise thereof has been recorded in the public records at Date of Policy,
but not excluding from coverage any taking which has occurred prior to Date of
Policy which would be binding on the rights of a purchaser for value without
knowledge. 3. Defects; liens, encumbrances, adverse claims, or other matters:  
(a) created, suffered, assumed or agreed to by the insured claimant;   (b) not
known to the Company, not recorded in the public records at Date of Policy, but
known to the insured claimant and not disclosed in writing to the Company by the
insured claimant prior to the date the insured claimant became an insured under
this policy;   (c) resulting in no loss or damage to the insured claimant;   (d)
attaching or created subsequent to Date of Policy; or   (e) resulting in loss or
damage which would not have been sustained if the insured claimant had paid
value for the estate or interest insured by this policy. 4. Any claim, which
arises out of the transaction vesting in the Insured the estate or interest
insured by this policy, by reason of the operation of federal bankruptcy, state
insolvency, or similar creditors' rights laws, that is based on:

 

 

ORDOCS     ORT Form 402— ALTA Owner’s Policy 10-17-92     MT01155


 

 

 

 

  (i)    the transaction creating the estate or interest insured by this policy
being deemed a fraudulent conveyance or fraudulent transfer; or   (ii) the
transaction creating the estate or interest insured by this policy being deemed
a preferential transfer except where the preferential transfer results from the
failure:     (a)     to timely record the instrument of transfer; or    
(b)     of such recordation to impart notice to a purchaser for value or a
judgment or lien creditor.

 

CONDITIONS AND STIPULATIONS

 

1.Definition of Terms

 

The following terms when used in this policy mean:

(a)"insured": the insured named in Schedule A, and, subject to any rights or
defenses the Company would have had against the named insured, those who succeed
to the interest of the named insured by operation of law as distinguished from
purchase including, but not limited to, heirs, distributees, devisees,
survivors, personal representatives, next of kin, or corporate or fiduciary
successors.

(b)"insured claimant": an insured claiming loss or damage.

(c)"knowledge": or "known": actual knowledge, not constructive knowledge or
notice which may be imputed to an insured by reason of the public records as
defined in this policy or any other records which impart constructive notice of
matters affecting the land.

(d)"land'': the land described or referred to in Schedule A, and improvements
affixed thereto which by law constitute real property. The term "land'' does not
it) include any property beyond the lines of the area described or referred to
in Schedule A, nor any right, title, interest, estate or easement in abutting
streets, roads, avenues, alleys, lanes, ways or waterways, but nothing herein
shall modify or limit the extent to which a right of access to and from the land
is insured by this policy.

(e)"mortgage": mortgage, deed of trust, deed, or other security instrument.

(f)''public records": records established under state statutes at Date of Policy
for the purpose of imparting constructive notice of matters relating to real
property to purchasers for value and without knowledge. With respect to Section
l(a)(iv) of the Exclusions from Coverage, "public records" shall also include
environmental protection liens filed in She records of the clerk of the United
States district court for the district in which the land is located.

(g)"unmarketability of the title": an alleged or apparent matter affecting the
title to the land, not excluded or excepted from coverage, which would entitle a
purchaser of the estate or interest described in Schedule A to be released from
the obligation to purchase by virtue of a contractual condition requiring the
delivery of marketable title.

2.Continuation of Insurance After Conveyance of Title.

 

The coverage of this policy shall continue in force as of Date of Policy in
favor of an insured only so long as the insured retains an estate or interest in
the land, or holds an indebtedness secured by a purchase money mortgage given by
a purchaser from the insured, or only so long as the insured shall have
liability by reason of covenants of warranty made by the insured in any transfer
or conveyance of the estate or interest. This policy shall not .continue in
force in favor of any purchaser from the insured of either (i) an estate or
interest in the land, or (ii) an indebtedness secured by a purchase money
mortgage given to the insured.

 

3.Notice of Claim to be Given by Insured Claimant.

 

The insured shall notify the Company promptly in writing (i) in case of any
litigation as set forth in Section 4(a) below; (ii) in· case knowledge shall
come to an insured hereunder of any claim of title or interest which is adverse
to the title to the estate or interest, as insured, and which might cause loss
or damage for which the Company may be liable by virtue of this policy, or (iii)
if title to the estate or interest, as insured, is rejected as unmarketable. If
prompt notice shall not be given to the Company, then as to the insured all
liability of the Company shall terminate wish regard to the matter or matters
for which prompt notice is required; provided, however, that failure to notify
the Company shall in no case prejudice the rights of any insured under this
policy unless the Company shall be prejudiced by the failure and then only to
the extent of the prejudice.

 

 

 

ORDOCS     ORT Form 402 — ALTA Owner’s Policy 10-17-92     MT01155

 

 

 

 

6.Options to Pay or Otherwise Settle Claims; Termination of Liability.

 

In case of a claim under this policy, the Company shall have the following
additional options:

 

(a)To Pay or Tender Payment of the Amount of Insurance.

 

To pay or tender payment of the amount of insurance under this policy, together
with any costs, attorneys' fees and expenses incurred by the insured claimant,
which were authorized by the Company, up to the time of payment or tender of
payment and which the Company is obligated to pay.

 

Upon the exercise by the Company of this option, all liability and obligations
to the insured under this policy, other than to make the payment required, shall
terminate, including any liability or obligation to defend, prosecute, or
continue any litigation, and the policy shall be surrendered to the Company for
cancellation.

 

(b)To Pay or Otherwise Settle With Parties Other Than the Insured or With the
Insured Claimant.

(i)to pay or otherwise settle with other parties for or in the name of an
insured claimant any claim insured against under this policy, together with any
costs, attorneys' fees and expenses incurred by the insured claimant which were
authorized by the Company up to the time of payment and which the Company is
obligated to pay; or .

(ii)to pay or otherwise settle with the insured claimant the loss or damage
provided for under this policy, together with any costs, attorneys' fees and
expenses incurred by the insured claimant which were authorized by the Company
up to the time of payment and which the Company is obligated to pay.

Upon the exercise by the Company of either of the options provided for in
paragraphs (b)(i) or (ii), Company's obligations to the insured under this
policy for the claimed loss or damage, other than the payments required to be
made, shall terminate, including any liability or obligation to defend,
prosecute, or continue any litigation.

7.Determination, Extent of Liability and Coinsurance.

This policy is a contract of indemnity against actual monetary loss or damage
sustained or incurred by the insured claimant who has suffered loss or damage by
reason of matters insured against by this policy and only to the extent herein
described.

(a)The liability of the Company under this policy shall not exceed the least of:

(i)the Amount of Insurance stated in Schedule A; or,

(ii)the difference between the value of the insured estate or interest as
insured and the value of the insured estate or interest subject to the defect,
lien or encumbrance insured against by this policy.

(b)In the event the Amount of Insurance stated in Schedule A at the Date of
Policy is less than 80 percent of the value of the insured estate or interest or
the full consideration paid for the land, whichever is less, or if subsequent to
the Date of Policy an improvement is erected on the land which increases the
value of the insured estate or interest by at least 20 percent over the Amount
of Insurance stated in Schedule A, then this policy is subject to the following:

(i)   where no subsequent improvement has been made, as to any partial loss, the
Company shall only pay the loss pro rata in the proportion that the amount of
insurance at Date of Policy bears to the total value of the insured estate or
interest at Date of Policy; or

(ii)  where a subsequent improvement has been made, as to any partial loss, the
Company shall only pay the loss pro rata in the proportion that 120 percent of
the Amount of Insurance stated in Schedule A bears to the sum of the Amount of
Insurance stated in Schedule A and the amount expended for the improvement.

The provisions of this paragraph shall not apply to costs. attorneys' fees and
expenses for which the Company is liable under this policy, and shall only apply
to that portion of any loss which exceeds, in the aggregate, 10 percent of the
Amount of Insurance stated in Schedule A.

(c)The Company will pay only those costs, attorneys' fees and expenses incurred
in accordance with Section 4 of these Conditions and Stipulations.

    8.Apportionment.

 

If the land described in\Schedule A consists of two or more parcels which are
not used as a single site, and a loss is established affecting one or more of
the parcels but not all, the loss shall be computed and settled on a pro rata
basis as if the amount of insurance under this policy was divided pro rata as to
the value on Date of

 

 

ORDOCS     ORT Form 402 — ALTA Owner’s Policy 10-17-92     MT01155

 

 

 

 

Policy of each separate parcel to the whole, exclusive of any improvements made
subsequent to Date of Policy, unless a liability or value has otherwise been
agreed upon as to each parcel by the Company and the insured at the time of the
issuance of this policy and shown by an express statement or by an endorsement
attached to this policy.

 

9.Limitation of Liability.

(a)If the Company establishes the title, or removes the alleged defect, lien or
encumbrance, or cures the lack of a right of access to or from the land, or
cures the claim of unmarketability of title, all as insured, in a reasonably
diligent manner by any method, including litigation and the completion of any
appeals therefrom, it shall have fully performed its obligations with respect to
that matter and shall not be liable for any loss or damage caused thereby.

(b)In the event of any litigation, including litigation by the Company or with
the Company's consent, the Company shall have no liability for loss or damage
until there has been a final determination by a court of competent jurisdiction,
and disposition of all appeals therefrom, adverse to the title as insured.

(c)The Company shall not be liable for loss or damage to any insured for
liability voluntarily assumed by the insured in settling any claim or suit
without the prior written consent of the Company.

 

10.Reduction of Insurance; Reduction or Termination of Liability.

All payments under this policy, except payments made for costs, attorneys' fees
and expenses, shall reduce the amount of the insurance pro tanto.

 

11.Liability Noncumulative.

It is expressly understood that the amount of insurance under this policy shall
be reduced by any amount the Company may pay under any policy insuring a
mortgage to which exception is taken in Schedule B or to which the insured has
agreed, assumed, or taken subject, or which is hereafter executed by an insured
and which is a charge or lien on the estate or interest described or referred to
in Schedule A, and the amount so paid shall be deemed a payment under this
policy to the insured owner.

 

12.Payment of Loss.

(a) No payment shall be made without producing this policy for endorsement of
the payment unless the policy has been lost or destroyed, in which case proof of
loss or destruction shall be furnished to the satisfaction of the Company.

(b) When liability and the extent of loss or damage has been definitely fixed in
accordance with these Conditions and Stipulations, the loss or damage shall be
payable within 30 days thereafter.

 

13.Subrogation Upon Payment or Settlement.

(a)The Company's Right of Subrogation.

 

Whenever the Company shall have settled and paid a claim under this policy, all
right of subrogation shall vest in the Company unaffected by any act of the
insured claimant.



The Company shall be subrogated to and be entitled to all rights and remedies
which the insured claimant would have had against any person or property in
respect to the claim had this policy not been issued. If requested by the
Company, the insured claimant shall transfer to the Company all rights and
remedies against any person or property necessary in order to perfect this right
of subrogation. The insured claimant shall permit the Company to sue, compromise
or settle in the name of the insured claimant and to use the name of the insured
claimant in any transaction or litigation involving these rights or remedies.

If a payment on account of a claim does not fully cover the loss of the insured
claimant, the Company shall be subrogated to these rights and remedies in the
proportion which the Company's payment bears to the whole amount of the loss. 

If loss should result from any act of the insured claimant, as stated above,
that act shall not void this policy, but the Company, in that event, shall be
required to pay only that part of any losses insured against by this policy
which shall exceed the amount, if any, lost to the Company by reason of the
impairment by the insured claimant of the Company's right of subrogation.

(b)The Company's Rights Against Non-insured Obligors.

 

The Company's right of subrogation against non-insured obligors shall exist and
shall include, without limitation, the rights of the insured to indemnities,
guaranties, other policies of insurance or bonds,

 

 

ORDOCS     ORT Form 402 — ALTA Owner’s Policy 10-17-92     MT01155

 

 

 

 

notwithstanding any terms or conditions contained in those instruments which
provide for subrogation rights by reason of this policy.

 

14.Arbitration.

Unless prohibited by applicable law, either the Company or the insured may
demand arbitration pursuant to the Title Insurance Arbitration Rules of the
American Arbitration Association. Arbitrable matters may include, but are not
limited to, any controversy or claim between the Company and the insured arising
out of or relating to this policy, any service of the Company in connection with
its issuance or the breach of a policy provision or other obligation. All
arbitrable matters when the Amount of Insurance is $1,000,000 or less shall be
arbitrated at the option of either the Company or the insured. All arbitrable
matters when the Amount of Insurance is in excess of $1,000,000 shall be
arbitrated only when agreed to by both the Company and the insured. Arbitration
pursuant to this policy and under the Rules in effect on the date the demand for
arbitration is made or, at the option of the insured, the Rules in effect at
Date of Policy shall be binding upon the parties. The award may include
attorneys' fees only if the laws of the state in which the land is located
permit a court to award attorneys' fees to a prevailing party. Judgment upon the
award rendered by the Arbitrator(s) may be entered in any court having
jurisdiction thereof.

 

The law of the situs of the land shall apply to an arbitration under the Title
Insurance Arbitration Rules. A copy of the Rules may be obtained from the
Company upon request.

 

15.Liability Limited to this Policy; Policy Entire Contract.

(a)This policy together with all endorsements, if any, attached hereto by the
Company is the entire policy and contract between the insured and the Company.
In interpreting any provision of this policy, this policy shall be construed as
a whole.

 

(b)Any claim of loss or damage, whether or not based on negligence, and which
arises out of the status of the title to the estate or interest covered hereby
or by any action asserting such claim, shall be restricted to this policy.

 

(c)No amendment of or endorsement to this policy can be made except by a writing
endorsed hereon or attached hereto signed by either the President, a Vice
President, the Secretary, an Assistant Secretary, or validating officer or
authorized signatory of the Company.

 

16.Severability.

In the event any provision of the policy is held invalid or unenforceable under
applicable law, the policy shall be deemed not to include that provision and all
other provisions shall remain in full force and effect.

 

17.Notices, Where Sent.

All notices required to be given the Company and any statement in writing.
required to be furnished the Company shall include the number of this policy and
shall be addressed to its Home Office: 400 Second Avenue South, Minneapolis,
Minnesota 55401, (612) 371-1111.

 

Issued through the office of:   OLD REPUBLIC NATIONAL TITLE INSURANCE COMPANY
Old Republic National Title Insurance Company   A Stock Company 400 Second
Avenue South   400 Second Avenue South, Minneapolis, MN 55401 Minneapolis, MN
55401   (612) 371-1111  [signature1.jpg]    [seal.jpg] Authorized Signatory     

 

 

 

ORDOCS     ORT Form 402 — ALTA Owner’s Policy 10-17-92     MT01155

 

 

 

FILE NO: HEN OR1040951-C

 

 

ST. 22

CNTY. 053

PROP. 3

TRAN. 010

Re-issue Liability: $.00

 

ORT FORM 402- ALTA Owner's Policy 10-17-92

 

POLICY NO.: A22025-SV-00055085 FILE NO.: OR1040951-C     POLICY AMOUNT:
$127,000,000.00 PREMIUM:.....

 

 

SCHEDULE A

 

 

1.                   POLICY DATE: December 21, 2006 AT 5:00PM

 

2.INSURED HEREUNDER IN WHOM THE INTEREST IS VESTED AS STATED BELOW AT THE DATE
HEREOF IS:

 

FSP 50 South Tenth: Street Corp., a Delaware corporation, as to the fee title to
Parcels 1 and 2, the right of first offer interest in Parcel 3 and the
easements, rights and interests referred to in Parcels 4, 5, 6, 7, 8 and 9 at
Item No. 3 hereof.

 

3.                   THE LAND REFERRED TO IN THIS POLICY IS DESCRIBED AS
FOLLOWS:

 

Parcel 1 (Office Tower Parcel):

 

Tracts D, I, M, N, 0, P, T, X, Z and CC, Registered Land Survey No. 1717, Files
of Registrar of Titles, County of Hennepin, State of Minnesota.

 

Being registered land as is evidenced by Certificate of Title No. 1193168.

 

Parcel 2 (Additional Retail Parcel):

 

Tracts C, E, F, J, L, S, W, BB and EE, Registered Land Survey No. 1717, Files of
Registrar of Titles, County of Hennepin, State of Minnesota.

 

Being registered land as is evidenced by Certificate of Title No. 1193168.

 

Parcel 3 (Public Parking Garage Parcel):

 

Together with the optionee's interest in the following described land pursuant
to that certain Parking Garage Parcel Right of First Offer Agreement executed by
the City of Minneapolis, as optionor, and Ryan 900, LLC, a Minnesota limited
liability company, as optionee, a memorandum of which was filed on October
18,2000, as Document No. 3324809 for which

 

 

ORDOCS ORT OWNERS GENERIC FINAL POLICY      MT01140

OVSOFPC      PAGE 1

[oldrepublic.jpg]

 

 

 

FILE NO: HEN OR1040951-C

 

 

the optionee's interest was assigned to RC-NRI, LLC, a Delaware limited
liability company by Assignment and Assumption of Parking Garage Parcel Right of
First Offer dated September 29, 2000, filed October 18, 2000, as Document No.
3324812 as limited and affected by Limited Assignment of Right of First Offer
(:Parking Garage Parcel) dated August 29,2001, filed October 16, 2001, as
Document No. 3446934 AND as amended by First Amendment to Parking Garage Parcel
Right of First Offer Agreement dated August 29, 2001, filed October 16, 2001, as
Document No. 3446924. RC-NRI, LLC converted to and changed its name to RC-NRI,
LLLP, a Delaware limited liability limited partnership as evidenced by Document
Nos. 3555886 and 3569022 and for which the optionee's interest was assigned to
FSP 50 South Tenth Street Corp. a Delaware corporation by Assignment and
Assumption of Parking Garage Parcel Right of First Offer dated November 8, 2006,
filed November 9, 2006, as Document No. 4325223.

 

Tracts A, B, G and K, Registered Land Survey No. 1717, Files of the Registrar of
Titles, County of Hennepin, State of Minnesota.

 

Being registered land as is evidenced by Certificate of Title No. 1072167.

 

Parcel 4 (REOA):

 

Together with the appurtenant easements contained in that certain Reciprocal
Easement and Operation Agreement dated September 27,2000, filed October 18,
2000, as Document No. 3324805 as amended by First Amendment to Reciprocal
Easement and Operation Agreement dated August 24, 2001, filed October 16, 2001,
as Document No. 3446930 and as amended by Second Amendment to Reciprocal
Easement and Operation Agreement dated November 8, 2006, filed November 9, 2006,
as Document No. 4325224. Certain Ryan 900, LLC rights were assigned to Target
Corporation, a Minnesota corporation by that certain Assignment of Reciprocal
Easement and Operation Agreement dated August 29, 2001, filed October 16, 2001,
as Document No. 3446932.

 

Parcel 5 (9th Street. Skyway):

 

Together with an undivided 50% interest of fee simple ownership, together with
all additional easement and other rights provided therein in that certain
Agreement for Skyway Construction, Operation, Maintenance, and Easements (9th
Street Skyway) dated December 28, 1998, filed July 30, 1999, as Document No.
3187400 as amended by First Amendment dated November 18, 1999, filed March
29,2000, as Document No. 3268304 and as amended by Declaration of Legal
Description dated August 24,2001, filed October 16, 2001, as

Document No. 3446909.

 

Parcel 6 (10th Street Skyway):

 

Together with all fee simple and other ownership rights in the pedestrian
walkway, together with all additional easement and other rights provided therein
in that certain Agreement for Skyway Construction, Operation, Maintenance and
Easements (10th Street Skyway) dated

 

 

ORDOCS ORT OWNERS GENERIC FINAL POLICY      MT01140

OVSOFPC      PAGE 2

[oldrepublic.jpg]

 

 

FILE NO: HEN OR1040951-C

 

 

December 28, 1998, filed July 30, 1999, as Document No. 7154888 as amended by
First Amendment dated November 18, 1999, filed October 18,2000, as Document No.
3324807 and as amended by Declaration of Legal Description dated August 24,
2001, filed October 16, 2001, as Document No. 3446907.

 

Parcel 7 (LaSalle Avenue Skyway):

 

Together with all fee simple and other ownership rights in the pedestrian
walkway, together with all additional easement and other rights provided therein
in that certain Agreement for Skyway Construction, Operation, Maintenance, and
Easements (LaSalle Avenue Skyway) dated May 18, 2000, filed August 7, 2000, as
Document No. 3302944 as amended by Declaration of Legal Description dated August
24, 2001, filed October 16, 2001, as Document No. 3446908.

 

Parcel 8 (Nicollet Mall Skyway):

 

Together with all fee simple and other ownership rights in the pedestrian
walkway, together with all additional easement and other rights provided therein
in that certain Agreement for Skyway Construction, Operation, Maintenance and
Easements (Nicollet Mall Skyway) dated January 29, 1999, filed July 30, 1999, as
Document No. 7154889 as amended by First Amendment dated November 18, 1999,
filed March 3 as amended by Declaration of Legal Description dated August
24,2001, filed October 16, 2001, as Document No. 3446910.

 

Parcel 9 (Parking Agreement):

 

Together with the appurtenant rights contained in that certain Public Parking
Garage Parking Agreement dated November 18, 1999, filed October 18,2000, as
Document No. 3324810 as assigned by Assignment of Public Parking Garage Parking
Agreement dated September 29, 2000, filed October 16, 2001, as Document No.
3446922 and as amended by First Amendment to Public Parking Garage Parking
Agreement dated August 29, 2001, filed October 16, 2001, as Document No.
3446923.

 

 

 

 

ORDOCS ORT OWNERS GENERIC FINAL POLICY      MT01140

OVSOFPC      PAGE 3

[oldrepublic.jpg]

 

 

FILE NO: HEN OR1040951-C

 

 

SCHEDULE B

 

THIS POLICY DOES NOT INSURE AGAINST LOSS OR DAMAGE BY REASON OF THE FOLLOWING:

 

1.There are no levied or pending special assessments.

 

2.Taxes for the year 2007 and thereafter not yet due and payable.

 

3.Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture
Filing executed by FSP 50 South Tenth Street Corp. a Delaware corporation, as
fee owner, and FSP South Tenth Street LLC, as master lessee, in favor of
Mortgage Electronic Registration Systems, Inc., as mortgagee, and Bank of
America, N.A., a national banking association, as lender, dated December 20,
2006, filed December 21,2006, as Document No. 4339765, in the original amount of
$76,200,000.00.

 

4.Terms, conditions, provisions and easements contained in that certain
Reciprocal Easement and Operation Agreement, dated September 27, 2000, filed
October 18, 2000, as Document No. 3324805 by and between Ryan 900, LLC, a
Minnesota limited liability company; Minneapolis Community Development Agency;
and the City of Minneapolis as amended by First Amendment to Reciprocal Easement
and Operation Agreement dated August 24, 2001, filed October 16, 2001, as
Document No. 3446930 and by Second Amendment to Reciprocal Easement and
Operation Agreement dated November 8, 2006, filed November 9, 2006, as Document
No. 4325224.

 

Certain Ryan 900, LLC rights were assigned to Target Corporation, a Minnesota
corporation by that certain Assignment of Reciprocal Easement and Operation
Agreement dated August 29, 2001, filed October 16, 2001, as Document No.
3446932.

 

(as to Parcels 1, 2 and 3)

 

5.Terms, conditions, provisions and easements contained in the certain Agreement
for Skyway Construction, Operation, Maintenance, and Easements (9th Street
Skyway), dated December 28; 1998, filed July 30, 1999, as Document No. 3187400
by and between Ryan 900, LLC, a Minnesota limited liability company; Ryan 800,
LLC, a Minnesota limited liability company; Minneapolis Community Development
Agency; and the City of Minneapolis as amended by First Amendment dated November
18, 1999, filed March 29,2000, as Document No. 3268304 and as amended by
Declaration of Legal Description dated August 24, 2001, filed October 16,2001,
as Document No. 3446909.

 

(as to Parcels 1, 2 and 3)

 

6.Terms, conditions, provisions and easements contained in that certain
Agreement for Skyway Construction, Operation, Maintenance, and Easements (10th
Street Skyway), dated December 28, 1998, filed July 30, 1999, as Document No.
7154888 by and between Ryan 900, LLC, a Minnesota limited liability company and
Dayton Hudson Corporation, a Minnesota Corporation as amended by First Amendment
dated November 18, 1999, filed

 

 

ORDOCS ORT OWNERS GENERIC FINAL POLICY      MT01140

OVSOFPC      PAGE 4

[oldrepublic.jpg]

 

 

FILE NO: HEN OR1040951-C

 

 

October 18, 2000, as Document No. 3324807 and as amended by Declaration of Legal
Description dated August 24, 2001, filed October 16, 2001, as Document No.
3446907.

 

(as to Parcels 1, 2 and 3)

 

7.Terms, conditions, provisions and easements contained in that certain
Agreement for Skyway Construction, Operation, Maintenance, and Easements
(LaSalle Avenue Skyway) dated May 18, 2000, filed August 7, 2000, as Document
No. 3302944 by and between Ryan 900, LLC, a . Minnesota limited liability
company and the City of Minneapolis as amended by Declaration of Legal
Description dated August 24, 2001, filed October 16, 2001, as Document No.
3446908.

 

(as to Parcels 1, 2 and 3)

 

8.Terms, conditions, provisions and easements contained in that certain
Agreement for Skyway Construction, Operation, Maintenance, and Easements
(Nicollet Mall Skyway), dated January 29, 1999, filed July 30, 1999, as Document
No. 7154889 by and between Ryan 900, LLC, a Minnesota limited liability company;
Y-Q Associates Limited Partnership, a Minnesota limited partnership; the
Minneapolis Community Development Agency; and the City of Minneapolis as amended
by First Amendment dated November 18, 1999, filed March 31, 2000, as Document
No. 3268892 and as amended by Declaration of Legal Description dated August 24,
2001, filed October 16, 2001, as Document No. 3446910.

 

(as to Parcels 1, 2 and 3)

 

9.Terms, conditions and provisions of that certain Public Parking Garage Parking
Agreement dated November 18, 1999, filed October 18, 2000, as Document No.
3324810 by and between the City of Minneapolis and Ryan 900, LLC, a Minnesota
limited liability company.

 

The interest of Ryan 900, LLC was assigned to RC-NRI, LLC by Assignment dated
September 29, 2000; filed October 16, 2001, as Document No. 3446922.

 

Said Agreement was amended by First Amendment to Public Parking Garage Parking
Agreement dated August 29, 2001, filed October 16,2001, as Document No. 3446923.

 

(as to Parcel 1 and Tract A of Parcel 3)

 

10.Terms and conditions of that certain Parking Ramp Lease Agreement dated
November 18, 1999, filed October 18, 2000, as Document No.. 3324808, by and
between the City of Minneapolis, as lessor, and Ryan 900, LLC, a Minnesota
limited liability company, as lessee. Said lease was amended by First Amendment
to Parking Ramp Lease Agreement dated August 29, 2001, filed October 16, 2001,
as Document No. 3446925.

 

Said lease is to expire on December 31, 2102.

 

The lessees interest was assigned by Document No. 3446933 to Target Corporation,
a Minnesota corporation.

 

 

 

ORDOCS ORT OWNERS GENERIC FINAL POLICY      MT01140

OVSOFPC      PAGE 5

[oldrepublic.jpg]

 

 

FILE NO: HEN OR1040951-C

 

 

(as to Tract B of Parcel 3)

 

11.Terms, conditions and provisions of that certain Memorandum of Right of First
Offer dated September 27, 2000, filed October 18, 2000, as Document No. 3324809
referring to that certain unrecorded Parking Garage Parcel Right of First Offer
Agreement by and between the City of Minneapolis, as optionor, and Ryan 900,
LLC, a Minnesota limited liability company, as optionee, dated December 28,
1998.

 

The optionee's interest in the above instrument has been assigned to RC-NRI,
LLC, a Delaware limited liability company by Assignment and Assumption of
Parking Garage Parcel Right of First Offer dated September 29, 2000, filed
October 18, 2000, as Document No. 3324812.

 

Said right was amended by First Amendment to Parking Garage Parcel Right of
First Offer Agreement dated August 29, 2001, filed October 16, 2001, as Document
No. 3446924.

 

Limited Assignment of Right of First Offer (Parking Garage Parcel) regarding the
above Option dated August 29, 2001, filed October 16, 2001, as Document No.
3446934 by and between RC-NRI, LLC, a Delaware limited liability company, as
assignor, and Target Corporation, a Minnesota corporation, as assignee.

 

RC-NRI, LLC converted to and changed its name to RC-NRI, LLLP, a Delaware
limited liability limited partnership as evidenced by Document Nos. 3555886 and
3569022.

 

The optionee's interest in the above instrument has been assigned to FSP 50
South Tenth Street Corp., a Delaware corporation by Assignment and Assumption of
Parking Garage Parcel Right of First Offer dated November 8, 2006, filed
November 9, 2006, as Document No. 4325223.

 

(as to Parcel 3)

 

12.Terms and conditions of a Short Form Lease dated August 29,2001, filed
October 16,2001, as Document No. 3446935, referring to that certain unrecorded
lease by and between RC·NRI, LLC, a Delaware limited liability company, as
lessor, and Target Corporation, a Minnesota corporation, as lessee, dated August
29, 2001.

 

(as to Parcel 2)

 

13.Terms and conditions of a Memorandum of Lease dated August 25, 2004, filed
September 20, 2004, as Document No. 4017586, referring to that certain
unrecorded lease by and between RC-NRI, LLLP, as lessor, and Retek Inc., a
Delaware corporation, as lessee, dated November 8, 1999. ·

 

Said lease is for a lease expiring on March 31, 2014 with an option to extend
for 2 successive 5 year periods.

 

(as to Parcels 1 and 2 except Tract S)

 

 

 

ORDOCS ORT OWNERS GENERIC FINAL POLICY     MT01140

OVSOFPC      PAGE 6

[oldrepublic.jpg]

 

 

FILE NO: HEN OR1040951-C

 

 

14.Terms and conditions of a Memorandum of Sublease dated August 31, 2004, filed
February 14, 2005, as Document No. 4077890, referring to that certain unrecorded
lease by and between Retek Inc., a Delaware Corporation, as lessor, and Target
Corporation, a Minnesota corporation, as lessee, dated August 31, 2004.

 

Said lease is for a term expiring on March 31, 2014. (as to Parcels 1 and 2
except Tract S)

 

15.Terms and conditions of that certain unrecorded Master Lease by and between
FSP 50 South Tenth Street Corp., as lessor and FSP South Tenth Street LLC, as
lessee.

 

16.Rights of tenants, as tenants only, under unrecorded leases, as shown on the
attached Exhibit A.

 

17.Terms and conditions of a Memorandum of Management Agreement dated November
8, 2006, filed December 19, 2006, as Document No. 4338486, referring to that
certain unrecorded Management Agreement by and between FSP 50 South Tenth Street
Corp., as owner and Ryan Companies US, Inc., as manager, dated November 8, 2006.

 

(as to Parcels 1, 2 and 3)

 

18.Visible building appurtenances that encroach into street right of-ways as
indicated on survey dated December 20, 2006 by C.E. Coulter & Associates, Inc.

 

The following is not a part of Schedule B but a special guarantee included in
this Owner's policy:

 

NOTE: The Company guarantees the party insured herein against all loss or
damage, not exceeding the amount of this policy, that may be suffered by reason
of the entry of any final judgment or decree by a court of competent
jurisdiction denying the right to maintain the improvement as now located on the
premises covered by this policy, because of Item No. 18.

 

19.Financing Statement by and between FSP 50 South Tenth Street Corp. and FSP
South Tenth Street LLC as debtors, and Mortgage Electronic Registration Systems,
Inc. as secured party, filed December 21, 2006, as Document No. 4339766.

 

*******************************************************************************************************************************************

 

 

 

ORDOCS ORT OWNERS GENERIC FINAL POLICY      MT01140

OVSOFPC      PAGE 7

[oldrepublic.jpg]

 

 

 

 

 



 [or-stars.jpg]   COMPREHENSIVE ENDORSEMENT   (Owner's Policy — Improved Land)  
          FILE NO.: HEN OR1040951-C  





 

 

RE: FSP 50 South Tenth Street Corp.

 

 

To be attached to and become a part of Policy No. A22025-SV-00055085 of OLD
REPUBLIC NATIONAL TITLE INSURANCE COMPANY.

 

The Company insures the Insured against loss or damage sustained by reason of:

 

1.The existence, at Date of Policy, of any of the following unless expressly
excepted in Schedule B:

(a)Present violations on the land of any enforceable covenants, conditions or
restrictions, or any existing improvements on the land which violate any
building setback lines shown on a plat of subdivision recorded or filed in the
public records.

(b)Any instrument referred to in Schedule B as containing covenants, conditions
or restrictions on the land which, in addition, (i) establish an easement on the
land; (ii) provides for an option to purchase, a right of first refusal or the
prior approval of a future purchaser of occupant; or (iii) provides a right of
reentry, a possibility of reverter or right of forfeiture because of violations
on the land of any enforceable covenants conditions or restrictions.

(c)Any encroachment of existing improvements located on the land onto adjoining
land, or any encroachment onto the land of exiting improvements located on
adjoining land, except as to the matters set forth at Item No. 14 of Schedule B.

(d)Any encroachment of existing improvements located on the land onto that
portion of the land subject to any easement excepted in Schedule B.

(e)Any notices of violation of covenants, conditions and restrictions relating
to environmental protection recorded or filed in the public records.

2.Damage to existing buildings:

(a)Which are located on or encroach upon that portion of the land subject to any
easement excepted in Schedule B, which damage results from the exercise of the
right to maintain the easement for the purpose for which it was granted or
reserved;

(b)Resulting from the future exercise of any right existing at Date of Policy to
use the surface of the land for the extraction or development of minerals
excepted from the description of the land or excepted in Schedule B.

3.Any final court order or judgment requiring the removal from any land
adjoining the land of any encroachment excepted in Schedule B, except as to the
matters set forth at Item No. 14 of Schedule B.

4.Any final court order or judgment denying the right to maintain any existing
improvements on the land because of any violation of covenants, conditions or
restrictions or building setback lines shown on a plat of subdivision recorded
or filed in the public records.

 

Wherever in this endorsement the words "covenants, conditions or restrictions"
appear, they shall not be deemed to refer to or include the terms, covenants,
conditions or limitations contained in an instrument creating a lease.

 

 

ORDOCS      MT01125      ORT FINAL ENDORSEMENT PAGE 1 OF 2

 

 

 

 

 

As used in paragraphs 1(a) and 4, the words "covenants, conditions or
restrictions" shall not be deemed to refer to or include any covenants,
conditions or restrictions relating to environmental protection.

 

This endorsement is made a part of the policy and is subject to all of the terms
and provisions thereof and any prior endorsements thereto. Except to the extent
expressly stated, it neither modifies any of the terms and provisions of the
policy and any prior endorsements, nor does it extend the effective date of the
policy and any prior endorsements, nor does it increase the face amount thereof.

 





Issued through the Office of:   OLD REPUBLIC NATIONAL TITLE INSURANCE COMPANY
Old Republic National Title Insurance Company   A Stock Company 400 Second
Avenue South   400 Second Avenue South, Minneapolis, MN 55401 Minneapolis, MN
55401-2499   (612) 371-1111 Phone: (612)371-1111      [signature1.jpg]  
 [seal.jpg] Authorized Signatory     

  

 

 



 

ORDOCS      MT01125      ORT FINAL ENDORSEMENT PAGE 2 OF 2

 

 

 

 

 



 [or-stars.jpg]   ENDORSEMENT   ALTA FORM 3.1             FILE NO.: HEN
OR1040951-C  

 

 

To be attached to and become a part of Policy No. A22025-SV-00055085 of Old
Republic National Title Insurance Company.

 

1.The Company hereby insures the Insured against loss or damage sustained in the
event that, as of Date of Policy:

 

a)According to applicable zoning ordinances and amendments thereto, the land is
not classified Zone B4-2.

 

b)The following use or uses are not allowed under said classification: Office
tower and retail

 

and there shall be no liability under this paragraph 1(b) if the use or uses are
not allowed as a result of any lack of compliance with any conditions,
restrictions, or requirements contained in the zoning ordinances and amendments
thereto mentioned above, including but not limited to the failure to secure
necessary consents or authorizations as a prerequisite to the use or uses.

 

2.The Company hereby further insures against loss or damage arising from a final
decree of a court of competent jurisdiction

a)prohibiting the use of the land, with any structure presently located thereon,
as specified in paragraph l(b); or

b)requiring the removal or alteration of the structure on the basis that, at
Date of Policy, the ordinances and amendments thereto have been violated with
respect to any of the following matters:

 

i)Area, width or depth of the land as a building site for said structure.

ii)Floor space area of said structure.

iii)Setback of said structure from the property lines of the land.

iv)Height of said structure.

v)Number of parking spaces.

 

There shall be no liability under this endorsement based on:

a)The invalidity of the ordinances and amendments there mentioned above until
after a final decree of a court of competent jurisdiction adjudicating the
invalidity, the effect of which is to prohibit the use or uses.

b)The refusal of any person to purchase, lease, or lend money on the estate or
interest covered by this policy.

 

[oldrepublic.jpg]

 

ORDOCS     MT01244 ORT FORM 2339 ALTA ENDORSEMENT FORM 3.1 ZONING PAGE 1

 

 

 

 

 

This endorsement is made a part of the policy is subject to all the terms and
provisions thereof and of any prior endorsements thereto. Except to the extent
expressly stated, it neither modifies any of the terms and provisions of the
policy and any prior endorsements, nor does it extend the effective date of the
policy and any prior endorsements, nor does it increase the face amount thereof

 







Issued through the Office of:   OLD REPUBLIC NATIONAL TITLE INSURANCE COMPANY
Old Republic National Title Insurance Company   A Stock Company 400 Second
Avenue South   400 Second Avenue South, Minneapolis, MN 55401 Minneapolis, MN
55401-2499   (612) 371-1111 Phone: (612)371-1111      [signature1.jpg]  
 [seal.jpg] Authorized Signatory     

  

 

ALTA 3.1 Zoning Endorsement Rev 10/17/98

 

 

[oldrepublic.jpg]

 

ORDOCS     MT01244 ORT FORM 2339 ALTA ENDORSEMENT FORM 3.1 ZONING PAGE 2

 

 

 

 

 





 [or-stars.jpg]   ENDORSEMENT               FILE NO.: HEN OR1040951-C  

 



 

RE: FSP 50 South Tenth Street Corp.

 

 

To be attached to and become a part of Policy No. A22025-SV-00055085 of Old
Republic National Title Insurance Company.

 

The Company assures the above named Insured that the land described in Schedule
A of this Policy constitutes one contiguous parcel and contains no gaps or
gores.

 

The Company hereby insures said Insured against loss which said Insured shall
sustain in the event that the assurance herein shall prove to be incorrect.

 

 

The total liability of the Company under said· policy and any endorsement
thereto shall not exceed, in the aggregate, the face amount of said policy and
costs which the Company is obligated under the Conditions and Stipulations
thereof to pay.

 

This endorsement, when signed by an authorized officer or agent, is made a part
of said policy as of the policy date thereof and is subject to the Schedules,
Conditions and Stipulations and Exclusions from Coverage therein contained,
except as modified by the provisions hereof.

 









Issued through the Office of:   OLD REPUBLIC NATIONAL TITLE INSURANCE COMPANY
Old Republic National Title Insurance Company   A Stock Company 400 Second
Avenue South   400 Second Avenue South, Minneapolis, MN 55401 Minneapolis, MN
55401-2499   (612) 371-1111 Phone: (612)371-1111      [signature1.jpg]  
 [seal.jpg] Authorized Signatory     

 

 



 

 

 

ORDOCS     MT01125 ORT FINAL ENDORSEMENT PAGE 1 OF 1

 

 

 



 



 [or-stars.jpg]   ENDORSEMENT               FILE NO.: HEN OR1040951-C  



 

RE: FSP 50 South Tenth Street Corp.

 

 

To be attached to and become a part of Policy No. A22025-SV-00055085 of Old
Republic National Title Insurance Company.

 

The Company assures the 'above named Insured that access exists from the insured
premises to publicly dedicated and opened streets, namely Nicollet Mall, 10th
Street South, LaSalle Avenue and 9th Street South.

 

The Company hereby insures said Insured against loss which said Insured shall
sustain in the event that the assurance herein shall prove to be incorrect.

 

The total liability of the Company under said policy and any endorsement thereto
shall not exceed, in the aggregate, the face amount of said policy and costs
which the Company is obligated under the Conditions and Stipulations thereof to
pay.

 

This endorsement, when signed by an authorized officer or agent, is made a part
of said policy as of the policy date thereof and is subject to the Schedules,
Conditions and Stipulations and Exclusions from Coverage therein contained,
except as modified by the provisions hereof.

 

 









Issued through the Office of:   OLD REPUBLIC NATIONAL TITLE INSURANCE COMPANY
Old Republic National Title Insurance Company   A Stock Company 400 Second
Avenue South   400 Second Avenue South, Minneapolis, MN 55401 Minneapolis, MN
55401-2499   (612) 371-1111 Phone: (612)371-1111      [signature1.jpg]  
 [seal.jpg] Authorized Signatory     

 

 

 



 

ORDOCS     MT01125 ORT FINAL ENDORSEMENT PAGE 1 OF 1

 

 

 

 

 



 [or-stars.jpg]   ENDORSEMENT               FILE NO.: HEN OR1040951-C  



 

 

RE: FSP 50 South Tenth Street Corp.

 

 

To be attached to and become a part of Policy No. A22025-SV-00055085 of Old
Republic National Title Insurance Company.

 

The Company hereby insures the Insured against loss or damage, not exceeding the
amount of this policy, sustained or incurred by the Insured by reason of any
inaccuracy in the following assurance:

 

The Land is in compliance with and conforms to all applicable (a) statutes, laws
and regulations of the State of Minnesota relating to the subdivision or
platting of real property, including but not limited to Minnesota Statutes,
Section 462.358, and (b) ordinances and regulations of the City of Minneapolis,
Minnesota, relating to the subdivision and platting of real property. ·The Land
may lawfully be conveyed utilizing the insured legal description without
violating the foregoing statutes, laws, regulations or ordinances.

 

 

The total liability of the Company under said policy and any endorsement thereto
shall not exceed, in the aggregate, the face. amount of said policy and costs
which the Company is obligated under the Conditions and Stipulations thereof to
pay.

 

This endorsement, when signed by an authorized officer or agent, is made it part
of said policy as of the policy date thereof and is subject to the Schedules,
Conditions and Stipulations and Exclusions from Coverage therein contained,
except as modified by the provisions hereof.

 









Issued through the Office of:   OLD REPUBLIC NATIONAL TITLE INSURANCE COMPANY
Old Republic National Title Insurance Company   A Stock Company 400 Second
Avenue South   400 Second Avenue South, Minneapolis, MN 55401 Minneapolis, MN
55401-2499   (612) 371-1111 Phone: (612)371-1111      [signature1.jpg]  
 [seal.jpg] Authorized Signatory     

 

 

 

 

 

ORDOCS     MT01125 ORT FINAL ENDORSEMENT PAGE 1 OF 1

 

 

 

 

 





 [or-stars.jpg]   ENDORSEMENT               FILE NO.: HEN OR1040951-C  

 

 

RE: FSP 50 South Tenth Street Corp.

 

 

To be attached to and become a part of Policy No. A22025·SV-00055085 of Old
Republic National Title Insurance Company.

 

The Company assures the above named Insured that the premises insured herein is
maintained on the real estate tax rolls as 3 separate tax parcels and do not
cover any more or less land.

 

The Company hereby insures said Insured against loss which said Insured shall
sustain in the event that the assurance herein shall prove to be incorrect.

 

 

The total liability of the Company under said policy and any endorsement thereto
shall not exceed, in the aggregate, the face amount of said policy and costs
which the Company is obligated under the Conditions and Stipulations thereof to
pay.

 

This endorsement, when signed by an authorized officer or agent, is made a part
of said policy as of the policy date thereof and is subject to the Schedules,
Conditions and Stipulations and Exclusions from Coverage therein contained,
except as modified by the provisions hereof.

 

 









Issued through the Office of:   OLD REPUBLIC NATIONAL TITLE INSURANCE COMPANY
Old Republic National Title Insurance Company   A Stock Company 400 Second
Avenue South   400 Second Avenue South, Minneapolis, MN 55401 Minneapolis, MN
55401-2499   (612) 371-1111 Phone: (612)371-1111      [signature1.jpg]  
 [seal.jpg] Authorized Signatory     

 

 



 

ORDOCS     MT01125 ORT FINAL ENDORSEMENT PAGE 1 OF 1

 

 

 

 

 



 [or-stars.jpg]   ENDORSEMENT               FILE NO.: HEN OR1040951-C  

 



 

RE: FSP 50 South Tenth Street Corp.

 

 

To be attached to and become a part of Policy No. A22025-SV-00055085 of Old
Republic National Title Insurance Company.

 

The Company assures the Insured that said land is the same as that delineated on
the survey made by C.E. Coulter & Associates, Inc. on December 20, 2006
designated as Job No. 12222A.

 

The Company hereby insures the Insured against loss which said Insured shall
sustain in the event that the assurance herein shall prove to be incorrect.

 

 

The total liability of the Company under said policy and any endorsement thereto
shall not exceed, in the aggregate, the face amount of said policy and costs
which the Company is obligated under the Conditions and Stipulations thereof to
pay.

 

This endorsement, when signed by an authorized officer or agent, is made a part
of said policy as of the policy date thereof and is subject to the Schedules,
Conditions and Stipulations and Exclusions from Coverage therein contained,
except as modified by the provisions hereof.

 









Issued through the Office of:   OLD REPUBLIC NATIONAL TITLE INSURANCE COMPANY
Old Republic National Title Insurance Company   A Stock Company 400 Second
Avenue South   400 Second Avenue South, Minneapolis, MN 55401 Minneapolis, MN
55401-2499   (612) 371-1111 Phone: (612)371-1111      [signature1.jpg]  
 [seal.jpg] Authorized Signatory     

 

 

 

 



 

 

ORDOCS     MT01125 ORT FINAL ENDORSEMENT PAGE 1 OF 1

 

 

 

 

 



 [or-stars.jpg]   ENDORSEMENT               FILE NO.: HEN OR1040951-C  



 

 

RE: FSP 50 South Tenth Street Corp.

 

 

 

 

To be attached to and become a part of Policy No. A22025-SV-00055085 of Old
Republic National Title Insurance Company.

 

UTILITY FACILITY ENDORSEMENT

 

The Company hereby insures the Insured against loss or damage which said Insured
shall sustain by reason of any inaccuracies in the following assurance:

 

Utilities (water, gas, electric, telephone, storm sewer and sanitary sewer) are
available to the land described in Schedule A either over, under or upon public
rights of way directly adjacent to said land or over, under or upon an easement
(not terminable by the grantor thereof or by his heirs, personal
representatives, successors or assigns) for the benefit of said land that
connects to public rights of way.

 

The total liability of the Company under said policy and any endorsement thereto
shall not exceed, in the aggregate, the face amount of said policy and costs
which the Company is obligated under the Conditions and Stipulations thereof to
pay.

 

This endorsement, when signed by an authorized officer or agent, is made a part
of said policy as of the policy date thereof and is subject to the Schedules,
Conditions and Stipulations and Exclusions from Coverage therein contained,
except as modified by the provisions hereof.

 

 









Issued through the Office of:   OLD REPUBLIC NATIONAL TITLE INSURANCE COMPANY
Old Republic National Title Insurance Company   A Stock Company 400 Second
Avenue South   400 Second Avenue South, Minneapolis, MN 55401 Minneapolis, MN
55401-2499   (612) 371-1111 Phone: (612)371-1111      [signature1.jpg]  
 [seal.jpg] Authorized Signatory     

 

 

 

 

 

 

ORDOCS     MT01125 ORT FINAL ENDORSEMENT PAGE 1 OF 1

 

 

 

 

 



 [or-stars.jpg]   ENDORSEMENT               FILE NO.: HEN OR1040951-C  



 

 

RE: FSP 50 South Tenth Street Corp.

 

 

To be attached to and become a part of Policy No. A22025-SV-00055085 of Old
Republic National Title Insurance Company.

 

The Company assures the party insured herein that obligations contained in that
certain Amended and Restated Contract For Private Redevelopment "the Contract"
as referred to in Deeds filed as Document Nos. 3324802, 3324803, 3324804 and
3324806 have been terminated as evidenced by Certificates of Completion filed as
Document Nos. 3446926, 3446927, 3446928 and 3446929 and the insured has no
obligations for performance under said Contract.

 

The Company hereby insures the Insured against loss which said Insured shall
sustain in the event that the assurance herein shall prove to be incorrect.

 

 

The total liability of the Company under said policy and any endorsement thereto
shall not exceed, in the aggregate, the face amount of said policy and costs
which the Company is obligated under the Conditions and Stipulations thereof to
pay.

 

This endorsement, when signed by an authorized officer or agent, is made a part
of said policy as of the policy date thereof and is subject to the Schedules,
Conditions and Stipulations and Exclusions from Coverage therein contained,
except as modified by the provisions hereof.

 

 

 









Issued through the Office of:   OLD REPUBLIC NATIONAL TITLE INSURANCE COMPANY
Old Republic National Title Insurance Company   A Stock Company 400 Second
Avenue South   400 Second Avenue South, Minneapolis, MN 55401 Minneapolis, MN
55401-2499   (612) 371-1111 Phone: (612)371-1111      [signature1.jpg]  
 [seal.jpg] Authorized Signatory     

 

 

 

 

 

ORDOCS     MT01125 ORT FINAL ENDORSEMENT PAGE 1 OF 1

 

 

 



 

 [or-stars.jpg]   ENDORSEMENT     FILE NO.: HEN OR1040951-C         RE: FSP 50
South Tenth Street Corp.

 



 



 

To be attached to and become a part of Policy No. A22025-SV-00055085 of Old
Republic National Title Insurance Company.

 

The following is not an exception under Schedule B but a special guarantee
included with this policy AS TO PARCEL 3 ONLY.

 

By insuring the interest of the insured as optionee under the option contained
in the Right of First Offer "the Option", the company insures that by virtue of
the option, the insured has the prior right to a conveyance of the fee simple
title, subject to the exceptions herein contained, the exclusions from coverage
and the conditions and stipulations of this policy, upon legally exercising the
option and fulfilling its terms and conditions; and that such right may be
successfully maintained against any other parties claiming through or under the
optionor. At the time of exercising the option and taking title pursuant
thereto, the optionee must determine in whom title is vested and the liens and
encumbrances on said title attaching subsequent to the recording of said option
and its assignment and assumptions, and the company assumes no liability
hereunder for cost of expense incurred by the insured making such determinations
or, there being no question of the validity or priority of the option involved,
in prosecuting such suit or suits as may be necessary to procure the necessary
deed from the party or parties in whom title is vested or the necessary
discharge of the liens and encumbrances then an the property.

 

Specific exception is made for all loss or damage resulting from
unenforceability of the insured option by reason of the rejection of the option
in any proceeding under bankruptcy or insolvency laws commenced subsequent to
the effective date of this policy.

 

The total liability of the Company under said policy and any endorsement thereto
shall not exceed, in the aggregate, the face amount of said policy and costs
which the Company is obligated under the Conditions and Stipulations thereof to
pay.

 

This endorsement, when signed by an authorized officer or agent, is made a part
of said policy as of the policy date thereof and is subject to the Schedules,
Conditions and Stipulations and Exclusions from Coverage therein contained,
except as modified by the provisions hereof.

 

 









Issued through the Office of:   OLD REPUBLIC NATIONAL TITLE INSURANCE COMPANY
Old Republic National Title Insurance Company   A Stock Company 400 Second
Avenue South   400 Second Avenue South, Minneapolis, MN 55401 Minneapolis, MN
55401-2499   (612) 371-1111 Phone: (612)371-1111      [signature1.jpg]  
 [seal.jpg] Authorized Signatory     

 

 

 

 

 

ORDOCS     MT01132 ORT FINAL ENDORSEMENT PAGE 1 OF 1

 

 

 



 

[or-stars.jpg] ENDORSEMENT SUCCESSOR IN INTEREST ENDORSEMENT   FILE NO.: HEN
OR1040951-C     To be attached to and become a part of Policy No.
A22025-SV-00055085 of Old Republic National Title Insurance Company.

 

The Company hereby agrees that continuation of liability hereunder shall be
provided, as of the date of the Policy, and/or this Policy may be assigned in
whole or in part, to any of the following, without charge:

(a)Successor(s) by change of name;

 

(b)Successor(s) by dissolution, merger, consolidation or reorganization

 

(c)Statutory trustees of the Insured in the event of bankruptcy or liquidation;

 

(d)Any entity to which the Insured conveys the land described herein, which
entity is wholly owned by the Insured, or which entity owns all of the interest
of the Insured, or which entity is an affiliate of the Insured provided such
affiliate entity directly or indirectly controls, is controlled by or is under
common control with the Insured (such control meaning for the purposes hereof
100 percent control), or whose entire ownership interest is held by the same
person(s), entity or entities holding the entire ownership interest in the
Insured;

 

(e)Any partner or partners in the Insured or any entity in which any partner or
partners is a partner, participant, joint venturer or stockholder;

 

(f)Any stockholder or stockholders of the Insured, or of a corporation which is
a partner or partners in the Insured, in the event that the Insured or such
corporate partner distributes the land described herein to its stockholder(s);

 

(g)The distributees of an estate of an Insured;

 

(h)Members of the immediate family of an Insured who are grantees or assignees
by a gift from an Insured.

 

The foregoing is in addition to and not in limitation of any person or entity
entitled to status as an "insured" under and as defined in the Policy

 

Continuation of liability hereunder to any such successor insured is subject to
any rights and defenses the Company may have against any of the named Insured
under the terms and conditions of this Policy. Nothing herein shall be construed
as an agreement to extend the effective date of the Policy.

 

The total liability of title Company under said policy and any endorsement
thereto shall not exceed, in the aggregate, the face amount of said policy and
costs which the Company is obligated under the Conditions and Stipulations
thereof to pay. This endorsement, ·when signed by an authorized officer or
agent, is made a part of said policy as of the policy elate thereof and is
subject to the Schedules, Conditions and Stipulations and Exclusions from
Coverage therein contained, except as modified by the provisions hereof.

 











  OLD REPUBLIC NATIONAL TITLE INSURANCE COMPANY   A Stock Company   400 Second
Avenue South, Minneapolis, MN 55401   (612) 371-1111      [signature1.jpg]  
[president-secretary.jpg]  Authorized Signatory     

 

 

 [oldrepublic.jpg]



ORDOCS     SUCCESSOR IN INTEREST ENDORSEMENT

 

 

 

EXHIBIT D

Form of Estoppel Certificate

TENANT ESTOPPEL CERTIFICATE

From: _____________________________________________  
_____________________________________________  
_____________________________________________   (“Tenant”) To:
_____________________________________________  
_____________________________________________  
_____________________________________________   (“Buyer”)  
_____________________________________________  
_____________________________________________   (“Landlord”) Lease: Lease dated
_____________, ______, between   ___________________________________________, a
  _____________________________________________,   and
________________________________________, a  
_____________________________________________,   as amended, modified or
supplemented by __________   ________________________________ [list all
amendments,   addenda, letter agreements and the like] (as so amended,  
modified and supplemented, the “Lease”), copies of which are attached hereto as
Exhibit A. Premises: Suite(s) ______, consisting of a total of ______________
rentable square feet, (the “Premises”) located in the building known as
_________________ having an address of ____________________________ (the
“Building”).

 

D-1

 

 

Tenant hereby certifies to Landlord, Buyer and any lender now or hereafter
providing financing for the acquisition of the Building, as follows:

1.      Tenant is the current Tenant under the Lease. The Lease is in full force
and effect and is the only lease, agreement or understanding between Landlord
and Tenant affecting the Premises and any rights to parking. The Lease has not
been modified, altered or amended, except as follows: [commencement agreements,
modifications, assignments or amendments to the Lease and all letter agreements
or, if none, state “None”.]

2.      The initial term of the Lease commenced on _________________, _____, and
the current term will expire on _________________________, _____. The Tenant has
an outstanding option to renew the Lease (which has not been waived or lapsed)
for ________________________ (_____) additional __________________ following the
expiration date of the current term. Tenant has accepted and is presently
occupying the Premises.

3.      The base rent under the Lease is currently $______ per month. [Tenant’s
current estimated operating expense rent is $_________ per month.] Tenant’s pro
rata share of operating expenses for the Building is _____%. Tenant has fully
paid all rent and other sums payable under the Lease on or before the date of
this Certificate and Tenant has not paid any rent more than one month in
advance.

4.      Tenant is not in default under any of the provisions of the Lease, and
no event has occurred and no circumstance exists which, with the passage of time
or the giving of notice by Landlord, or both, would constitute such a default.

5.      To Tenant’s knowledge, Landlord is not in default under any of the
provisions of the Lease, and no event has occurred and no circumstance exists
which, with the passage of time or the giving of notice by Tenant, or both,
would constitute such a default.

6.      All construction to be performed and the improvements to be installed by
Landlord on the Premises as a condition to Tenant’s acceptance of the Premises,
if any, have been completed and fully accepted by Tenant. All amounts to be paid
by Landlord to Tenant for work performed by Tenant pursuant to any tenant
improvement allowance [or Tenant Incentive Payment] have been paid in full. Any
and all other leasing incentives, amounts which the Lease expressly requires to
be paid by Landlord to Tenant or amounts to be credited against Tenant rent due
under the Lease for any reason (exclusive of operating expense adjustments as
may be applicable under the Lease) have been fully paid or credited as
applicable, and no such amounts remain outstanding or remain to be credited.

7.      As of the date of this Certificate, Tenant has no defenses, offsets or
credits against the payment of rent and other sums due or to become due under
the Lease or against the performance of any other of Tenant’s obligations under
the Lease.

8.      Tenant has paid to Landlord a security deposit in the amount of $
___________ [alternatively: Landlord is holding a letter of credit to secure
Tenant’s obligation under the Lease is the amount of $______________.]. [The
obligations of Tenant are guaranteed by _________________, in accordance with
the terms of the guaranty dated _____________.]

D-2

 

 

9.      Tenant has not subleased, assigned, pledged, hypothecated, or otherwise
encumbered all or any portion of its interest in the Lease, whether for
occupancy purposes or as part of any financing for Tenant’s benefit.

10.      Tenant has no existing right of refusal, right of offer, or expansion
rights, except _____________ (all other rights, if any, having been waived or
deemed waived). Tenant has no purchase option or other right to purchase the
Premises or the Building.

11.      Tenant has no options to terminate the Lease, except
__________________.

12.      There are no actions, voluntary or involuntary, pending against the
Tenant or any affiliate of the Tenant under the bankruptcy laws of the United
States or any state thereof. There are no other pending suits, proceedings,
judgments, liens or executions against the Tenant or any affiliate of Tenant.

13.      Tenant’s current address for notices is as set forth in the Lease.

14.      Tenant has received no notice from any insurance company regarding any
defects or inadequacies in the Premises (or any part thereof) which would
adversely affect the insurability of the Premises.

15.      Tenant understands that this Certificate is required in connection with
Buyer’s acquisition of the Building, and Tenant agrees that Landlord, Buyer and
their respective assigns (including any parties providing financing for the
Building) will, and shall be entitled to, rely on the truth of this Certificate.
Tenant agrees that such parties will, and shall be entitled to, rely on the
representations in this Certificate as being true and correct and continuing to
be made, unless Tenant notifies Landlord and Buyer of a change in this
Certificate prior to the closing.

16.      The party executing this document on behalf of Tenant represents that
he/she has been authorized to do so on behalf of Tenant.

EXECUTED on this _____ day of __________________.

 

TENANT

____________________________________,

a ___________________ ______________

By: ____________________________

Name:__________________________

Title:___________________________

 

Exhibit A – Full copy of Lease and all amendments, modifications, supplements
and side letters



D-3

 

If any blank spaces remain in this Certificate after execution by Tenant, the
word “none” shall be deemed inserted therein.

 

 

 

D-4

 

EXHIBIT A TO ESTOPPEL CERTIFICATE

Lease

(See attached)

 

D-5

 

EXHIBIT E

Form of Deed

 

 

 

 

 

 

 

 

 

 

 

(Top 3 inches reserved for recording data)

LIMITED WARRANTY DEED Except Assessments

Business Entity to Business Entity

 

DEED TAX DUE:  $559,300 DATE:  _____________, 2014

 

FOR VALUABLE CONSIDERATION, FSP 50 SOUTH TENTH STREET CORP., a corporation under
the laws of Delaware (“Grantor”), hereby conveys and quitclaims to UNION
INVESTMENT REAL ESTATE GmbH, a German limited liability capital investment
company, acting in its own name and for the account of the fund (Sondervermögen)
[UniImmo: Europa (“Grantee”), real property in Hennepin County, Minnesota,
legally described as follows:

See Exhibit A attached hereto and made a part hereof.

 

Check here if all or part of the described real property is Registered (Torrens)

 

together with all hereditaments and appurtenances belonging thereto, subject to
the lien of all unpaid special assessments and interest thereon.

 

This Deed conveys after-acquired title. Grantor warrants that Grantor has not
done or suffered anything to encumber the property, EXCEPT:

See Exhibit B attached hereto and made a part hereof.

E-1

 

 

 

Check applicable box:

The Seller certifies that the Seller does not know of
any wells on the described real property.

A well disclosure certificate accompanies this
document or has been electronically filed. (If electronically filed, insert WDC
number: […].)

I am familiar with the property described in this
instrument and I certify that the status and number
of wells on the described real property have not changed
since the last previously filed well disclosure
certificate.

 

Grantor

 

,FSP 50 SOUTH TENTH STREET CORP.

     By: ____________________________

            George J. Carter

           Its:  President

 

   

 

 

E-2

 

 

State of _______________, County of __________________

 

This instrument was acknowledged before me on __________________, 2014, by
George J. Carter as President of FSP 50 SOUTH TENTH STREET CORP., a Delaware
corporation.

 

 

(Stamp)  

 

_____________________________________________

(signature of notarial officer)

 

Title (and Rank):  _______________________________

 

My commission expires:  _________________________

(month/day/year)

 

 

THIS INSTRUMENT WAS DRAFTED BY:

Dorsey & Whitney LLP RJO/jtw

Suite 1500

50 South Sixth Street

Minneapolis, MN 55402-1498

 

TAX STATEMENTS FOR THE REAL PROPERTY DESCRIBED IN THIS INSTRUMENT SHOULD BE SENT
TO:

UNION INVESTMENT REAL ESTATE GmbH, a German limited liability capital investment
company, acting in its own name and for the account of the fund (Sondervermögen)
[UniImmo: Europa

_________________________________________________

_________________________________________________

_________________________________________________

[Insert address]

 

 

 

E-3

 

 

EXHIBIT A
LEGAL DESCRIPTION

 

(See attached)

 

 

E-4

 

Parcel 1 (Office Tower Parcel):

 

Tracts D, I, M, N, 0, P, T, X, Z and CC, Registered Land Survey No. 1717, Files
of Registrar of Titles, County of Hennepin, State of Minnesota.

 

Being registered land as is evidenced by Certificate of Title No. 1193168.

 

Certificate of Title No. 1193168

 

Parcel 2 (Additional Retail Parcel):

 

Tracts C, E, F, J, L, S, W, BB and EE, Registered Land Survey No. 1717, Files of
Registrar of

Titles, County of Hennepin, State of Minnesota.

 

Being registered land as is evidenced by Certificate of Title No. 1193168.

 

Certificate of Title No. 1193168

 

Parcel 3 (Public Parking Garage Parcel):

 

Together with the optionee's interest in the following described land pursuant
to that certain Parking Garage Parcel Right of First Offer Agreement executed by
the City of Minneapolis, as optionor and Ryan 900, LLC, a Minnesota limited
liability company, as optionee, a memorandum of which was filed on October 18,
2000 as Document No. 3324809 for which the optionee’s interest was assigned to
RC-NRI, LLC, a Delaware limited liability company by Assignment and Assumption
of Parking Garage Parcel Right of First Offer dated September 29, 2000, filed
October 18, 2000, as Document No. 3324812 as limited and affected by Limited
Assignment of Right of First Offer (Parking Garage Parcel) dated August 29,
2001, filed October 16, 2001, as Document No. 3446934 AND as amended by First
Amendment to Parking Garage Parcel Right of First Offer Agreement dated August
29, 2001 filed October 16, 2001, as

Document No. 3446924. RC-NRI, LLC converted to and changed its name to RC-NRI,
LLLP, a

Delaware limited liability limited partnership as evidenced by Document Nos.
3555886 and

3569022 and for which the optionee’s interest was assigned to FSP 50 South Tenth
Street Corp.

a Delaware corporation by Assignment and Assumption of Parking Garage Parcel
Right of First

Offer dated November 8, 2006. Filed November 9, 2006 as Document No. 4325223.

I

Tracts A, B, G and K, Registered Land Survey No. 1717, Files of the Registrar of
Titles, County

of Hennepin, State of Minnesota.

 

Being registered land as is evidenced by Certificate of Title No. 1072167.

 

 

Insert legal description

 

E-5

 

 

 

Exhibit A

 

Legal Description of the Land

 

Parcel 1 (Office Tower Parcel):

 

Tracts D, I, M, N, O, P, T, X, Z and CC, Registered Land Survey No. 1717, Files
of Registrar of Titles, County of Hennepin, State of Minnesota.

 

Being registered land as is evidenced by Certificate of Title No. 1072166.

 

Parcel 2 (Additional Retail Parcel):

 

Tracts C, E, F, J, L, S, W, BB and EE, Registered Land Survey No. 1717, Files of
Registrar of Titles, County of Hennepin, State of Minnesota.

 

Being registered land as is evidenced by Certificate of Title No. 1072166.

 

Parcel 3 (Public Parking Garage Parcel):

 

Together with the optionee’s interest in the following described land pursuant
to that certain Parking Garage Parcel Right of First Offer Agreement executed by
the City of Minneapolis, as optionor, and Ryan 900, LLC, a Minnesota limited
liability company, as optionee, a memorandum of which was filed on October 18,
2000, as Document No. 3324809 for which the optionee’s interest was assigned to
RC-NRI, LLC, a Delaware limited liability company by Assignment and Assumption
of Parking Garage Parcel Right of First Offer dated September 29, 2000, filed
October 18, 2000, as Document No. 3324812 AND as amended by First Amendment to
Parking Garage Parcel Right of First Offer Agreement dated August 29, 2001,
filed October 16, 2001, as Document No. 3446924. RC-NRI, LLC converted to and
changed its name to RC-NRI, LLLP, a Delaware limited liability limited
partnership as evidenced by Document Nos. 3555886 and 3569022.

 

Tracts A, B, G and K, Registered Land Survey No. 1717, Files of Registrar of
Titles, County of Hennepin, State of Minnesota.

 

Being registered land as is evidenced by Certificate of Title No. 1072167.

 

Parcel 4 (REOA):

 

Together with the appurtenant easements contained in that certain Reciprocal
Easement and Operation Agreement dated September 27, 2000, filed October 18,
2000, as Document No. 3324805 as amended by First Amendment to Reciprocal
Easement and Operation Agreement dated August 24, 2001, filed October 16, 2001,
as Document No. 3446930. Certain Ryan 900, LLC rights were assigned to Target
Corporation, a Minnesota Corporation by that certain

E-6

 

 

Assignment of Reciprocal Easement and Operation Agreement dated August 29, 2001,
filed October 16, 2001, as Document No. 3446932.

 

Parcel 5 (9th Street Skyway):

 

Together with the appurtenant easements contained in that certain Agreement for
Skyway Construction, Operation, Maintenance, and Easements (9th Street Skyway)
dated December 28, 1998, filed July 30, 1999, as Document No. 3187400 as amended
by First Amendment dated November 18, 1999, filed March 29, 2000, as Document
No. 3268304 and as amended by Declaration of Legal Description dated August 24,
2001, filed October 16, 2001, as Document No. 3446909.

 

Parcel 6 (10th Street Skyway):

 

Together with the appurtenant easements contained in that certain Agreement for
Skyway Construction, Operation, Maintenance, and Easements (10th Street Skyway)
dated December 28, 1998, filed July 30, 1999, as Document No. 7154888 as amended
by First Amendment dated November 18, 1999, filed October 18, 2000, as Document
No. 3324807 and as amended by Declaration of Legal Description dated August 24,
2001, filed October 16, 2001, as Document No. 3446907.

 

Parcel 7 (LaSalle Avenue Skyway):

 

Together with the appurtenant easements contained in that certain Agreement for
Skyway Construction, Operation, Maintenance, and Easements (LaSalle Avenue
Skyway) dated May 18, 2000, filed August 7, 2000, as Document No. 3302944 as
amended by Declaration of Legal Description dated August 24, 2001, filed October
16, 2001, as Document No. 3446908.

 

Parcel 8 (Nicollet Mall Skyway):

 

Together with the appurtenant easements contained in that certain Agreement for
Skyway Construction, Operation, Maintenance, and Easements (Nicollet Mall
Skyway) dated January 29, 1999, filed July 30, 1999 as Document No. 7154889 as
amended by First Amendment dated November 18, 1999, filed March 31, 2000, as
Document No. 3268892 and as amended by Declaration of Legal Description dated
August 24, 2001, filed October 16, 2001, as Document No. 3446910.

 

Parcel 9 (Parking Agreement):

 

Together with the appurtenant rights contained in that certain Public Parking
Garage Parking Agreement dated November 18, 1999, filed October 18, 2000, as
Document No. 3324810 as assigned by Assignment of Public Parking Garage Parking
Agreement dated September 29, 2000, filed October 16, 2001, as Document No.
3446922 and as amended by First Amendment to Public Parking Garage Parking
Agreement dated August 29, 2001, filed October 16, 2001, as Document No.
3446923.

E-7

 

 

EXHIBIT B
PERMITTED ENCUMBRANCES

 

To be completed prior to closing

 

 

E-8

 

EXHIBIT F

Form of Bill of Sale

FSP 50 SOUTH TENTH STREET CORP., a Delaware corporation (“Seller”), for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, hereby grants, bargains, sells, transfers and delivers to UNION
INVESTMENT REAL ESTATE GmbH, a German limited liability capital investment
company, acting in its own name and for the account of the fund (Sondervermögen)
[UniImmo: Europa] (“Buyer”), all of the fixtures, equipment, furniture,
furnishings, appliances, supplies and other personal property of every nature
and description attached or pertaining to, or otherwise used in connection with
the real property described on Exhibit A (the “Real Property”) attached hereto
(collectively, the “Personal Property”), but specifically excluding from the
Personal Property any accounting software or related items, all property leased
by Seller or owned by tenants or others, if any, to have and to hold the
Personal Property unto Buyer, its successors and assigns, forever.

Seller grants, bargains, sells, transfers and delivers the Personal Property in
its “AS IS” condition, WITH ALL FAULTS, IF ANY, and makes no representations or
warranties, direct or indirect, oral or written, express or implied, as to
title, encumbrances and liens, merchantability, condition or fitness for a
particular purpose or any other warranty of any kind, all of which
representations and warranties are expressly hereby disclaimed and denied.

Buyer agrees that the liability of Seller under this Bill of Sale, the Purchase
Agreement, and any other agreement, document, certificate or instrument
delivered by Seller to Buyer, or under any law applicable to the Property or
this transaction, shall be limited as provided in Section 10.2 of that certain
Purchase and Sale Agreement dated as of _______________, 2014 (the “Purchase
Agreement”), wherein Seller agreed to sell and Buyer agreed to buy the Real
Property and the improvements located thereon.

Capitalized terms used and not otherwise defined herein shall have the meanings
given to such terms in the Purchase Agreement.

F-1

 

Executed this ____ day of __________ 2014.

SELLER:

FSP 50 SOUTH TENTH STREET CORP., a Delaware corporation

 

 

By: ____________________________

Name:__________________________

Title:___________________________

F-2

 

EXHIBIT A TO BILL OF SALE

Description of Property

 

 

Exhibit A

 

Legal Description of the Land

 

Parcel 1 (Office Tower Parcel):

 

Tracts D, I, M, N, O, P, T, X, Z and CC, Registered Land Survey No. 1717, Files
of Registrar of Titles, County of Hennepin, State of Minnesota.

 

Being registered land as is evidenced by Certificate of Title No. 1072166.

 

Parcel 2 (Additional Retail Parcel):

 

Tracts C, E, F, J, L, S, W, BB and EE, Registered Land Survey No. 1717, Files of
Registrar of Titles, County of Hennepin, State of Minnesota.

 

Being registered land as is evidenced by Certificate of Title No. 1072166.

 

Parcel 3 (Public Parking Garage Parcel):

 

Together with the optionee’s interest in the following described land pursuant
to that certain Parking Garage Parcel Right of First Offer Agreement executed by
the City of Minneapolis, as optionor, and Ryan 900, LLC, a Minnesota limited
liability company, as optionee, a memorandum of which was filed on October 18,
2000, as Document No. 3324809 for which the optionee’s interest was assigned to
RC-NRI, LLC, a Delaware limited liability company by Assignment and Assumption
of Parking Garage Parcel Right of First Offer dated September 29, 2000, filed
October 18, 2000, as Document No. 3324812 AND as amended by First Amendment to
Parking Garage Parcel Right of First Offer Agreement dated August 29, 2001,
filed October 16, 2001, as Document No. 3446924. RC-NRI, LLC converted to and
changed its name to RC-NRI, LLLP, a Delaware limited liability limited
partnership as evidenced by Document Nos. 3555886 and 3569022.

 

Tracts A, B, G and K, Registered Land Survey No. 1717, Files of Registrar of
Titles, County of Hennepin, State of Minnesota.

 

Being registered land as is evidenced by Certificate of Title No. 1072167.

 

Parcel 4 (REOA):

 

Together with the appurtenant easements contained in that certain Reciprocal
Easement and Operation Agreement dated September 27, 2000, filed October 18,
2000, as Document No. 3324805 as amended by First Amendment to Reciprocal
Easement and Operation Agreement dated August 24, 2001, filed October 16, 2001,
as Document No. 3446930. Certain Ryan 900, LLC rights were assigned to Target
Corporation, a Minnesota Corporation by that certain

 

F-3

 

 

Assignment of Reciprocal Easement and Operation Agreement dated August 29, 2001,
filed October 16, 2001, as Document No. 3446932.

 

Parcel 5 (9th Street Skyway):

 

Together with the appurtenant easements contained in that certain Agreement for
Skyway Construction, Operation, Maintenance, and Easements (9th Street Skyway)
dated December 28, 1998, filed July 30, 1999, as Document No. 3187400 as amended
by First Amendment dated November 18, 1999, filed March 29, 2000, as Document
No. 3268304 and as amended by Declaration of Legal Description dated August 24,
2001, filed October 16, 2001, as Document No. 3446909.

 

Parcel 6 (10th Street Skyway):

 

Together with the appurtenant easements contained in that certain Agreement for
Skyway Construction, Operation, Maintenance, and Easements (10th Street Skyway)
dated December 28, 1998, filed July 30, 1999, as Document No. 7154888 as amended
by First Amendment dated November 18, 1999, filed October 18, 2000, as Document
No. 3324807 and as amended by Declaration of Legal Description dated August 24,
2001, filed October 16, 2001, as Document No. 3446907.

 

Parcel 7 (LaSalle Avenue Skyway):

 

Together with the appurtenant easements contained in that certain Agreement for
Skyway Construction, Operation, Maintenance, and Easements (LaSalle Avenue
Skyway) dated May 18, 2000, filed August 7, 2000, as Document No. 3302944 as
amended by Declaration of Legal Description dated August 24, 2001, filed October
16, 2001, as Document No. 3446908.

 

Parcel 8 (Nicollet Mall Skyway):

 

Together with the appurtenant easements contained in that certain Agreement for
Skyway Construction, Operation, Maintenance, and Easements (Nicollet Mall
Skyway) dated January 29, 1999, filed July 30, 1999 as Document No. 7154889 as
amended by First Amendment dated November 18, 1999, filed March 31, 2000, as
Document No. 3268892 and as amended by Declaration of Legal Description dated
August 24, 2001, filed October 16, 2001, as Document No. 3446910.

 

Parcel 9 (Parking Agreement):

 

Together with the appurtenant rights contained in that certain Public Parking
Garage Parking Agreement dated November 18, 1999, filed October 18, 2000, as
Document No. 3324810 as assigned by Assignment of Public Parking Garage Parking
Agreement dated September 29, 2000, filed October 16, 2001, as Document No.
3446922 and as amended by First Amendment to Public Parking Garage Parking
Agreement dated August 29, 2001, filed October 16, 2001, as Document No.
3446923.

 

F-4

 

 

EXHIBIT G

Form of Assignment and Assumption of Leases, Contracts and Security Deposits

 

DATE: ____________________, 2014 ASSIGNOR: FSP 50 SOUTH TENTH STREET CORP., a
Delaware corporation ASSIGNEE: Union Investment Real Estate GmbH, a German
limited liability capital investment company, acting in its own name and for the
account of the  fund (Sondervermögen) [UniImmo:  Europa]

RECITALS:

WHEREAS, Assignor and Assignee have entered into that certain Purchase and Sale
Agreement dated as of _______________, 2014 (the “Purchase Agreement”), wherein
Assignor agreed to sell and Assignee agreed to buy certain real property
described in Exhibit A attached hereto and the improvements located thereon (the
“Property”); and

WHEREAS, Assignee desires to assume and Assignor desires to assign to Assignee
all of Assignor's interest (i) as landlord, under the leases (the “Leases”)
described in Exhibit B attached hereto and incorporated herein pertaining to the
Property, including any security deposits, letters of credit, advance rentals,
or like payments held by Assignor in connection with the Leases, and (ii) as
owner, under the service contracts (the “Contracts”) described in Exhibit C
attached hereto and incorporated herein pertaining to the Property.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee agree as follows:

1.      Assignment. Assignor conveys and assigns to Assignee all of Assignor’s
right, title and interest in and to the Leases and the Contracts, together with
the right to receive any and all sums and proceeds arising out of said Leases
and Contracts, from and after the date of conveyance of the Property by Assignor
to Assignee (the “Conveyance Date”), but reserving unto Assignor all uncollected
rent or other amounts owing to Assignor attributable to the period prior to the
Conveyance Date pursuant to the provisions of Section 8.1 of the Purchase
Agreement.

2.      Assumption. Assignee assumes and agrees to be bound by all of Assignor’s
liabilities and obligations pursuant to the Leases and the Contracts, if any,
and agrees to perform and observe all of the covenants and conditions contained
in the Leases and the Contracts, from and after the Conveyance Date.

3.      Indemnification. Assignee covenants and agrees to indemnify and hold
harmless Assignor for, from and against any actions, suits, proceedings or
claims, and all costs and expenses, including, without limitation, reasonable
attorneys’ fees, incurred in connection

G-1

 

 

therewith, arising out of any breach of any of the Leases or the Contracts by
Assignee to the extent occurring from and after the Conveyance Date. Assignor
covenants and agrees to indemnify and hold harmless Assignee for, from and
against any actions, suits, proceedings or claims, and all costs and expenses,
including, without limitation, reasonable attorneys’ fees, incurred in
connection therewith, arising out of any breach of any of the Leases or the
Contracts by Assignor to the extent occurring prior to the Conveyance Date.

4.      Binding Effect. This Assignment shall inure to the benefit of and shall
be binding upon the parties hereto and their respective successors and assigns.

5.      Construction; Definitions. This Assignment shall be construed according
to Minnesota law. Capitalized terms used and not otherwise defined herein shall
have the meanings given to such terms in the Purchase Agreement.

6.      Counterparts. This Assignment may be executed in counterparts, which
taken together shall constitute one original instrument.

7.      Non-Recourse. Assignee agrees that the liability of Assignor under this
Assignment, the Purchase Agreement, and any other agreement, document,
certificate or instrument delivered by Seller and Buyer, or under any law
applicable to the Property or this transaction, shall be limited as provided in
Section 10.2 of the Purchase Agreement.

DATED as of the day and year first above written.

ASSIGNOR:

FSP 50 SOUTH TENTH STREET CORP., a Delaware corporation

By: ___________________________

Name:__________________________

Title:___________________________

ASSIGNEE:

Union Investment Real Estate GmbH, a German limited liability capital investment
company, acting in its own name and for the account of the fund (Sondervermögen)
[UniImmo: Europa]

 

By: ___________________________

Name:__________________________

Title:___________________________

G-2

 

 

By: ___________________________

Name:__________________________

Title:___________________________

 

G-3

 

 

EXHIBIT A TO ASSIGNMENT OF LEASES, CONTRACTS AND SECURITY DEPOSITS

Description of Property

G-4

 

 

Exhibit A

 

Legal Description of the Land

 

Parcel 1 (Office Tower Parcel):

 

Tracts D, I, M, N, O, P, T, X, Z and CC, Registered Land Survey No. 1717, Files
of Registrar of Titles, County of Hennepin, State of Minnesota.

 

Being registered land as is evidenced by Certificate of Title No. 1072166.

 

Parcel 2 (Additional Retail Parcel):

 

Tracts C, E, F, J, L, S, W, BB and EE, Registered Land Survey No. 1717, Files of
Registrar of Titles, County of Hennepin, State of Minnesota.

 

Being registered land as is evidenced by Certificate of Title No. 1072166.

 

Parcel 3 (Public Parking Garage Parcel):

 

Together with the optionee’s interest in the following described land pursuant
to that certain Parking Garage Parcel Right of First Offer Agreement executed by
the City of Minneapolis, as optionor, and Ryan 900, LLC, a Minnesota limited
liability company, as optionee, a memorandum of which was filed on October 18,
2000, as Document No. 3324809 for which the optionee’s interest was assigned to
RC-NRI, LLC, a Delaware limited liability company by Assignment and Assumption
of Parking Garage Parcel Right of First Offer dated September 29, 2000, filed
October 18, 2000, as Document No. 3324812 AND as amended by First Amendment to
Parking Garage Parcel Right of First Offer Agreement dated August 29, 2001,
filed October 16, 2001, as Document No. 3446924. RC-NRI, LLC converted to and
changed its name to RC-NRI, LLLP, a Delaware limited liability limited
partnership as evidenced by Document Nos. 3555886 and 3569022.

 

Tracts A, B, G and K, Registered Land Survey No. 1717, Files of Registrar of
Titles, County of Hennepin, State of Minnesota.

 

Being registered land as is evidenced by Certificate of Title No. 1072167.

 

Parcel 4 (REOA):

 

Together with the appurtenant easements contained in that certain Reciprocal
Easement and Operation Agreement dated September 27, 2000, filed October 18,
2000, as Document No. 3324805 as amended by First Amendment to Reciprocal
Easement and Operation Agreement dated August 24, 2001, filed October 16, 2001,
as Document No. 3446930. Certain Ryan 900, LLC rights were assigned to Target
Corporation, a Minnesota Corporation by that certain

 

G-5

 

 

Assignment of Reciprocal Easement and Operation Agreement dated August 29, 2001,
filed October 16, 2001, as Document No. 3446932.

 

Parcel 5 (9th Street Skyway):

 

Together with the appurtenant easements contained in that certain Agreement for
Skyway Construction, Operation, Maintenance, and Easements (9th Street Skyway)
dated December 28, 1998, filed July 30, 1999, as Document No. 3187400 as amended
by First Amendment dated November 18, 1999, filed March 29, 2000, as Document
No. 3268304 and as amended by Declaration of Legal Description dated August 24,
2001, filed October 16, 2001, as Document No. 3446909.

 

Parcel 6 (10th Street Skyway):

 

Together with the appurtenant easements contained in that certain Agreement for
Skyway Construction, Operation, Maintenance, and Easements (10th Street Skyway)
dated December 28, 1998, filed July 30, 1999, as Document No. 7154888 as amended
by First Amendment dated November 18, 1999, filed October 18, 2000, as Document
No. 3324807 and as amended by Declaration of Legal Description dated August 24,
2001, filed October 16, 2001, as Document No. 3446907.

 

Parcel 7 (LaSalle Avenue Skyway):

 

Together with the appurtenant easements contained in that certain Agreement for
Skyway Construction, Operation, Maintenance, and Easements (LaSalle Avenue
Skyway) dated May 18, 2000, filed August 7, 2000, as Document No. 3302944 as
amended by Declaration of Legal Description dated August 24, 2001, filed October
16, 2001, as Document No. 3446908.

 

Parcel 8 (Nicollet Mall Skyway):

 

Together with the appurtenant easements contained in that certain Agreement for
Skyway Construction, Operation, Maintenance, and Easements (Nicollet Mall
Skyway) dated January 29, 1999, filed July 30, 1999 as Document No. 7154889 as
amended by First Amendment dated November 18, 1999, filed March 31, 2000, as
Document No. 3268892 and as amended by Declaration of Legal Description dated
August 24, 2001, filed October 16, 2001, as Document No. 3446910.

 

Parcel 9 (Parking Agreement):

 

Together with the appurtenant rights contained in that certain Public Parking
Garage Parking Agreement dated November 18, 1999, filed October 18, 2000, as
Document No. 3324810 as assigned by Assignment of Public Parking Garage Parking
Agreement dated September 29, 2000, filed October 16, 2001, as Document No.
3446922 and as amended by First Amendment to Public Parking Garage Parking
Agreement dated August 29, 2001, filed October 16, 2001, as Document No.
3446923.

 

G-6

 

 

EXHIBIT B TO ASSIGNMENT OF LEASES, CONTRACTS AND SECURITY DEPOSITS

Leases

G-7

 

EXHIBIT C TO ASSIGNMENT OF LEASES, CONTRACTS AND SECURITY DEPOSITS

Contracts

 

G-8

 

EXHIBIT H

Assignment of Intangible Property

DATE: __________________________, 2014 ASSIGNOR: FSP 50 SOUTH TENTH STREET
CORP., a Delaware corporation ASSIGNEE: Union Investment Real Estate GmbH, a
German limited liability capital investment company, acting in its own name and
for the account of the  fund (Sondervermögen) [UniImmo:  Europa]

RECITALS:

A.      Assignor presently owns the real property described in Exhibit A to this
Assignment and the improvements and personal property located thereon (the
“Property”).

B.      WHEREAS, Assignor and Assignee have entered into that certain Purchase
and Sale Agreement dated as of ______________, 2014 (the “Purchase Agreement”),
wherein Assignor agreed to sell and Assignee agreed to buy the Property;

C.      Assignor desires to sell the Property to Assignee, and in connection
therewith, Assignor desires to assign to Assignee and Assignee desires to
acquire Assignor’s right, title and interest, if any, in and to the following
described rights, interests and property inuring to the benefit of Assignor and
relating to the Property.

FOR VALUABLE CONSIDERATION, the receipt and adequacy of which are hereby
acknowledged, Assignor agrees as follows:

1.      Assignment. Assignor assigns, transfers, sets over, and conveys to
Assignee, to the extent the same are assignable, all of Assignor’s right, title,
and interest, if any, in and to (i) any warranties and/or guaranties, express or
implied, from contractors, builders, manufacturers, and/or suppliers inuring to
the benefit of Assignor and relating to the Property, (ii) any licenses, permits
and approvals relating to the Property, (iii) all logos and trade names,
including without limitation the right to use the [name “___________”] but not
any reference to “FSP” and (iv) all plans and specifications.

2.      Binding Effect. This Assignment shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and assigns.

3.      Construction; Definitions. This Assignment shall be construed according
to Minnesota law. Capitalized terms used and not otherwise defined herein shall
have the meanings given to such terms in the Purchase Agreement.

H-1

 

 

4.      Non-Recourse. Assignee agrees that the liability of Assignor under this
Assignment, the Purchase Agreement, and any other agreement, document,
certificate or instrument delivered by Seller to Buyer, or under any law
applicable to the Property or this transaction, shall be limited as provided in
Section 10.2 of the Purchase Agreement.

DATED as of the day and year first above written.

ASSIGNOR:

FSP 50 SOUTH TENTH STREET CORP., a Delaware corporation

 

 

By: ____________________________

Name:__________________________

Title:___________________________

ASSIGNEE:

Union Investment Real Estate GmbH, a German limited liability capital investment
company, acting in its own name and for the account of the fund (Sondervermögen)
[UniImmo: Europa]

 

By: ____________________________

Name:__________________________

Title:___________________________

 

By: ____________________________

Name:__________________________

Title:___________________________

H-2

 

EXHIBIT A TO ASSIGNMENT OF INTANGIBLE PROPERTY

Description of Property

(See attached)

H-3

 

 

Exhibit A

 

Legal Description of the Land

 

Parcel 1 (Office Tower Parcel):

 

Tracts D, I, M, N, O, P, T, X, Z and CC, Registered Land Survey No. 1717, Files
of Registrar of Titles, County of Hennepin, State of Minnesota.

 

Being registered land as is evidenced by Certificate of Title No. 1072166.

 

Parcel 2 (Additional Retail Parcel):

 

Tracts C, E, F, J, L, S, W, BB and EE, Registered Land Survey No. 1717, Files of
Registrar of Titles, County of Hennepin, State of Minnesota.

 

Being registered land as is evidenced by Certificate of Title No. 1072166.

 

Parcel 3 (Public Parking Garage Parcel):

 

Together with the optionee’s interest in the following described land pursuant
to that certain Parking Garage Parcel Right of First Offer Agreement executed by
the City of Minneapolis, as optionor, and Ryan 900, LLC, a Minnesota limited
liability company, as optionee, a memorandum of which was filed on October 18,
2000, as Document No. 3324809 for which the optionee’s interest was assigned to
RC-NRI, LLC, a Delaware limited liability company by Assignment and Assumption
of Parking Garage Parcel Right of First Offer dated September 29, 2000, filed
October 18, 2000, as Document No. 3324812 AND as amended by First Amendment to
Parking Garage Parcel Right of First Offer Agreement dated August 29, 2001,
filed October 16, 2001, as Document No. 3446924. RC-NRI, LLC converted to and
changed its name to RC-NRI, LLLP, a Delaware limited liability limited
partnership as evidenced by Document Nos. 3555886 and 3569022.

 

Tracts A, B, G and K, Registered Land Survey No. 1717, Files of Registrar of
Titles, County of Hennepin, State of Minnesota.

 

Being registered land as is evidenced by Certificate of Title No. 1072167.

 

Parcel 4 (REOA):

 

Together with the appurtenant easements contained in that certain Reciprocal
Easement and Operation Agreement dated September 27, 2000, filed October 18,
2000, as Document No. 3324805 as amended by First Amendment to Reciprocal
Easement and Operation Agreement dated August 24, 2001, filed October 16, 2001,
as Document No. 3446930. Certain Ryan 900, LLC rights were assigned to Target
Corporation, a Minnesota Corporation by that certain

 

H-4

 

 

Assignment of Reciprocal Easement and Operation Agreement dated August 29, 2001,
filed October 16, 2001, as Document No. 3446932.

 

Parcel 5 (9th Street Skyway):

 

Together with the appurtenant easements contained in that certain Agreement for
Skyway Construction, Operation, Maintenance, and Easements (9th Street Skyway)
dated December 28, 1998, filed July 30, 1999, as Document No. 3187400 as amended
by First Amendment dated November 18, 1999, filed March 29, 2000, as Document
No. 3268304 and as amended by Declaration of Legal Description dated August 24,
2001, filed October 16, 2001, as Document No. 3446909.

 

Parcel 6 (10th Street Skyway):

 

Together with the appurtenant easements contained in that certain Agreement for
Skyway Construction, Operation, Maintenance, and Easements (10th Street Skyway)
dated December 28, 1998, filed July 30, 1999, as Document No. 7154888 as amended
by First Amendment dated November 18, 1999, filed October 18, 2000, as Document
No. 3324807 and as amended by Declaration of Legal Description dated August 24,
2001, filed October 16, 2001, as Document No. 3446907.

 

Parcel 7 (LaSalle Avenue Skyway):

 

Together with the appurtenant easements contained in that certain Agreement for
Skyway Construction, Operation, Maintenance, and Easements (LaSalle Avenue
Skyway) dated May 18, 2000, filed August 7, 2000, as Document No. 3302944 as
amended by Declaration of Legal Description dated August 24, 2001, filed October
16, 2001, as Document No. 3446908.

 

Parcel 8 (Nicollet Mall Skyway):

 

Together with the appurtenant easements contained in that certain Agreement for
Skyway Construction, Operation, Maintenance, and Easements (Nicollet Mall
Skyway) dated January 29, 1999, filed July 30, 1999 as Document No. 7154889 as
amended by First Amendment dated November 18, 1999, filed March 31, 2000, as
Document No. 3268892 and as amended by Declaration of Legal Description dated
August 24, 2001, filed October 16, 2001, as Document No. 3446910.

 

Parcel 9 (Parking Agreement):

 

Together with the appurtenant rights contained in that certain Public Parking
Garage Parking Agreement dated November 18, 1999, filed October 18, 2000, as
Document No. 3324810 as assigned by Assignment of Public Parking Garage Parking
Agreement dated September 29, 2000, filed October 16, 2001, as Document No.
3446922 and as amended by First Amendment to Public Parking Garage Parking
Agreement dated August 29, 2001, filed October 16, 2001, as Document No.
3446923.

 

 

H-5

 

EXHIBIT I

Form of Tenant Notice Letter

[SEALERS LETTERHEAD]

___________, 2014

Attention: Tenants of 50 South Tenth Street Corp.

Re:   _______________ (the “Property”)

Dear ______________:

Please be advised that FSP 50 SOUTH TENTH STREET CORP. has sold the Property
and, in connection therewith, it or FSP South Tenth Street LLC has assigned your
lease to Union Investment Real Estate GmbH, a German limited liability capital
investment company, acting in its own name and for the account of the fund
(Sondervermögen) [UniImmo: Europa] (“Union Investment”). Consequently, Union
Investment is now the “landlord” or “lessor” under your lease with respect to
the Property. Effective immediately, rent checks should be made payable to
_________________________ and all rent payments should be sent to:

_______________________

_______________________
_______________________

You will be receiving further contact information under separate cover directly
from ____________________.

Sincerely,

FSP 50 SOUTH TENTH STREET CORP., a Delaware corporation
By:____________________________________
Name:_________________________________
Its:____________________________________

FSP South Tenth Street LLC, Delaware limited liability company
By:____________________________________
Name:_________________________________
Its:____________________________________



I-1

 

EXHIBIT J

Non-Foreign Affidavit

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by FSP 50 SOUTH TENTH STREET CORP.,
a Delaware corporation (“Seller”), the undersigned hereby certifies the
following:

1.Seller is not a foreign person, foreign corporation, foreign partnership,
foreign trust, or foreign estate (as those terms are defined in the Internal
Revenue Code and Income Tax Regulations);

2.Seller’s U.S. taxpayer identification number is [___________]; and

3.Seller’s address is c/o Franklin Street Properties Corp., 401 Edgewater Place,
Wakefield, Massachusetts 01880.

The undersigned understands that this certification may be disclosed to the
Internal Revenue Service by the transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both. Under
penalties of perjury, the undersigned declares that it has examined this
certification and to the best of its knowledge and belief it is true, correct,
and complete, and further declares that it has authority to sign this document.

Date:   As of ______________, 2014

FSP 50 SOUTH TENTH STREET CORP., a Delaware corporation

By: _______________________

Name:

Title:

 

J-1

 

EXHIBIT K

Form of Certificate of Representations and Warranties

 

_______________________, 2014

[Name of Party Receiving Certificate (Seller or Buyer)]

[Address of Party Receiving Certificate]

[City, State]

Ladies and Gentlemen:

The undersigned hereby certifies that all of the representations and warranties
made by it in Section __ of the Purchase and Sale Agreement dated as of
__________________, 2014 (the "Purchase Agreement") between the undersigned, as
[insert Seller or Buyer], and you, as [insert Seller or Buyer], are true and
correct as of the date hereof in all material respects, except as follows:
[insert “none” or exceptions], which shall survive the date hereof for the
period and subject to the limitations provided in the Purchase Agreement, and
thereafter shall be null and void. The undersigned further ratifies and confirms
the continued applicability of, and the understandings and agreements of the
undersigned set forth in, such Section __.

Very truly yours,

________________________________________

By:_______________________

Name:

Title:

K-1

 

EXHIBIT L

 

Form of Escrow Agreement

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (“Escrow Agreement”) is made and entered into as of the
___ day of June, 2014, by and among FSP 50 SOUTH TENTH STREET CORP., a Delaware
corporation ("Seller"), UNION INVESTMENT REAL ESTATE GmbH, a German limited
liability capital investment company, acting in its own name and for the account
of the fund (Sondervermögen) [UniImmo: Europa] ("Buyer"), and FIRST AMERICAN
TITLE INSURANCE COMPANY (“Escrow Agent”).

RECITALS

Seller and Buyer have entered into that certain Purchase and Sale Agreement,
dated as of June 25th, 2014 (the “Purchase Agreement”), pertaining to the
purchase and sale of certain property located at 50 South Tenth Street,
Minneapolis, Minnesota (the “Property”). Terms used herein but not otherwise
defined herein have the meanings assigned to them in the Purchase Agreement.

Pursuant to Section 8.3 of the Purchase Agreement, Seller and Buyer have agreed
that $1,645,000 of the Purchase Price proceeds shall be held back and placed in
escrow.

Escrow Agent has agreed to act as escrow agent and to hold the Escrowed Funds
(as defined below) until properly released, pursuant to the terms set forth
herein.

The parties to this Agreement are therefore entering into this Escrow Agreement
effective upon the date hereof to set forth the terms and conditions under which
the Escrowed Funds will be held and disbursed by the Escrow Agent.

AGREEMENT

NOW, THEREFORE, in consideration of the covenants and agreements herein set
forth and other good and lawful consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto, intending to be legally bound,
agree as follows:

1.      Establishment of Escrow. Seller and Buyer hereby appoint Escrow Agent,
and Escrow Agent hereby accepts such appointment, to act and serve as the escrow
agent under and pursuant to this Escrow Agreement. On the date hereof, an amount
equal to $1,645,000.00 of the Purchase Price to be paid by Buyer pursuant to the
terms of the Purchase Agreement has been held back and deposited with the Escrow
Agent by Seller. Escrow Agent acknowledges receipt of the same. The funds placed
in escrow and any interest accrued thereon as of the date of disbursement shall
hereafter be called the “Escrowed Funds.” The Escrow Agent shall place the
Escrowed Funds into an interest bearing money market demand deposit account at a
bank reasonably acceptable to Seller (the “Bank”) for the benefit of Seller and
Buyer (the “Escrow Account”). Seller shall deliver to Escrow Agent a W-9 prior
to the establishment of the Escrow Account and interest income shall belong to
Seller. Such Escrow Account shall be under the sole and exclusive direction of
the Escrow Agent.

2.      Release of Escrowed Funds.

L-1

 

 

2.1.      The Escrow Agent shall release the Escrowed Funds in accordance with
the following terms:

(i)      upon receiving joint written direction of Buyer and Seller (a “Joint
Notice”) at any time after the Closing, and shall make payment to the parties
and in the manner directed by Buyer and Seller in such Joint Notice; or

(ii)      upon receipt of a written notice (a “Claim Notice”) from Buyer, which
Claim Notice shall be simultaneously sent to Seller, stating that it is making a
claim against Seller pursuant to Section 8.3 of the Purchase Agreement (a
“Claim”) which entitles Buyer to receive all or a portion of the Escrowed Funds.
A Claim Notice shall include (1) the amount of the Escrowed Funds that Buyer is
requesting to be distributed to Buyer (“Claimed Amount”), (2) the identity of
the specific section in the Purchase Agreement allegedly breached by Seller, and
(3) an explanation of the basis for such alleged breach with reasonable
specificity. If Seller objects to the Claim Notice, then Seller shall deliver
written notice (a “Dispute Notice”) of such objection to Escrow Agent and Buyer
within ten (10) days after the date of Seller’s receipt of the Claim Notice. If
Escrow Agent does not receive a Dispute Notice within such ten (10) day period,
Escrow Agent shall distribute the Claimed Amount from the Escrowed Funds. If the
Escrow Agent receives a Dispute Notice from Seller stating that Buyer is not
entitled to receive the Claimed Amount, or a portion thereof (the “Disputed
Claim Amount”), then the Escrow Agent shall disburse to Buyer any portion of the
Claimed Amount in excess of the Disputed Claim Amount, and shall continue to
hold the remainder of the Escrowed Funds in accordance with and except as set
forth in Section 4 hereafter; or

(iii)      if the Escrow Agent has not received either (a) a Joint Notice in
accordance with Section 2.1(i) above or (b) a Claim Notice from Buyer in
accordance with Section 2.1(ii) (other than a Claim Notice for which the Claimed
Amount has been fully paid), then upon the date which is two hundred and seventy
(270) days following the date of this Escrow Agreement, the Escrow Agent shall
distribute the Escrowed Funds (or so much thereof as is not the subject of any
outstanding and unpaid Claim Notice) and all interest earned thereon, or such
remaining portion thereof, to Seller or its designee.

2.2.      The Escrow Agent shall retain any Escrowed Funds unless and until the
Escrowed Funds are disbursed as set forth in Section 2.1 above, except in
accordance with the provisions of Sections 4 and 5 hereafter.

2.3.      The Escrow Agent shall not charge or collect any fees from the parties
for acting in its capacity as Escrow Agent hereunder, and shall only be entitled
to reimbursement from the parties for out-of-pocket expenses and legal fees
actually incurred by Escrow Agent, if any, resulting from its involvement, as
Escrow Agent, in any litigation or arbitration in connection with this
Agreement.

3.      Escrow Agent. The Escrow Agent shall not be a party to, nor bound by,
this Agreement other than as expressly provided herein.

L-2

 

 

3.1.      The Escrow Agent shall be protected in acting upon the written notice,
request, consent, receipt or other paper document which the Escrow Agent, in
good faith, believes to be genuine and what it purports to be, and which has
been executed and delivered by the proper party or parties, as the case may be.

3.2.      The Escrow Agent shall not be deemed to have knowledge of any matter
or thing unless and until Escrow Agent has actually received written notice of
such matter or thing and Escrow Agent shall not be charged with any constructive
notice whatsoever.

3.3.      Subject to the Escrow Agent's obligations under Section 2.1, the
Escrow Agent shall not be liable for any error of judgment, or for any act done
or step taken or omitted to be done or taken, as the case may be, by the Escrow
Agent in good faith, or for any mistake of fact, or for anything which the
Escrow Agent may do or refrain from doing in connection herewith, unless caused
by the Escrow Agent’s own gross negligence, willful misconduct or breach of this
Agreement.

3.4.      In the event instructions from Seller and Buyer would require Escrow
Agent to expend any monies or to incur any cost, Escrow Agent shall be entitled
to refrain from taking any action until it receives payment for such costs.

3.5.      In any proceeding arising under this Agreement, the Escrow Agent shall
have the right to representation by counsel of its choosing.

3.6.      It is agreed that the duties of Escrow Agent are purely ministerial in
nature and shall be expressly limited to the safekeeping of the Escrowed Funds
and for the disposition of same in accordance with this Agreement and the
Purchase Agreement. Buyer and Seller hereby agree, severally, to the extent of
fifty percent (50%) each, to indemnify and to hold harmless the Escrow Agent
against any and all claims, liabilities, damages, costs, penalties, losses,
actions, suits or proceedings at law or in equity, or any other expenses, fees
or charges of any character or nature, which it may incur arising from this
Escrow Agreement.

4.      Disputes. In the event Escrow Agent is joined as a party to a lawsuit by
virtue of the fact that it is holding the Escrowed Funds, Escrow Agent shall, at
its option, either (1) tender the Escrowed Funds to the appropriate court or
(ii) disburse the Escrowed Funds in accordance with the court's final,
non-appealable disposition of the case, and Buyer and Seller hereby, severally,
to the extent of fifty percent (50%) each, indemnify and hold Escrow Agents
harmless from and against any damages or losses in connection therewith
including, but not limited to, reasonable attorneys’ fees and court costs at all
trial and appellate levels.

4.1.      In the event Escrow Agent tenders the Escrowed Funds to the
appropriate court and files an action of interpleader naming Seller, Buyer and
any affected third parties of whom Escrow Agent has received actual notice,
Escrow Agent shall be released and relieved from any and all further obligation
and liability hereunder or in connection herewith and Seller and Buyer hereby,
severally, to the extent of fifty percent (50%) each, indemnify and hold Escrow
Agent harmless from and against any damages or losses arising in connection
therewith including, but not limited to, all costs and expenses incurred by
Escrow Agent in connection with the filing of such action including, but not
limited to, reasonable attorneys’ fees and court costs at all trial and
appellate levels.

L-3

 

 

5.      Term of Agreement.

5.1.      This Escrow Agreement shall remain in effect unless and until it is
canceled in any of the following manners:

(i)      Upon joint written notice given by Buyer and Seller of cancellation of
designation of Escrow Agent to act and serve in said capacity; or

(ii)      Escrow Agent may resign as escrow agent at any time upon giving notice
to Buyer and Seller of its desire to so resign; provided, however, that
resignation of Escrow Agent shall take effect no earlier than ten (10) days
after a replacement escrow agent has been appointed by Buyer and Seller and
received the Escrowed Funds; or

(iii)      The Escrowed Funds have been disbursed or deposited in accordance
with the terms of this Agreement.

5.2.      In the event Buyer and Seller fail to agree to a successor escrow
agent within the period described hereinabove, Escrow Agent shall have the right
to deposit all of the Escrowed Funds held hereunder into the registry of an
appropriate court and request judicial determination of the rights between
Seller and Buyer, by interpleader or other appropriate action, and Buyer and
Seller hereby agree, severally, to the extent of fifty percent (50%) each, to
indemnify and hold Escrow Agent harmless from and against any damages or losses
in connection therewith including, but not limited to, reasonable attorneys’
fees and court costs at all trial and appellate levels.

5.3.      Upon termination of the duties of Escrow Agent in either manner set
forth above, Escrow Agent shall deliver all of the Escrowed Funds to the newly
appointed escrow agent designated by Buyer and Seller, and Escrow Agent shall
not have the right to withhold Escrowed Funds from said newly appointed escrow
agent.

5.4.      Escrow Agent shall not be bound by any modification, cancellation or
rescission of this Escrow Agreement unless in writing and signed by all parties
hereto. In no event shall any modification of this Escrow Agreement, which shall
affect the rights or duties of Escrow Agent, be binding on Escrow Agent unless
it shall have given its prior written consent.

6.      Notices. All notices required to be sent hereunder shall be sent in
accordance with the terms and provisions of Section 13 of the Purchase Agreement
or to such other address as a party may hereafter designate for itself by notice
to the other parties.

7.      Choice of Law and Venue. This Escrow Agreement shall be governed by and
construed in accordance with the laws of the State of Minnesota.

8.      Cumulative Rights. No right, power or remedy conferred upon Escrow Agent
by this Escrow Agreement is exclusive of any other right, power or remedy, but
each and every such right, power or remedy shall be cumulative and concurrent
and shall be in addition to any other right, power or remedy Escrow Agent may
have under the Escrow Agreement or now or hereafter existing at law, in equity
or by statute, and the exercise of one right, power or remedy by Escrow Agent
shall not be construed or considered as a waiver of any other right, power or
remedy.

L-4

 

 

9.      Binding Agreement. This Escrow Agreement shall be binding upon Buyer,
Seller and Escrow Agent and their respective successors and assigns.

10.      Seller Assignment. Seller shall have the right to assign all of its
right, title and interest in and to this Agreement, the Escrowed Funds and/or
the Escrow Account, whether direct or indirect, to any entity.

11.      Counterparts. This Amendment may be executed by counterparts, each such
counterpart shall be deemed to be an original, but all such counterparts
together shall constitute but one contract. The parties hereby acknowledge and
agree that facsimile signatures or signatures transmitted by electronic mail in
so-called “PDF” format shall be legal and binding and shall have the same full
force and effect as if an original of this Amendment had been delivered. The
parties (i) intend to be bound by the signatures on any document sent by
facsimile or electronic mail, (ii) are aware that the other party will rely on
such signatures, and (iii) hereby waive any defenses to the enforcement of the
terms of this Amendment based on the foregoing forms of signature.

[Signature page follows]

L-5

 

IN WITNESS WHEREOF, the parties hereto have caused these presents to be executed
as of the date first set forth hereinabove.

SELLER:

FSP 50 SOUTH TENTH STREET CORP.

 

By:__________________________

Name:   George J. Carter

Title:      President

BUYER:

UNION INVESTMENT REAL ESTATE GmbH,

a German limited liability capital investment company,

acting in its own name and for the account of the

fund (Sondervermögen) [UniImmo: Europa]



 

By:     ______________________________

Name: ______________________________

Title:   ______________________________

 

 

By:     ______________________________

Name: ______________________________

Title:   ______________________________

 

ESCROW AGENT:

 

FIRST AMERICAN TITLE INSURANCE COMPANY

By:     ______________________________

Name: ______________________________

Title:   ______________________________

 

L-6

 

EXHIBIT M

 

Form of Assignment and Assumption of Parking ROFO

FORM OF ASSIGNMENT OF PARKING GARAGE PARCEL

RIGHT OF FIRST OFFER

 

This Assignment and Assumption of Parking Garage Parcel Right of First Offer
(this “Assignment”) is made and entered into as of this ____________, 2014, by
and among FSP 50 SOUTH TENTH STREET CORP., a Delaware corporation (“Assignor”),
UNION INVESTMENT REAL ESTATE GmbH, a German limited liability capital investment
company (“Assignee”) and the City of Minneapolis, a Minnesota municipal
corporation (“City”).

RECITALS:

This Assignment is made with reference to the following facts:

A.      Ryan 900, LLC and the City are parties to that certain Parking Garage
Parcel Right of First Offer Agreement, dated as of December 28, 1998
(“Agreement”), with respect to the public parking garage constructed on certain
real property located in Hennepin County, Minnesota, as described on attached
Exhibit A, a Memorandum of which was filed in the office of the Registrar of
Titles in and for Hennepin County as Document No. 3324809.

B.      Ryan 900, LLC assigned all of its right, title and interest under the
Agreement to RC-NRI, LLC, a Delaware limited liability company (“RC LLC”),
pursuant to that certain Assignment and Assumption of Parking Garage Parcel
Right of First Offer, dated September 29, 2000 and filed in the office of the
Hennepin County Registrar of Titles as Document No. 3324812, which was consented
to by the City.

C.      The Agreement was amended by that certain First Amendment to Parking
Garage Parcel Right of First Offer Agreement, dated August 29, 2001, and filed
in the office of the Hennepin County Registrar of Titles as Document No.
3446924.

D.      RC LLC and Target Corporation are parties to that certain Limited
Assignment of Right of First Offer (Parking Garage Parcel), dated as of August
29; 2001, and filed in the office of the Hennepin County Registrar of Titles as
Document No. 3446934. RC LLC subsequently converted to and changed its name to
RC-NRI, LLLP, a Delaware limited liability partnership (“RC LLLP”) as evidenced
by the documents filed in the office of the Registrar of Titles in and for
Hennepin County as Document Nos. 3555886 and 3569022.

E.      RC LLLP assigned all of its right, title and interest under the
Agreement to Assignor pursuant to that certain Assignment and Assumption of
Parking Garage Parcel Right of First Offer, dated November 8, 2006 and filed in
the office of the Hennepin County Registrar of Titles as Document No. 4325223,
which was consented to by the City.

M-1

 

 

F.      Assignor is simultaneously herewith conveying the Office Tower Parcel to
Assignee.

G.      Assignor desires to assign to Assignee all of its right, title and
interest in, to and under the Agreement, as amended, and the City agrees to said
assignment and desires to evidence its consent to the same.

H.      All defined terms not otherwise defined herein shall have the meanings
set forth in the Agreement.

NOW, THEREFORE, for One Dollar and No/100 ($1.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

1.      Assignment. Effective as of the date hereof, Assignor hereby assigns,
transfers, conveys, and sets over to Assignee, its successors and assigns,
forever, all of Assignor’s right, title, and interest in, to, and under the
Agreement.

2.      Assumption. Assignee hereby accepts the foregoing Assignment and agrees
to assume all of Assignee’s obligations under the Agreement, all pursuant to the
terms and conditions set forth in the Agreement arising from and after the date
hereof.

3.      Consents. The City hereby consents to this Assignment pursuant to the
terms and conditions contained herein.

4.      Binding Effect. This Assignment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

 

M-2

 

 

IN WITNESS WHEREOF, the parties have executed this Assignment as of the day and
year first above written.

 

ASSIGNOR:

FSP 50 SOUTH TENTH STREET CORP., a Delaware corporation

By:________________________________

Name:______________________________

Its:_________________________________

STATE OF ____________ )   )   SS. COUNTY OF __________ )

On __________, 2014, before me, the undersigned notary public, personally
appeared _____________, ____________ of FSP 50 South Tenth Street Corp., a
Delaware corporation, proved to me through satisfactory evidence of
identification, which was personal knowledge of identity, to be the person whose
name is signed on the preceding or attached document, and acknowledged to me
that he/she signed it voluntarily, as the act and deed of said entity for its
stated purpose.

 

_________________________________

Official Signature and Seal of Notary Public

M-3

 

 

ASSIGNEE:

 

UNION INVESTMENT REAL ESTATE GmbH,
a German limited liability capital investment company

 

 

By: _____________________________

Name:

Title:

 

 

 

By:______________________________

Name:

Title:

 

Notarial Docket No.: _______/2014

 

I, ____________________, as a Notary Public in and for the Free and Hanseatic
City of Hamburg, do hereby certify that ________________, _________________ of
Union Investment Real Estate GmbH, and ________________, ________________ of
Union Investment Real Estate GmbH, a Federal Republic of Germany capital
investment company, and a party to the foregoing Assignment, dated as of the ___
day of ________, 2014 personally appeared before me in the said Free and
Hanseatic City of Hamburg, the said ______________ and ___________ being
personally known to me as the persons who executed the said Assignment and
acknowledged the same to be the act and deed of the said capital investment
company and that the same was executed for the purposes therein contained, and
delivered the same as such.

IN WITNESS WHEREOF, I set my hand and Notarial Seal this __ day of ________,
2014. My commission is unlimited in time.

 

 

_______________________

Notary Public

 

 

 

(Apostille)

 

 

M-4

 

 

CITY OF MINNEAPOLIS

 

By: ________________________

Its:

 

 

 

 

 

 

 

 

 

 

STATE OF MINNESOTA )   ) SS. COUNTY OF HENNEPIN )

 

On this _____________, 2014 before me, a notary public in and for said county
and state, personally appeared ____________, known to me to be the ___________
of the City of Minneapolis, the municipal corporation that executed the
foregoing instrument, on behalf of the corporation.

 

____________________________________

Notary Public

 

(NOTARIAL SEAL)

 

M-5

 

 

EXHIBIT A

 

LEGAL DESCRIPTION

 

 

Tracts A, B, G and K, Registered Land Survey No. 1717, files of the Registrar of
Titles, Hennepin County, Minnesota.

 

 

M-6

 

 

EXHIBIT N

Form of REOA Notice to Approving Owners

[SELLER’S LETTERHEAD]

___________, 2014

Attention: Approving Owners under the REOA

Re:Office Tower Parcel and Additional Retail Parcel, 50 South 10th Street,
Minneapolis, MN (the “Property”)

Dear ______________:

Please be advised that FSP 50 SOUTH TENTH STREET CORP. has sold the Property to
Union Investment Real Estate GmbH, a German limited liability capital investment
company, acting in its own name and for the account of the fund (Sondervermögen)
[UniImmo: Europa] (“Union Investment”). Consequently, Union Investment is now
the Approving Owner with respect to each the Office Tower Parcel and the
Additional Retail Parcel under the Reciprocal Easement and Operation Agreement
by and among the City of Minneapolis, Seller, as successor in interest to
RC-NRI, LLC and others, and Target Corporation, as successor in interest to Ryan
900, LLC, dated September 27, 2000, recorded October 18, 2000 in the office of
the Hennepin County Registrar of Titles as Document No. 3324805, as amended (the
“REOA”). A copy of the deed evidencing such transfer is attached hereto as
Exhibit A. Union Investment’s address is:

_______________________

_______________________
_______________________

 

Sincerely,

FSP 50 SOUTH TENTH STREET CORP.,
a Delaware corporation

By: ________________________________

Name:______________________________

Its:_________________________________

 

N-1

 

 

Exhibit A

Deed

(see attached)

 

N-2

 

EXHIBIT O

Form of REOA Estoppel Certificate

_______________ , 2014

[BUYER’S ADDRESS]

FSP 50 South Tenth Street Corp.

c/o Franklin Street Properties Corp.

401 Edgewater Place, Suite 200

Wakefield, MA 01880

RE:   Sale of 50 South Tenth Street, Minneapolis, MN

Reference is made to that certain Reciprocal Easement and Operation Agreement by
and among the City of Minneapolis, Seller, as successor in interest to RC-NRI,
LLC and others, and Target Corporation, as successor in interest to Ryan 900,
LLC, dated September 27, 2000, recorded October 18, 2000 in the office of the
Hennepin County Registrar of Titles as Document No. 3324805, as amended by that
certain First Amendment to Reciprocal Easement and Operation Agreement, dated
August 24, 2001, recorded October 16, 2001 in the office of the Hennepin County
Registrar of Titles as Document No. 3446930, and as amended by that certain
Second Amendment to Reciprocal Easement and Operation Agreement, dated November
8, 2006, recorded November 9, 2006 in the office of the Hennepin County
Registrar of Titles as Document No. 4325224, and as amended by that certain
letter, dated March 20, 2013, recorded June 17, 2013 in the office the Hennepin
County Registrar of Titles as Document No. 5086616 (together, the “REOA”).
Capitalized terms not otherwise defined shall have the meaning set forth in the
REOA.

The undersigned, ______________________________________, has been advised that
pursuant to that certain Purchase and Sale Agreement, executed effective as of
______________________, 2014 between _______________________________ (“Buyer”)
and FSP 50 South Tenth Street Corp. (“Seller”), Seller is planning to sell its
interest in 50 South Tenth Street, Minneapolis, MN to Buyer. Accordingly, and as
an accommodation in connection therewith, the undersigned hereby provides this
estoppel certificate (this “Certificate”) to Buyer and Seller and certifies as
follows as of the date hereof:

1.The REOA is in full force and effect and has not been modified, changed,
altered or amended in any respect.

2.To the best of the undersigned’s knowledge, no party to the REOA is currently
in default in the performance of any covenant, agreement or condition contained
in the REOA, and there does not currently exist any state of facts which with
the giving of notice and/or the passage of time would result in such default.
Without limiting the foregoing, the undersigned acknowledges that it has neither
sent nor received any uncured notice of default pursuant to the terms of the
REOA.

3.There is no pending dispute among any of the parties under the REOA.

O-1

 

 

4.The Allocable Share for the Parcel owned by the undersigned is
___________________. [The Delivery Facilities Allocable Share for the Retail
Center Parcel is ___________________.]

This Certificate is provided only for Buyer and Seller (and their respective
successors and assigns) and is not for the benefit of any other person or
entity.

Very truly yours,

 

 

 

__________________________

O-2

 

 

EXHIBIT P

Form of Skyway Bridge Agreement Estoppel Certificate

_______________ , 2014

[BUYER’S ADDRESS]

FSP 50 South Tenth Street Corp.

c/o Franklin Street Properties Corp.

401 Edgewater Place, Suite 200

Wakefield, MA 01880

RE:   Sale of 50 South Tenth Street, Minneapolis, MN

Reference is made to that certain Skyway Bridge Agreement by and among
________________, dated ______________, recorded in the office of the Hennepin
County Registrar of Titles as Document No. ______________, as amended by
______________ (together, the “Skyway Bridge Agreement”). Capitalized terms not
otherwise defined shall have the meaning set forth in the Skyway Bridge
Agreement.

The undersigned, ______________________________________, has been advised that
pursuant to that certain Purchase and Sale Agreement, executed effective as of
______________________, 2014 between _______________________________ (“Buyer”)
and FSP 50 South Tenth Street Corp. (“Seller”), Seller is planning to sell its
interest in 50 South Tenth Street, Minneapolis, MN to Buyer. Accordingly, and as
an accommodation in connection therewith, the undersigned hereby provides this
estoppel certificate (this “Certificate”) to Buyer and Seller and certifies as
follows as of the date hereof:

1.The Skyway Bridge Agreement is in full force and effect, represents the entire
agreement between the parties as to the subject matter thereof, and has not been
assigned by the undersigned, modified, supplemented or amended in any respect.

2.To the best of the undersigned’s knowledge, no Project Owner has given any
consents or approvals under this Agreement, by writing, waiver, lapse of time or
otherwise.

3.The undersigned has not conveyed, assigned or otherwise transferred, by
operation of law or otherwise, any estate or interest in, to or under, and now
is a holder of, this Agreement.

4.To the best of the undersigned’s knowledge, all parties to the Skyway Bridge
Agreement, to the extent applicable, have paid all Skyway Bridge Costs and all
other amounts payable by each under the Skyway Bridge Agreement through the
period ending on the date hereof or otherwise properly allocable to such period.

5.The undersigned has received no notice of, and has no knowledge of, any
violations of any federal, state, county or municipal statutes, laws, codes,
ordinances, or directives relating to the use or condition of the Skyway Bridge.

P-1

 

 

6.To the best of the undersigned’s knowledge no party to the Skyway Bridge
Agreement is currently in default in the performance of any covenant, agreement
or condition contained in the Skyway Bridge Agreement, and there does not
currently exist any state of facts which with the giving of notice and/or the
passage of time would result in such default. Without limiting the foregoing,
the undersigned acknowledges that it has neither sent nor received any uncured
notice of default pursuant to the terms of the Skyway Bridge Agreement.

7.There is no pending dispute among any of the parties under the Skyway Bridge
Agreement.

This Certificate is provided only for Buyer and Seller (and their respective
successors and assigns) and is not for the benefit of any other person or
entity.

Very truly yours,

 

 

__________________________

 

P-2

 

EXHIBIT Q

Form of Parking ROFO Estoppel Certificate

_______________ , 2014

[BUYER’S ADDRESS]

FSP 50 South Tenth Street Corp.

c/o Franklin Street Properties Corp.

401 Edgewater Place, Suite 200

Wakefield, MA 01880

RE:   Sale of 50 South Tenth Street, Minneapolis, MN

Reference is made to that certain Parking Garage Parcel Right of First Offer
Agreement, by and between the City of Minneapolis Community Development Agency
and Ryan 900, LLC, dated December 28, 1998 (as amended and assigned, the
“Parking ROFO”). Capitalized terms not otherwise defined shall have the meaning
set forth in the Parking ROFO.

The undersigned, ______________________________________, has been advised that
pursuant to that certain Purchase and Sale Agreement, executed effective as of
______________________, 2014 between _______________________________ (“Buyer”)
and FSP 50 South Tenth Street Corp. (“Seller”), Seller is planning to sell its
interest in 50 South Tenth Street, Minneapolis, MN to Buyer. Accordingly, and as
an accommodation in connection therewith, the undersigned hereby provides this
estoppel certificate (this “Certificate”) to Buyer and Seller and certifies as
follows as of the date hereof:

1.The Parking ROFO is in full force and effect and has not been modified,
changed, altered or amended in any respect.

2.To the best of the undersigned’s knowledge, no party to the Parking ROFO is
currently in default in the performance of any covenant, agreement or condition
contained in the Parking ROFO, and there does not currently exist any state of
facts which with the giving of notice and/or the passage of time would result in
such default. Without limiting the foregoing, the undersigned acknowledges that
it has neither sent nor received any uncured notice of default pursuant to the
terms of the Parking ROFO.

3.The Parking ROFO expires on December 31, 2025.

4.The undersigned has not provided any notice to the Redeveloper (or such
party’s successor) with respect to the Redeveloper’s right to exercise either
the Municipal Space Right of First Offer or the Retail Space Right of First
Offer. No party has exercised the any right of first offer to which such party
is entitled under the Parking ROFO.

5.There is no pending dispute between any of the parties under the Parking ROFO.

Q-1

 

 

This Certificate is provided only for Buyer and Seller (and their respective
successors and assigns) and is not for the benefit of any other person or
entity.

Very truly yours,

 

 

 

__________________________

 

Q-2

 

 

EXHIBIT R

 

Form of Public Parking Agreement Estoppel Certificate

_______________ , 2014

[BUYER’S ADDRESS]

FSP 50 South Tenth Street Corp.

c/o Franklin Street Properties Corp.

401 Edgewater Place, Suite 200

Wakefield, MA 01880

RE:   Sale of 50 South Tenth Street, Minneapolis, MN

Reference is made to that certain Public Parking Garage Parking Agreement, by
and between the City of Minneapolis and Ryan 900, LLC, dated November 18, 1999
(as amended and assigned, the “Public Parking Agreement”). Capitalized terms not
otherwise defined shall have the meaning set forth in the Public Parking
Agreement.

The undersigned, ______________________________________, has been advised that
pursuant to that certain Purchase and Sale Agreement, executed effective as of
______________________, 2014 between _______________________________ (“Buyer”)
and FSP 50 South Tenth Street Corp. (“Seller”), Seller is planning to sell its
interest in 50 South Tenth Street, Minneapolis, MN to Buyer. Accordingly, and as
an accommodation in connection therewith, the undersigned hereby provides this
estoppel certificate (this “Certificate”) to Buyer and Seller and certifies as
follows as of the date hereof:

1.The Public Parking Agreement is in full force and effect and has not been
modified, changed, altered or amended in any respect.

2.To the best of the undersigned’s knowledge, no party to the Public Parking
Agreement is currently in default in the performance of any covenant, agreement
or condition contained in the Public Parking Agreement, and there does not
currently exist any state of facts which with the giving of notice and/or the
passage of time would result in such default. Without limiting the foregoing,
the undersigned acknowledges that it has neither sent nor received any uncured
notice of default pursuant to the terms of the Public Parking Agreement.

3.The City has made available __ parking spaces on Levels P-2 and P-3 of the
Public Parking Garage to __________, a tenant in the Office Tower.

4.In addition to the parking spaces made available to the individual tenant
identified in item 3 above, the City currently makes available __ parking spaces
on Levels P-2 and P-3 of the Public Parking Garage for use by tenants of the
Office Tower and their employees pursuant to the Public Parking Agreement. There
are currently ___ parties on the City’s waiting list for such parking spaces on
Levels P-2 and P-3, of which ___ are either the owner of the Office Tower
Parcel, a tenant of the Office Tower, or the employees of such tenant.

R-1

 

 

5.Levels P-2 and P-3 of the Public Parking Garage Parcel are operated as a
public parking garage.

6.There is no pending dispute between any of the parties under the Public
Parking Agreement.

This Certificate is provided only for Buyer and Seller (and their respective
successors and assigns) and is not for the benefit of any other person or
entity.

Very truly yours,

 

 

________________________

 

R-2

 

 

SCHEDULE A.4

 

Personalty

 

 

 

 

 

Schedule A.4

 

 

ENGINEERS PROPERTY INVENTORY

 

ITEMS NUMBER         LADDERS & LIFTS       14' ladder 1     10' ladder 2     8'
ladder 10     6' ladder 4     4' ladder 1     Genie Lift 30' AWP30 1        
TOOLS       4' Level 1     6 ton jacks 2     8" drill press 1     ALNOR APM150
balancing hood 1     Best AD4332 Key cutting machine 1     BilJax Utility
Scaffold 2     Black & Decker Laser Level BDL 400S 1     Bosh 41/2" angle
grinder 1810PS 1     Bosh Hammer Drill RH328VCQ 1     Carpet Fans 12" Dayton 3

 

 

 

 

 

Dayton wet/dry Vac 6AKY1 1     DeWalt 12v battery drill 3     DeWalt 12v battery
Vac DC500 1     DeWalt 12v Flashlight 906 3     Dremel kit 1     General
Precision Measuring Kit S004 1     Hand Hydraulic Pallet Truck 4400 lb capacity
1     Hobart 135 Wire Feed Welder 1     Husky 1/4" die grinder 1     Large tool
box with assortment of hand tools 1     Malita Impact driver 10v TD0390D 3    
Marson Pop Rivetset 39001 1     Master Heat Gun HG-301A 1     Milwaukee Sawzall
120v 1     Milwaukee ½ drill 0234-6 120v 1     Milwaukee 12v 3/8" right angle
drill 1     Milwaukee 18v circular saw 6310-20 1     Milwaukee hand held Drain
Auger 0566 1     MI-T-M Pressure washer 1     Morse hole saw kit AV04L 1    
Northern Industrial 660 lb hydraulic lift table 1     Ohasus SD75 digital scale
1

 

 

 

 

 

 

Prest-O-Lite oxy/acetelene tourch set 1     Ridgid Propress RP210 1     Rigid
Drain Auger K400 1     Rigid wet/dry Vac 1     Rubbermaid rolling tool cart 3  
  Shop vac (wet and dry types) 1     Skillsaw 71/4" worm drive SHD77M 1    
SpeedAire Portable Air Compressor 4B227D 1     SpeedAire Portable air tank 3EUJ9
1     Starret hole saw kit KV292 1     UEI Electronic manometer EM151 1    
Weller soldering iron D550 1     Weller soldering pencil WLC 100 1     Werner
Scaffold Plank 2621 24" x 12' 1     Westard 8" bench grinder 4TM71 1    
Westward 12 ton hydraulic press 1MZJ7 1     Westward Tap and Die set 1    
ZIRCON stud finder 1         TEST EQUIPMENT       ALNOR APM150 balancing hood 1
    Extec Coolant Refractometer RF40 1

 

 

 

 

 

 

Extec Humidity & temp data logger 446580 1     Extec Moisture Meter M0250 1    
Extec Thermo Anemometer 45158 1     Fluke 12 Multimeter 1     Fluke 1503 MegOhm
Meter 1     Fluke 77 Multimeter 1     Fluke 80T-150U temperature probe 1    
Fluke T5-1000 Electrical Tester 3     Raytek laser temp meter ST120 Pro 1    
Siemens FP1-32 Programmer 1     Snifit CO Analyzer 19-7060 1     Wavetek clamp
on amp meter AD40A 1         COMPUTERS           Antifreeze tank and 4 wheel
cart       1- two wheel dolly (Shop)       4 space heaters                  
Samsung 10.1" Tablet Galaxie Tab2 3     Iphone 4s 3

 

 

 

 

 

 

Location Manufacturer Model # Serial # Year
Purchased Maintenance office PC (Dan) HP hp Pro 3000SFF 2UA0401NB8 2006
Maintenance office PC Laptop (Dan) HP Compaq 6710B cnu7520rby 2010 Maintenance
office netbook Acer Aspire one D255-2509 LUSDE0D1600465FC051601 2009 Maintenance
shop laptop (Jake) HP HP EliteBook 8440p CND1053Y4K 2012 Maintenance shop
netbook (Jake) Acer Aspire one D255-2509 LUSDE0D1600465FC051601 2009 Maintenance
shop box pc (Gary) HP hp ProDesk 400 SFF MXL4120LPC 2014 Maintenance shop
netbook (Gary) Acer Aspire one D255-2509 LUSDE0D1600465FE4A1601 2009 Maintenance
Shop PC HP hp Pro 3000 SFF 2UA0401NB8 2011 EMS PC Dell G63NPW1 3519745992 2010
Security Office PC HP HP Compaq 4000 Pro 2UA2081W2X 2010 Security Desk PC Laptop
HP HP EliteBook 8440p CND0410N8T 2012 Property Manager HP HP Probook 4440s  
2012 Property Assistant HP HP Compaaq Desktop Serial No. 2UA3351 Z5F 2013    
Monitor: Samsung SyncMaster 245BW   2011 Property Assistant HP LaserJet P1102W  
  Property Manager HP Laser Jet 1606     Engineers (3) Samsung 10.1" Tablet
Galaxie Tab2     3 Engineer printers HP 105 Printers    

 

 

 

 

 

Radio's Two-Way: 3 (Initial issue of four-one missing in the field)

 

3 Radio chargers

 

5 Monitors (3 at front desk and two on dock)

 

5 Desktop PC's (3 at front desk and two on dock)

 

1 Defibrillator

 

2 Printers (2 on dock office, only one is currently operational)

 

2 Sets of Wall lockers

 

1 Wheelchair

 

1 Large Refrigerator

 

5 two way radios and assessories

 

2 Two wheel dolly

 

1 four wheel flat bed cart

 

2 space heaters

 

 

 

 

Miscellaneous Stock

 

·10th Street lobby: (2) Glass sculptures, 1- framed piece of art above security
desk (Purchased in 2008)

 

·(3) Floor Mats & one leather 3 seat bench

 

·Marathon RJ-225 stationary compactor with hand rails, walk-on decking, safety
gate, lockable control panel and guide island.

 

·(2) Urns on 10th Street

 

·Freight elevator pads

 

·(4) recycling/trash containers (one near each sky bridge)

 

·5 large Vessels on Nicollet Mall — outside of 950 Lobby

 

·Rectangular planters

 

oSkyway Level: 6

 

o10th Street Lobby: 3

 

·Tall round planters

 

oSkyway Level: 2

 

o10th Street Lobby: 1

 

o950 Lobby: 3

 

·Short round planters

 

oSkyway Level: 8

 

·Holiday Decorations

 

o(2) wreaths

 

oGarland

 

 

 

 

 

 

o(1) large tree

 

oMiscellaneous decorations (garland, artificial flowers, bulbs)

 

·(5) Skyway Banners

 

 

Attic Stock (P2 Level)

 

·Metal retail shelving

 

·(17 cases) 2 x 2 ceiling tile

 

·(6 cases) 2 x 4 ceiling tile

 

·Recesses can lights

 

·2 x 4 light fixtures

 

·(7) Fire extinguisher boxes

 

·(3) storage cabinets

 

·Track lighting

 

·(15) large wood doors

 

·Carpet tiles for skyway

 

·Carpet tiles for skybridges

 

·Exterior Granite Pieces

 

·Exterior Brick

 

·Exterior decorative cement pieces

 

·Marble scraps

 

·(3) metal door frames

 

·(8) packaged door frames

 

 

 

 

 

·(42) rolls of miscellaneous wall coverings

 

·Base board carpet

 

·Miscellaneous carpet scrap (old)

 

·Floor tile

 

·(12) small trash cans

 

·(25) circular recycling containers

 

·(3) square trash bins

 

·(14) Newspaper/recycling bins

 

·newspaper dispenser

 

·Marble directory sign from 10th Street lobby

 

·large Fan Power VAV unit

 

·Target turnstyles

 

·Miscellaneous duct work

 

·Adjustable dampers

 

·(5) in-ceiling speakers

 

 

 

 

 

Ariens All Season Power Brush 1 924504 262 4 cycle * SnowSweeper* Tennant 161
Ready Space 1 9000501 900050-1025848 Battery Powered extractor Tennant 1020    
  Extractor Treadmaster 1   T3408 Escalator Step Cleaner Tennant SC716 1
900748-10601013   Extractor Space Sweeper S9Tennant     S9001240   Crusader
Wet/Dry Vacuums 1   V-WD-15/V-WD-57   GE Electric Dryer 1   HH724694A   Admiral
2013washer       Clothes washer Rubbermaid Brute Barrels with wheels 4 large 4
small       Carpet Fans 4       Power Washer (Honda) 1     Exterior pressure
washer Salt Spreader 1     *Exterior/Winter* Low Speed 20in HP Floor Machine 1  
    Hose/Holder on dock 1       Old S8 sweeper 1       Radios 3 Kenwood C1, C2,
C3   Older radios 3 Vortex standard   1 is missing an antenae Square trash
containers 14       Round trash containers 22       Lobby wet floor signs 3    
 

S9 (1431932) Paying for these with the last invoice 3/2015

 

 

 

Extractor (1431931) Paying for these with the last invoice 9/2015

 

Restroom carts, all brut barrels except what is on the list, mop handles, dust
pans, vacuum cleaners mop buckets, window washing buckets that are in the bldg
are Marsden equipment.

 

Office: Lunchroom:     desk refrigerator     2 drawer black file cabinet   2
microwaves     small 3 row shelf 2 long tables     tan 3 row file cabinet 1
round table     3 cast off office chairs 9 plastic chairs       7 more cast off
office chairs       metal shelf       rolling white board

 

 

 

 

SCHEDULE 3.5

 

Contracts

 

 

 

Schedule 3.5

 

 

Service Contracts

 

 

•Management Contract dated January 16, 2014 with Ryan Companies

•Service Contract dated April 1, 2013 with AECOM

•Service Contract dated April 2, 2013 with American Security (Office/REOA)

•Service Contract dated May 14, 2014 with Cummins Generator

•Service Contract dated January 24, 2014 with Dan Gelfand Woodcare

•Service Contract dated August 19, 2013 with Dalco Janitorial Supply

•Service Contract dated July 31, 2013 with Dalsin Roofing

•Service Contract dated February 14, 2014 with David Hoberg

•Service Contract dated June 6, 2012 with Dry Tech Restoration Services

•Service Contract dated June 6, 2012 & Apri1 23, 2013 with Interior Tropics
(Office/REOA)

•Service Contract dated April 2, 2013 with Marsden Building Services
(Office/REOA)

•Service Contract dated October 17, 2013 with Horowitz

•Service Contract dated Jan 3, 2013 Humeratech

•Service Contract dated July 16, 2013 with Low Voltage Contractors (Office/REOA)

•Service Contract dated January 24, 2014 with Infrared Consulting Services Inc.

•Service Contract dated September 27, 2000 with NRG

•Service Contract dated April 29, 2013 with Advanced Wireless

•Service Contract dated January 24, 2014 with Master Mechanical, Inc.

•Service Contract dated January 24, 2014 with Fraser Morris

•Service Contract dated August 24, 2013 with Summit

•Service Contract dated January 24, 2014 with Rohn Industries, Inc.

 

50 South 10th, Minneapolis MN – As of 6/5/14

 

 

 

 

Service Contracts

 

 

•Service Contract dated June 1, 2012 with Twin City Tile and Marble

•Service Contract dated April 30, 2013 with Tennant

•Service Contract dated November 5, 2002 with Thyssen Krupp (Office/REOA), NEW
CONTRACT TO BE PROVIDED UPON TK REVIEW

•Service Contract dated September 26, 2013 with Twin City Outdoor Services

•Service Contract dated January 16, 2013 with VDA (Office/REOA)

•Service Contract dated October 19, 2012 with Plants by Design

•Service Agreement dated August 29, 2012 with Adams Pest Control (Office/REOA)

•Service Contract dated June 27, 2012 with Siemens Building Technology

•Service Contract dated March 27, 2014 with Pinnacle Building Services, Inc.
(Ground and Suspended work)

•Service Contract dated April 22, 2014 with Sam Stewart & Associates

•Service Contract dated January 24, 2014 with Kath Fuel Oil

•Service Contract dated January 24, 2014 Aspen Waste System, Inc.

•Service Contract dated January 24, 2014 with Brin Northwestern

•Service Contract dated January 23, 2014 with Boiler Services

•Service Contract dated January 24, 2014 with Green Lights Recycling, Inc.

•Service Contract dated January 23, 2014 with Designer Sign Systems

•Service Contract dated January 24, 2014 with Recycle Technologies

•Service Contract dated February 14, 2014 with Bredemus Hardware (Office and
REOA)

•Service Contract dated February 14, 2014 with Velocity Drain Cleaning

•Service Contract dated February 14, 2014 with Cardinal Drain Services

•Service Contract dated February 14, 2014 with Pugleasa

 

50 South 10th, Minneapolis MN – As of 6/5/14

 

 

 

 

SCHEDULE 3.7

Outstanding Litigation

(See attached)

 

 

 

Schedule 3.7

 

 

 

 

[CT Corporation LOGO]

Service of Process Transmittal

03/19/2014

CT Log Number 524610749

 

TO:Barbara Fournier
Franklin Street Properties
401 Edgewater Place, Suite 200
Wakefield; MA 01880

 

RE:Process Served In Minnesota

 

FOR:FSP.50 South Tenth Street Corp.(Domestic State: DE)

 

 

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE
ABOVE COMPANY AS FOLLOWS:

    TITLE OF ACTION: 9’s on the Mall, etc., Pltf. vs. FSP 50 So. Tenth Street
Corp., etc., Dft. Name discrepancy noted.     DOCUMENT(S) SERVED: Cover Sheet,
Attachment, Summons, Complaint, Exhibit(s)     COURT/AGENCY: Hennepin County
Second Judicial District Court, MN Case # NONE     NATURE OF ACTION: Plaintiff
seeking relief for the damages sustained as a result of defendants failure to
comply by the agreement     ON WHOM PROCESS WAS SERVED: CT Corporation System
Inc., Minneapolis., MN     DATE AND HOUR OF SERVICE: By Process server on
03/19/2014 at 15:34     JURISDICTION SERVED: Minnesota     APPEARANCE OR ANSWER
DUE: Within 20 Days of the date of receipt     ATTORNEY(S)/SENDER(S): Bradley J.
Gunn   Malkerson Gunn Martin LLP   1900 U.S. Bank Plaza   South Tower   220
South Sixth Street   Minneapolis, MN 55402   612-455-6649     AUCTION ITEMS: SOP
Papers With Transmittal, via Fed Ex 2 Day, 798283985747   Image SOP   Email
Notification, Janet Notopoulos jnotopoulos@franklinstreetproperties.com    
SIGNED: CT Corporation System Inc. PER: Jenny Schurhamer ADDRESS: 100 South
Fifth Street   Suite 1075   Minneapolis, MN 55402 TELEPHONE: 612-333-4315

 

 

Page 1 of 1 / AC

 

 

 

 

 

STATE OF MINNESOTA

 

COUNTY OF HENNEPIN

DISTRICT COURT

 

SECOND JUDICIAL DISTRICT

      Case Type: General Civil _________________________________       9’s on
the mall, LLC, a Minnesota limited
liability company, Court File No. ____________

 

Plaintiff,

v.

 

FSP 50 So. Tenth Street Corp.,
a Delaware corporation,

Civil Cover Sheet

(Non-Family Case Type)

Minn. R. Gen. Prac. 104

 

Defendant.

 

 

_____________________________________

 

Date Case Filed: ·March 19, 2014

 

This civil cover sheet must be filed by the initial filing lawyer or party, if
unrepresented by legal counsel, unless the court orders all parties or their
legal counsel to complete this form. Once the initial civil cover sheet is
filed, opposing lawyers or unrepresented parties who have not already been
ordered to complete this form may submit their own cover sheet within ten days
after being served with the initial cover sheet. See Rule 104 of the General
Rules of Practice for the District Courts.

 

If information is not known to the filing party at the time of filing, it shall
be provided to the Court Administrator in writing by the filing party within
seven (7) days of learning the information. Any party impleading additional
parties shall provide the same information to the Court Administrator. The Court
Administrator shall, upon receipt of the completed certificate, notify all
parties or their lawyers, if represented by counsel, of the date of filing the
action and the file number assigned.

 

 

 

 

 

ATTORNEYS FOR PLAINTIFF,
9’S ON THE MALL, LLC:

 

Bradley J. Gunn, Esq. (#132238)
Thomas F. DeVincke, Esq. (#301759)

MALKERSON GUNN MARTIN LLP

220 South Sixth Street
Suite 1900
Minneapolis, MN 55402
(612) 344-1111

ATTORNEY FOR DEFENDANT,
FSP 50 SO. TENTH STREET CORP.:

 

 

1.Provide a concise statement of the case including facts and legal basis:

 

Plaintiff owns commercial property located at 917-927 Nicollet Mall,
Minneapolis, Minnesota (the “Property”). The Property is located adjacent to a
platted alley that runs between Nicollet Mall and Marquette Avenue. Plaintiff
possesses certain rights and property interests in the alley.

 

Defendant is the owner of a private skyway located above the alley. Defendant
has refused to allow Plaintiff access to the skyway from the Property. The
skyway unlawfully interferes with Plaintiff’s rights in connection with the
alley and damages the Property. Plaintiff brings this action seeking monetary
damages and, in the partial alternative, access to the skyway.

 

2.Date Complaint was served: March 19, 2014.

 

3.For-Expedited Litigation Track (ELT) Pilot Courts only.

 

a.☐ the parties jointly and voluntarily agree that this case shall be governed
by the Specia1 Ru1es for ELT Pilot. Date of agreement: __________________

 

b.☐ The court is requested to consider excluding this case from ELT for the
following reasons:
____________________________________________________________________

 

Note: ELT is mandatory in certain cases, and where mandatory, exclusion may also
be sought by timely motion under the Special Rules for ELT Pilot.

 

c.Anticipated number of trial witnesses: ______________

 

d.Amount of medical expenses to date: _______________

 

e.Amount of lost wages to date: _____________________

 

 

 

 

f.Identify any known subrogation interests: _________________________

 

4.Estimated discovery completion within 6 months from the date of this form.

 

5.Disclosure / discovery of electronically stored information discussed with
other party?

 

☒ No      ☐ Yes, date of discussion: _________________

 

If Yes, list agreements, plans, and disputes: _______________________________

 

6.Proposed trial start date: February, 2015.

 

7.Estimated trial time: 3 days, 2 hours (estimates less than a day must be
stated in hours).

 

8.Jury trial is:

 

☐ waived consent of ___________________ pursuant to Minn. R. Civ. P. 38.02.

(specify party)

☒ requested by Plaintiff, 9’sonthemall (NOTE: Applicable fee must be enclosed) .

(specify party)

9.Physical/mental/blood examination pursuant to Minn. R. Civ. P. 35 is
requested:

 

☐ Yes      ☒ No

 

10.Identify any party or witness who will require interpreter services, and
describe the services needed (specifying language, and if known; particular
dialect): None known.

 

11.Issues in dispute: Liability and damages.

 

12.Case Type / Category: General Civil (NOTE: select case type from Form 23,
Subject Matter Index for Civil Cases, appended to the Minnesota Rules of Civil
Procedure).

 

13.Recommended Alternative Dispute Resolution (ADR) mechanism: Mediation.
(See list of ADR processes set forth in Minn. Gen. R. Prac. 114.02(a))
Recommended ADR provider (known as a “neutral”): We will discuss this with
counsel for the Defendant and try to agree on a mediator.
Recommended ADR completion date: October, 2014.
If applicable, reasons why ADR not appropriate for this case:
__________________________

 

 

 

 

 

By signing below, the attorney or party submitting this form certifies that the
above information is true and correct.

 

 

 

  MALKERSON GUNN MARTIN LLP         Dated: March 19, 2014 /s/ Bradley J. Gunn  
Bradley J. Gunn (#132238)   Thomas F. DeVincke (#301759)   220 South Sixth
Street   Suite 1900   Minneapolis, MN 55402   (612) 344-1111       Attorneys for
Plaintiff 9’s on the mall, LLC

 

 

 

 

 

STATE OF MINNESOTA

 

COUNTY OF HENNEPIN

DISTRICT COURT

 

FOURTH JUDICIAL DISTRICT

    _________________________________ Case Type: General Civil    

9’s on the mall, LLC, a Minnesota limited

liability company,

Court File No. ______________

 

Plaintiff,

  SUMMONS

vs.

 

FSP 50 So. Tenth Street Corp., a Delaware
corporation,  

 

Defendant.

_____________________________________

 

THIS SUMMONS IS DIRECTED TO: FSP 50 So. Tenth Street Corp., a Delaware
corporation:

 

1. YOU ARE BEING SUED. The Plaintiff has started a lawsuit against you. The
Plaintiffs Complaint against you is attached to this summons. Do not throw these
papers away. They are official papers that affect your rights. You must respond
to this lawsuit even though it may not yet be filed with the Court and there may
be no court file number on this summons.

 

2. YOU MUST REPLY WITHIN 20 DAYS TO PROTECT YOUR RIGHTS. You must give or mail
to the person who signed this summons a written response called an Answer within
20 days of the date on which you received this Summons. You must send a copy of
your Answer to the person who signed this summons located at:

 

220 South Sixth Street, Suite 1900, Minneapolis, MN 55402.

 

3. YOU MUST RESPOND TO EACH CLAIM. The Answer is your written response to the
Plaintiffs Complaint. In your Answer you must state whether you agree or
disagree with each paragraph of the Complaint. If you believe the Plaintiff
should not be given everything asked for in the Complaint, you must say so in
your Answer.

 

4. YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN RESPONSE TO THE
COMPLAINT TO THE PERSON WHO SIGNED THIS SUMMONS. If you do not Answer within 20
days, you will lose this case. You will not get to tell your side of the story,
and the Court may decide against you and award the Plaintiff everything asked
for in the complaint. If you do not want to contest the claims stated in the
complaint, you do not need to respond. A default judgment can then be entered
against you for the relief requested in the complaint.

 

 

 

 

 

5. LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. If you do not
have a lawyer, the Court Administrator may have information about places where
you can get legal assistance. Even if you cannot get legal help, you must still
provide a written Answer to protect your rights or you may lose the case.

 

6. ALTERNATIVE DISPUTE RESOLUTION. The parties may agree to or be ordered to
participate in an alternative dispute resolution process under Rule 114 of the
Minnesota General Rules of Practice. You must still send your written response
to the Complaint even if you expect to use alternative means of resolving this
dispute.

 

You are hereby further notified that this action involves, affects and brings
into question real property situated in the County of Hennepin, State of
Minnesota and described as:

 

990 Nicollet Mall #C, Property ID# 27-029-24-12-0183

 

900 Nicollet Mall #D, Property ID# 27-029-24-12-0184

 

The object of this action is to ascertain, establish, and enforce Plaintiffs
rights in this property as more particularly set forth the Complaint served
herewith.

 

 

  MALKERSON GUNN MARTIN LLP         Dated: March 19, 2014 /s/ Bradley J. Gunn  
Bradley J. Gunn (#132238)   Thomas F. DeVincke (#301759)   1900 U.S. Bank Plaza,
South Tower   220 South Sixth Street   Minneapolis, MN 55402   Telephone: (612)
455-6649       Attorneys for Plaintiff

 

 

 

 

 

 

STATE OF MINNESOTA

 

COUNTY OF HENNEPIN

DISTRICT COURT

 

FOURTH JUDICIAL DISTRICT

_________________________________ Case Type: General Civil     9’s on the mall,
LLC, a Minnesota limited
liability company, Court File No. ______________

 

Plaintiff,

  COMPLAINT

vs.

 

FSP 50 So. Tenth Street Corp., a Delaware
corporation,  

 

Defendant.

_____________________________________

 

9’s on the mall, LLC, a Minnesota limited liability company (“Plaintiff’), as
and for its Complaint against the Defendant FSP 50 South Tenth Street Corp.
(“Defendant”), alleges as follows:

l.     Plaintiff is a Minnesota limited liability company, with its principal
place of business located in Minneapolis, Minnesota 55402.

2.     Defendant is a Delaware corporation with offices in Wakefield,
Massachusetts and a registered agent in Minnesota at 100 South Fifth Street,
#1075, Minneapolis, Minnesota 55402,

3.     The City of Minneapolis (“City”) is a Minnesota municipal corporation
with its principal place of business located at 350 South Fifth Street,
Minneapolis, Minnesota 55415.

4.     The Minneapolis Community Development Agency (“MDCA”) was a Minnesota
body corporate and politic with its principal place of business located in
Minneapolis, Minnesota. On information and belief, the MCDA is no longer in
existence.

 

1

 

 

 

5.     Ryan 900, LLC (“Ryan 900”) is a Minnesota limited liability company with
its principal place of business located at 900 Second Avenue South, Suite 700,
Minneapolis, Minnesota 55402.

6.     Y-Q Associates Limited Partnership (“Y-Q”) is a Minnesota limited
partnership with its principal place of business at 81 South Ninth Street, Suite
340, Minneapolis, Minnesota 55402.

7.     Plaintiff is the owner of certain real property located at 917-927
Nicollet Mall, Minneapolis, Minnesota 55402, which property is the subject of
this action (the “Property”), The Property is legally described in attached
Exhibit A.

8.     This Court has jurisdiction over this matter under Minnesota law
including Minnesota Statutes § 484.01.

9.     The Property is an improved commercial property that abuts a platted
public alley which runs through the middle of the block bounded by the Nicollet
Mall, 9th Street, 10th Street and Marquette Avenue (the “Alley”). The Alley
itself runs from Nicollet Mall to Marquette Avenue.

10.     In 1999, the City, Ryan 900, MCDA and Y-Q entered into an Agreement for
Skyway Construction, Operation, Maintenance, and Easements, which purports to be
dated January 29, 1999, and which was recorded in the office of the County
Recorder Hennepin County, July 30, 1999, Document No. 7154889.

11.     Later in 1999, the City, Ryan 900, MCDA and Y-Q Associates entered into
a First Amendment of Agreement for Skyway Construction, Operation, Maintenance,
and Easements, which purports to be dated November 18, 1999.

 

2

 

 

 

12.     The Agreement for Skyway Construction, Operation, Maintenance, and
Easements and the First Amendment of Agreement for Skyway Construction,
Operation, Maintenance, and Easements are collectively referred to herein as the
“Skyway Agreement.”

13.     The Skyway Agreement provides for the construction, operation and
maintenance of a new skyway (the “Skyway”) between the 900 Property, which is
legally described in attached Exhibit B (“900 Property) and the Y-Q Property,
which is legally described in attached Exhibit C (“Y-Q Property”).

14.     The Skyway Agreement provides that Ryan 900 would own that portion of
the Skyway located between the exterior building lines of the Additional Retail
Parcel and the Young Quinlan Building and certain structures and facilities
appurtenant thereto, referred to in the Skyway Agreement as the “Skyway Bridge”
and referred to as such herein. The Skyway Agreement, including the definitions
of Additional Retail Parcel and Skyway Bridge therein, is incorporated herein by
reference.

15.     After the execution of the Skyway Agreement, Ryan, Y-Q; MCDA and the
City reviewed and approved the plans for the Skyway.

16.     The City, Ryan 900, MCDA and Y-Q subsequently constructed the Skyway or
caused it to be constructed.

17.      Part of the Skyway Bridge is located in the Alley alongside the
Property, and physically encroaches on the Property and infringes on the
property rights of Plaintiff.

18.     Part of the Skyway Bridge is physically located in or on the Property
and part of the Skyway Bridge is physically attached to the exterior of the
building located on the Property.

19.     During the construction of the Skyway, part of the cornice of the
building located on the Property was removed to accommodate the Skyway Bridge.

 

3

 

 

 

20.      The Skyway is not open to the Property and it does not provide access
to the Property.

21.      Subsequent to the construction and opening of the Skyway, Ryan sold the
900 Property. Defendant is the current owner of the 900 Property and the Skyway
Bridge, and successor in interest to Ryan 900 with respect to the 900 Property
and the Skyway Bridge.

22.      Neither Plaintiff nor its predecessor consented to the construction of
the Skyway, or to the physical connection of the Skyway Bridge with the Property
or the building located on the Property, or to the removal of part of the
cornice of the building located on the Property to accommodate the Skyway.

23.      Plaintiff has requested that, at its sole expense, the Skyway be opened
to provide pedestrian access to and from the Property and has offered to pay its
fair share of the Skyway maintenance costs, but Defendant has refused to allow
such access.

24.      The Skyway blocks the view outward from the Property, across the Alley,
and it obstructs natural light and air that would otherwise reach the Property.

25.      Plaintiff does not derive any use or benefit from the Skyway.

26.      The Defendant’s occupation of the Property and Plaintiff’s interests in
the Alley has damaged Plaintiff, and diminished the rental value and the market
value of the Property, by an amount in excess of $50,000.00.

27.      Plaintiff is entitled to rights of access into and upon that portion of
the Skyway owned by the Defendant.

 

4

 

 

 

ADDITIONAL ALLEGATIONS

 

28.      A landowner, such as Plaintiff, whose property abuts a public street or
alley possesses a right of reasonable access to that street or alley. See,
Johnson v. City of Plymouth, 263 N.W.2d 603, 605 (Minn. 1978).

29.      A landowner, such as Plaintiff, whose property abuts a public street or
alley possesses implied easements appurtenant to the property for light, air,
and view over the abutting public street or alley. These implied easements
extend over the full width of the street or alley and are independent of any fee
interest in the street held by the landowner. See, Castor v. City of
Minneapolis, 429 N.W.2d 244 (Minn. 1988).

30.      A landowner, such as Plaintiff, whose property abuts a platted public
street or alley owns to the middle of the platted street or alley. See, Bolen v.
Glass, 755 N.W.2d 1 (Minn. 2008).

31.      Property owners, such as Plaintiff, possess “air rights” above the
surface of the property they own. See, United States v. Causby, 328 U.S. 256
(1946).

32.      An owner of a lot in a plat, such as Plaintiff, has a right to use the
streets and alleys designated on the plat. See, Bolen, supra.

33.      Cities possess certain rights and easements in public streets and
alleys, but they have no power or authority to grant the exclusive use of its
streets or alleys to any private person or for any private purposes; but must
hold and control the possession exclusively for public use. See, Donovan v.
Pennsylvania Co., 199 U.S. 279 (1905).

34.      A skyway in an alley may constitute an improper use of the alley and
may impose an unlawful servitude over the rights of an abutting owner, such as
Plaintiff, whose property runs alongside the skyway. See, Castor, supra.

 

5

 

 

 

35.      While streets are intended generally for purposes of public travel,
alleys are intended primarily for the benefit and convenience of the properties
that abut it, such as the Property. See, Flynn v. City of Worthington, 224 N.W.
254 (Minn. 1929).

COUNT I
DECLARATORY JUDGMENT

36.      Plaintiff realleges each of the allegations set forth elsewhere in this
Complaint.

37.      The Skyway is not a proper street or alley use, and for that reason,
and other reasons, the Defendant has wrongfully and unlawfully interfered with
Plaintiffs implied easements of light, air and view over the Alley; its right of
reasonable access to the Alley; its rights to use the platted streets and alleys
in the plat in which it owns property; and its air rights in the Alley.

38. Plaintiff is entitled to a declaration, pursuant to Minn. Stat. Chap. 555,
that the above-described actions of the Defendant, in constructing and
maintaining the Skyway, were, and are, unlawful.

COUNT II
TRESPASS

39.      Plaintiff realleges each of the allegations set forth elsewhere in this
Complaint.

40.      The actions of the Defendant described herein constitute a trespass on
Plaintiffs property and property rights.

COUNT III
NUISANCE

41.      Plaintiff realleges each of the allegations set forth elsewhere in this
Complaint.

 

6

 

 

 

42.      The actions of the Defendant described herein have injuriously
affected, and obstructed the free use of, the Property and constitute a private
nuisance under Minn. Stat. § 561.01 and Minnesota common law.

COUNT IV
EJECTMENT

43.      Plaintiff realleges each of the allegations set forth elsewhere in this
Complaint.

44.      Based on the actions of the Defendant described herein, Plaintiff is
entitled to an order in ejectment removing Defendant from its occupation of and
interference with Plaintiffs property.

WHEREFORE, Plaintiff prays the Court for relief, partly in the alternative, as
follows:

I.Judgment against the Defendant declaring that the construction and operation
of the Skyway was, and is, unlawful.

II.Judgment ordering Defendant to provide Plaintiff, at its expense, with
reasonable access to and from the Skyway, and for damages resulting from the
Defendant’s past and future trespasses, encroachments and nuisances, in an
amount in excess of $50,000; and

III.That judgment be entered ordering the ejectment of the Skyway from the
Alley.

IV.That Plaintiff be awarded its reasonable costs, disbursements, expenses and
attorneys’ fees reasonably incurred in bringing and maintaining this action; and

V.That Plaintiff be awarded such other and further relief as the. Court deems
proper.

 

 

7

 

 

 

  MALKERSON GUNN MARTIN LLP         Dated: March 19, 2014 /s/ Bradley J. Gunn  
Bradley J. Gunn (#132238)   Thomas F. DeVincke (#301759)   220 South Sixth
Street, Suite 1900   Minneapolis, MN 55402   Telephone: (612) 344-1111      
Attorneys for Plaintiff 9’s on the mall, LLC

 

 

ACKNOWLEDGMENT

 

Plaintiff acknowledges that costs, disbursements, and reasonable attorneys’ and
witness fees may be awarded to the opposing party pursuant to Minn. Stat. §
549.211.

 

Dated: March 19, 2014 /s/ Bradley J. Gunn   Bradley J. Gunn (#132238)

 

 

 

8

 

 

 

 

EXHIBIT “A”

 

Parcel 1:

 

The Southwesterly 42 feet of lot 2, Block 233, Wells, Sampson and Bell’s
Addition to Minneapolis, according to the recorded plat thereof, and situate in
Hennepin County, Minnesota.

 

Being Registered land as is evidenced by Certificate of Title No. 1355600.

 

 

Parcel 2:

 

Lot 3, and the Northeasterly 10 1/3 feet, front and rear, or Lot 2 next to and
adjoining Lot 3, Block 233, Wells, Sampson and Bell’s Addition to Minneapolis,
according to the recorded plat thereof, and situate in Hennepin County,
Minnesota.

 

(Abstract Property)

 

 

 

 

 

EXHIBIT A

 

 

 

EXHIBIT A

 

LEGAL DESCRIPTION OF 900 PROPERTY

 

All that certain parcel or parcels of land located in the City of Minneapolis,
County of Hennepin, State of Minnesota, more particularly described as follows:

 

LEGAL DESCRIPTION

 

Beginning at the point of intersection of the southeasterly line of LaSalle
Avenue and the southeasterly line 9th Street South;

 

Thence southwesterly along the southeasterly line of LaSalle Avenue to its
intersection with the northeasterly line of 10th Street South;

 

Thence southeasterly along the northeasterly line of 10th Street South to its
intersection with the northwesterly line of Nicollet Mall;

 

Thence northeasterly along the northwesterly line of Nicollet Mall to its
intersection with the southwesterly line of 9th Street South;

 

Thence northwesterly along the southwesterly line of 9th Street South to the
point of beginning, which includes without limitation:

 

PARCEL 1

 

Lots 9, 10 and 11, Block 15, Wells, Sampson and Bell’s Addition to Minneapolis,
according to the plat thereof on file and of record in the office of the
Register of Deeds, in and for Hennepin County, Minnesota.

 

 

PARCEL 2

 

Lots 1 and 2, Auditor’s Subdivision No. 30, Hennepin Co., Minnesota.

 

 

PARCEL 3

 

Lots 7 and 8, Block 15, Wells, Sampson & Bell’s Addition to Minneapolis,
according to the recorded plat thereof, and situate in Hennepin County,
Minnesota.

 

 

PARCEL 4

 

Lot 14, Auditor’s Subdivision No. 30, Hennepin County, Minnesota.

 

 

 

EXHIBIT B

 

 

 

 

PARCEL 5

 

Lot 13, Auditor’s Subdivision No. 30, Hennepin County, Minnesota.

 

 

PARCEL 6

 

Lots 12, 13, 14 and 15, Block 15, Wells, Sampson & Bell’s Addition to
Minneapolis, according to the recorded plat thereof, and situate in Hennepin
County, Minnesota, also known as and described as follows: Lots 14, Block 15,
Wells, Sampson & Bell’s Addition to Minneapolis, and Lots 15, 16 and 17,
Auditor’s Subdivision No. 30, Hennepin County, Minnesota.

 

 

PARCEL 7

 

Lot 4, Block 15, Wells, Sampson & Bell’s Addition to Minneapolis, according to
the plat thereof on file or of record in the office of the Register of Deeds in
and for said Hennepin County.

 

 

 

 

 

EXHIBIT A-1

 

900 PROPERTY

 

Descriptions

 

The legal description of each of the following parcels shall be developed in
accordance with the procedures set forth in Section 4.2 of the Redevelopment
Agreement. Upon such development and approval, such descriptions shall be
included in the Declaration described in Section 9.6.

 

The legal descriptions for each of the parcels shall generally include the
following:

 

Public Parking Garage Parcel:

 

To the boundaries of the Redevelopment Property as determined by survey and
below the designated elevation which is the midpoint of that portion of the
Public Parking Garage Parcel and the Retail Center Parking Garage Parcel, which
is both the highest ceiling in the Public Parking Garage Parcel and the floor of
the Retail Center Parking Garage Parcel.

 

 

Retail Center Parking Garage Parcel:

 

To the boundaries of the Redevelopment Property as determined by survey; below
the designated elevation which is the midpoint of that portion of the Retail
Center Parcel and the Retail Center Parking Garage Parcel, which is both the
highest ceiling in the Retail Center Parking Garage Parcel and the floor of the
Retail Center. Parcel (which is approximately at grade); and above the
designated elevation below which is located the Public Parking Garage Parcel.

 

 

Retail Center Parcel:

 

To the boundaries of the Redevelopment Property as determined by survey and
above the designated elevation which is the highest elevation for the Retail
Center Parking Garage Parcel, and excluding therefrom the Office Tower Parcel
and the Additional Retail Parcel.

 

 

 

 

 

Office Tower Parcel:

 

To the boundaries of that portion of the Redevelopment Property as depicted on
the Schematic Design dated April 24, 1998, Third Floor Plan Sheet A103A, and
above the designated elevation which is the lowest elevation of the Retail
Center Parcel, and excluding therefrom that portion thereof which contains the
Retail Center.

 

 

Additional Retail Parcel:

 

To the boundaries of that portion of the Redevelopment Property as depicted on
the Schematic Design dated April 24, 1998, First Floor Plan Sheet A101A (shown
as retail), Second Floor Plan Sheet A102A (shown as senior drop in center,
retail and skyway), and Third Floor Plan Sheet A103A (shown as office area);
above a designated elevation which is the lowest elevation of the Retail Center
Parcel; and below the designated elevation which is approximately fifteen (15)
feet above the roof of the Additional Retail.

 

 

 

 

 

EXHIBIT B

 

Y-Q PROPERTY

 

 

Lots 4 through 8 inclusive, Block 233, Wells, Sampson and Bell’s Addition to
Minneapolis, according to the recorded plat thereof, Hennepin County, Minnesota.

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT C

 

 

 

 

SCHEDULE 4.4

Due Diligence Items

(See attached)

 

 

 

 

Schedule 4.4

 

 

Document Center Page

50 South 10th Street

50 South 10th Street

Minneapolis, Minnesota 55403

 

 

htttps://www.cbremarketplace.com/50South10th

 

Folders and Files Last Updated File Size Access Level Document Center      
Documents       50 South 10th – ARGUS.zip 03/07/2014 04:40 PM CST 1651 KB 1 50
South 10th Street Investment Summary.pdf 03/12/2014 01:43 PM CDT 2907 KB 1 50
South 10th Street Offering Memorandum.pdf 03/19/2014 11:15 AM CDT 8250 KB 1 Due
Diligence       2014 PROPERTY INVENTORY.pdf 05/21/2014 05:02 PM CDT 31 KB 2 Alta
Survey       ALTA survey_10.27.06.pdf 04/21/2014 03:17 PM CDT 4231 KB 2 Building
info       50 South 10th owner's OSHA Compliance documents - 05/15/2014 02:34 PM
CDT 2934 KB 2 2014 – Pinnacle copy.pdf       Certificate of Occupancy 50 S 10th
St.pdf 05/15/2014 02:58 PM CDT 1642 KB 2 Certificate of Regulation
Compliance.pdf 05/15/2014 02:36 PM CDT 69 KB 2 COMPLETED VDA Report notes.pdf
05/15/2014 02:36 PM CDT 317 KB 2 Elevator Final report Common Area.pdf
05/15/2014 02:37 PM CDT 262 KB 2 Elevator Registration Exp.2.28.2015.pdf
05/15/2014 02:37 PM CDT 124 KB 2 Est Annual Energy Costs_Sam Stewart Final
Report_May 06/03/2014 09:42 AM CDT 248 KB 2 2014.pdf       Fire Alarm Report
February 2013.pdf 05/15/2014 02:37 PM CDT 1046 KB 2 Letter of Assurance 2013.pdf
05/15/2014 02:38 PM CDT 98 KB 2 Report VDA Building Equiptment.pdf 05/15/2014
02:38 PM COT 288 KB 2 Retek major system component life cycle 2014.pdf
05/15/2014 02:50 PM CDT 45 KB 2 Retek on the Mall infrared electrical 2013.pdf
05/15/2014 02:38 PM CDT 143 KB 2 Retek on the Mall-Roof 2013.pdf 05/15/2014
02:41 PM CDT 15187 KB 2 Summit Inspection Reports 2013.pdf 05/15/2014 02:42 PM
CDT 429 KB 2 Building Plans       Floor Plans       1st Floor Record
Drawing_11030.pdf 05/07/2014 04:33 PM CDT 186 KB 2 2st Floor Record
Drawing_120309.pdf 05/07/2014 04:33 PM CDT 193 KB 2 50 S 10th_Floor 1 Area
Calc.pdf 05/07/2014 04:33 PM CDT 372 KB 2 50 S 10th_Floor 2 Area Calc.pdf
05/07/2014 04:33 PM CDT 312 KB 2 Floors 3-11.pdf 05/07/2014 04:33 PM CDT 943 KB
2 Life Safety Plans       scan_2014-04-28_21-47-41.pdf 05/07/2014 04:33 PM CDT
456 KB 2 scan_2014-04-28_21-48-05.pdf 05/07/2014 04:33 PM CDT 168 KB 2
scan_2014-04-28_21-48-24.pdf 05/07/2014 04:33 PM CDT 487 KB 2
scan_2014-04-28_21-48-41.pdf 05/07/2014 04:33 PM CDT 474 KB 2
scan_2014-04-28_21-48-59.pdf 05/07/2014 04:33 PM CDT 424 KB 2
scan_2014-04-28_21-49-17.pdf 05/07/2014 04:33 PM CDT 436 KB 2
scan_2014-04-28_21-49-41.pdf 05/07/2014 04:33 PM CDT 451 KB 2
scan_2014-04-28_21-50-01.pdf 05/07/2014 04:33 PM CDT 377 KB 2

 

 

 

Document Center Page

50 South 10th Street

50 South 10th Street

Minneapolis, Minnesota 55403

 

 

htttps://www.cbremarketplace.com/50South10th

 

scan_2014-04-28_21-50-19.pdf 05/07/2014 04:33 PM CDT 363 KB 2 Easement
Agreements       Amended and Restated Contract for Private       Redevelopment
122898.pdf 06/06/2014 02:00 PM CDT 6216 KB X First Amendment to Amended and
Restated Contract for       Private Redevelopment 111899.pdf 06/06/2014 02:00 PM
CDT 1444 KB X Legal Desc of Land Doc No 4325222.pdf 03/12/2014 09:32 AM CDT 254
KB 2 Parking       Assignment of ROFO Parking to MCDA - Doc No 03/12/2014 09:33
AM CDT 244 KB 2 3324812.pdf       City_Ryan Parking Lease Doc NQ 3324808[1].pdf
03/12/2014 09:33 AM CDT 2279 KB 2 City_Ryan Parking lease First Amendment Doc No
      3446925.pdf 03/12/2014 09:33 AM CDT 177 KB 2 Parking ROFO Documents.pdf
05/14/2014 08:28 AM COT 1958 KB 2 Public Parking Garage Assignment of Parking
03/12/2014 09:33 AM CDT 131 KB 2 Agreement, Doc No 3446922.pdf       Public
Parking Garage Parking Agreement (11.18.99) 03/12/2014 09:33 AM CDT 304 KB 2 Doc
No 3324810.pdf       Public Parking Garage Parking Agreement -1st 03/12/2014
09:33 AM CDT 211 KB 2 Amendment (8.29.01) Doc No 3446923,pdf       ROFO -
Limited Assignment of ROFO Parking to 03/12/2014 09:33 AM CDT 120 KB 2 Target
for P-1, Doc No 3446934.pdf       ROFO - Ryan Assignment of ROFO to FSP, Doc No
03/12/2014 09:33 AM CDT 129 KB 2 4325223.pdf       ROFO Parking - Doc No
3324809.pdf 03/12/2014 09:33 AM CDT 192 KB 2 ROFO Parking First Amendment - Doc
No 03/12/2014 09:33 AM CDT 256 KB 2 3446924.pdf       REQA       Amendment to
Reciprocal Easement and Operation 03/12/2014 09:32 AM CDT 871 KB 2 Agreement
(Recorded 6-17-2013).pdf       REOA - 1st Amendment(8.24.01), DOc No 03/12/2014
09:32 AM CDT 573 KB 2 3446930.pdf       REOA - 2nd Amendment(11.08.06), Doc No
03/12/2014 09:32 AM CDT 198 KB 2 4325224.pdf       REOA Letter Agreement dated
March 20, 2013       (Retail use exclusion).pdf 03/12/2014 09:33 AM CDT 148 KB 2
REOA Agreement (9.27.00), Doc No 3324605.pdf 03/12/2014 09:32 AM COT 6755 KB 2
REOA Assignment of Retail Center Parcel to Target 03/12/2014 09:33 AM CDT 152 KB
2 (8.29.01), Doc No 3446932.pdf       Skyways       10th St Skyway 1st Amendment
(11.18.99), Doc No 03/12/2014 09:32 AM CDT 593 KB 2 3324807.pdf       10th St
Skyway Agreement (12.29.98), Doc No 03/12/2014 09:32 AM CDT 1779 KB 2
7154888.pdf       10th St Skyway Declaration of Legal Desc (10.16.01),
03/12/2014 09:32 AM CDT 108 KB 2 Doc No 3446907.pdf       9th St Skyway 1st
Amendment (11.18.99), Doc No 03/12/2014 09:32 AM CDT 526 KB 2 3268304.pdf      
9th St Skyway Agreement (7.30.99), Doc No 03/12/2014 09:32 AM CDT 1143 KB 2
3187400.pdf      

 

 

 

Document Center Page

50 South 10th Street

50 South 10th Street

Minneapolis, Minnesota 55403

 

 

htttps://www.cbremarketplace.com/50South10th

 

9th St Skyway Declaration of Legal Desc (10.16.01),       Doc No 3446909.pdf
03/12/2014 09:32 AM CDT 59 KB 2 LaSalle Skyway Agreement (5.18.00), Doc No      
3302944.pdf 03/12/2014 09:32 AM CDT 2061 KB 2 LaSalle Skyway Declaration of
Legal Desc (8.24.01),       Doc No 3446908.pdf 03/12/2014 09:32 AM CDT 104 KB 2
Nicollet Skyway Declaration of Legal Desc (8.24.01),       Doc No 3446910.pdf
03/12/2014 09:32 AM CDT 61 KB 2 Nicollet St Skyway 1st Amendment (11.18.99), Doc
      No 3268892.pdf 03/12/2014 09:32 AM CDT 797 KB 2 Nicollete Skyway Agreement
(6.26.98),Doc No 03/12/2014 09:32 AM CDT 2245 KB 2 7154889.pdf      
Environmental Reports       10th - 1996.12.19 Phase I Environmental
Report_Braun.pdf 04/10/2014 09:00 AM CDT 10447 KB 2 10th - 1997.07.30 Detection
Petroleum Impacted Soils.pdf 04/10/2014 09:00 AM CDT 527 KB 2 10th - 1997.07.31
Evidencing Reporting Contamination 04/10/2014 09:01 AM CDT 18 KB 2 toState
Duty.pdf       10th - 1997.08.05 -Asbestos Demolition Survey Report -      
American Linen.pdf 04/10/2014 09:01 AM CDT 1564 KB 2 10th - 1997.08.20-Limited
Phase II Site Investigation - 04/10/2014 09:00 AM CDT 1130 KB 2 American
Linen.pdf       10th - 2012.05.31 Phase I Environment Liesch (FINAL).pdf
04/10/2014 09:01 AM CDT 34093 KB 2 Financials      
347A_Office_Tower_CAM_Rec_2013 Final.xlsx 05/12/2014 02:22 PM CDT 61 KB 2
347C_Retail_CAM_Rec_2013 Final.xlsx 05/12/2014 02:22 PM CDT 54 KB 2
347D_North_Skybridge_CAM_Rec_2013 Final.xlsx 05/12/2014 02:22 PM CDT 31 KB 2
347E_East_Skybridge_2013 Final.xlsx 05/12/2014 02:22 PM CDT 32 KB 2
347F_South_Skybridge_CAM_Rec_2013 Final.xlsx 05/12/2014 02:22 PM CDT 30 KB 2
347G_West_Skybridge_CAM_Rec_2013 Final.xlsx 05/12/2014 02:22 PM CDT 32 KB 2
347H_Delivery_Premises_CAM_Rec_2013 Final.xlsx 05/12/2014 02:22 PM CDT 27KB 2 50
South - Aging 2011 -2012.pdf 05/21/2014 05:02 PM CDT 7935 KB 2 50 South - Lease
List (Sec Deposits and LOC).xlsx 05/12/2014 02:22 PM CDT 23 KB 2 50 South 2014 -
12 Month Budget Expense Detail.xlsx 05/12/2014 02:22 PM CDT 334 KB 2 50 South
Aging - Dec 2013.pdf 05/21/2014 05:02 PM CDT 17 KB 2 50 South Aging - May
2014.pdf 05/21/2014 05:02 PM CDT 19 KB 2 50 South Rent Roll 5.14.pdf 05/12/2014
02:22 PM CDT 41 KB 2 50 South Rent Roll 6.14.pdf 06/24/2014 12:05 PM CDT 28 KB 2
50 South Tenth - Income Stmt, March 2014.pdf 05/12/2014 02:22 PM CDT 40 KB 2 50
South Tenth Rent Roll (Yardi 062414).xls 06/24/2014 12:04 PM CDT 218 KB 2
Common_Area_CAM_Rec_2013 Final.xlsx 05/12/2014 02:22 PM CDT 35 KB 2 Historical
Income Statement '11-'13.pdf 05/12/2014 02:22 PM CDT 162 KB 2 Insurance
Certificates       50 s 10th cerr gl 2014.pdf 06/24/2014 12:10 PM CDT 276 KB 2
Prop COI - Bank of America_50South 10th 06/24/2014 12:10 PM CDT 71 KB 2
Street_Prop_Rev 4-17-14.pdf       Lease Documents       Additional Agreement    
 

 

 

 

 

Document Center Page

50 South 10th Street

50 South 10th Street

Minneapolis, Minnesota 55403

 

 

htttps://www.cbremarketplace.com/50South10th

 

City of Mpls_Senior Center License Agreement and       Amendment.pdf 05/12/2014
01:52 PM CDT 3107 KB 2 City of Mpls_Senior Center_ Second Amendment to      
License Agreement, May 25, 2011.pdf 05/12/2014 01:52 PM CDT 171 KB 2 COGENT -
License Agreement - Sept 15, 2008.pdf 05/07/2014 11:41 AM CDT 471 KB 2 Federal
Express License Agreement.pdf 05/07/2014 11:41 AM CDT 93 KB 2 Time Warner
Telecom - Name Change Eff 7 1 08.pdf 05/07/2014 11:41 AM CDT 30 KB 2 Time Warner
Telecom of MN - Agreement.pdf 05/07/2014 11:41 AM CDT 306 KB 2 UPS License
Agreement.pdf 05/07/2014 11:41 AM CDT 322 KB 2 Aschenbrener Bronze LLC      
Aschenbrener - Commencement Date Memo (Oct 31, 05/07/2014 11:41 AM CDT 48 KB 2
2012).pdf       Aschenbrener - Original Lease.pdf 05/07/2014 11:41 AM CDT 2666
KB 2 Bright Horizons       Bright Horizons - Consolidated Financial      
Statements.pdf 05/07/2014 11:41 AM CDT 155 KB 2 Bright Horizons - Orig Lease,
1st Amend, 2nd       Amend.pdf 05/07/2014 11:41 AM CDT 7018 KB 2 Bright Horizons
- Third Amendment to Lease dated       2.25.11.pdf 05/07/2014 11:41 AM CDT 261
KB 2 Bruegger's       Bruegger's Lease 4 17 14.pdf 05/07/2014 11:41 AM CDT 2460
KB 2 Buyer's Support Group       Buyers Support -1st Amendment.pdf 05/07/2014
11:41 AM CDT 40 KB 2 Buyers Support - 2nd Amendment.pdf 05/07/2014 11:41 AM CDT
50 KB 2 Buyers Support - 3rd Amendment.pdf 05/07/2014 11:41 AM CDT 54 KB 2
Buyers Support - 4th Amendment.pdf 05/07/2014 11:41 AM CDT 52 KB 2 Buyers
Support - 5th Amendment.pdf 05/07/2014 11:41 AM CDT 347 KB 2 Buyers Support -
6th Amendment.pdf 05/07/2014 11:41 AM CDT 395 KB 2 Buyers Support - Lessor's
Agreement (10-27-2011).pdf 05/07/2014 11:41 AM CDT 73 KB 2 Buyers Support -
Original Lease.pdf 05/07/2014 11:41 AM CDT 3033 KB 2 Caycor Inc.(Great Clips)  
    Caycor - Lease 1st Storage Amends.pdf 05/07/2014 11:41 AM CDT 9414 KB 2
Caycor – Notice Address Change 11-30-06.pdf 05/07/2014 11:41 AM CDT 71 KB 2
Caycor – Renewal Notice11-30-06.pdf 05/07/2014 11:41 AM CDT 22 KB 2 Caycor –
Renewal Notice 12.31.11.pdf 05/07/2014 11:41 AM CDT 26 KB 2 Caycor – Renewal
Notice Response 12-12-06.pdf 05/07/2014 11:41 AM CDT 20 KB 2 Caycor – Second
Amendment 09 28 07.pdf 05/07/2014 11:41 AM CDT 114 KB 2 Caycor – Third Amendment
09 28 12.pdf 05/07/2014 11:41 AM CDT 70 KB 2 Disney Credit Card Services      
Disney – First Amendment to Storage.pdf 05/07/2014 11:42 AM CDT 112 KB 2 Disney
– Orig Lease, Storage Amend.pdf 05/07/2014 11:42 AM CDT 13093 KB 2 Disney –
Second Amendment to Lease Storage.pdf 05/07/2014 11:42 AM CDT 271 KB 2 Elegant
Nails       Elegant Nails - 3rd Amend 2.22.12.pdf 05/07/2014 11:42 AM CDT 165 KB
2

 

 

 

Document Center Page

50 South 10th Street

50 South 10th Street

Minneapolis, Minnesota 55403

 

 

htttps://www.cbremarketplace.com/50South10th

 

Elegant Nails - Bill of Sale.pdf 05/07/2014 11:42 AM CDT 36 KB 2 Elegant Nails -
Lease 1st 2nd Amend.pdf 05/07/2014 11:42 AM CDT 6130 KB 2 FMM-The Moscoe Group  
    FMM - Orig Lease, 1st Amend, 2nd Amend, Storage       Amend.pdf 05/07/2014
11:42 AM CDT 11462 KB 2 FMM - Third Amendment to Lease, Aug 31, 2011.pdf
05/07/2014 11:42 AM CDT 874 KB 2 FMM - Fourth Amendment to Lease dated April 30,
      2012.pdf 05/07/2014 11:42 AM CDT 245 KB 2 GNC       GNC - Lease, 1st
Amend.pdf 05/07/2014 11:42 AM CDT 6950 KB 2 GNC - Second Amendment.pdf
05/07/2014 11:42 AM CDT 151 KB 2 GNC - Third Amendment to Lease 1.31.10.pdf
05/07/2014 11:42 AM CDT 189 KB 2 Hershey Company       Hershey Ste 280 0 99 -
3rd Amend_5.08.13.pdf 05/07/2014 11:42 AM CDT 222 KB 2 Hershey Ste 280 0 99 -
Expansion Premises       Commencement Date Memo10.31.13.pdf 05/07/2014 11:42 AM
CDT 113 KB 2 Hershey Ste 280 0 99 - Lease 1st 2nd Amend.pdf 05/07/2014 11:42 AM
CDT 5641 KB 2 Hershey Ste 281 - 1st Amend_1.15.03.pdf 05/07/2014 11:42 AM CDT 38
KB 2 Hershey Ste 281 - 2nd Amend_10.21.03.pdf 05/07/2014 11:42 AM CDT 46 KB 2
Hershey Ste 281 - 3rd Amend_9.21.04.pdf 05/07/2014 11:42 AM CDT 38 KB 2 Hershey
Ste 281 - 4th Amend_3.18.05.pdf 05/07/2014 11:42 AM CDT 50 KB 2 Hershey Ste 281
- Lease_11.15.02.pdf 05/07/2014 11:42 AM CDT 2512 KB 2 Hershey Ste 281 - 5th
Amend_6.14.05.pdf 05/07/2014 11:42 AM CDT 30 KB 2 Hershey Ste 281- 6th
Amend_11.06.09.pdf 05/07/2014 11:42 AM CDT 150 KB 2 Hershey Ste 281 - 7th
Amend_5.08.13.pdf 05/07/2014 11:42 AM CDT 151 KB 2 Interior Tropicals      
Interior Tropicals - 3rd Amendment.pdf 05/07/2014 11:37 AM CDT 133 KB 2 Interior
Tropicals - 4th Amend 7 31 12.pdf 05/07/2014 11:37 AM CDT 348 KB 2 Interior
Tropicals - Lease, 1st Amend, 2nd Amend.pdf 05/07/2014 11:37 AM CDT 6808 KB 2
Interior Tropicals Renewal Notice Letter.pdf 05/07/2014 11:37 AM CDT 31 KB 2 JL
Buchanon Inc       J.L. Buchanan LOC – Voyager Bank 1.18.10.pdf 05/07/2014 11:37
AM CDT 161 KB 2 J.L. Buchanan LOC – Voyager Bank 3.1.13.pdf 05/07/2014 11:37 AM
CDT 76 KB 2 JL Buchana - 1st 2nd Amend, Storage Lease.pdf 05/07/2014 11:37 AM
CDT 384 KB 2 JLBuchanan – Lease Feb 5, 2010.pdf 05/07/2014 11:37 AM CDT 3858 KB
2 Levy Home Entertainment       Levy - First Amendment.pdf 05/07/2014 11:37 AM
CDT 331 KB 2 Levy - LL Consent to Assignment (9-29-11).pdf 05/07/2014 11:37 AM
CDT 151 KB 2 Levy - LL response to request for Consnent (9-22-       11).pdf
05/07/2014 11:37 AM CDT 133 KB 2 Levy - Original Lease.pdf 05/07/2014 11:37 AM
CDT 6206 KB 2 Levy - Request for Landlord Consent (9-2-11).pdf 05/07/2014 11:37
AM CDT 90 KB 2 Maples Industries       Maples - 3rd Amend to Lease Comm Date
Memo.pdf 05/07/2014 11:37 AM CDT 631 KB 2 Maples - Orig Lease, 1st Amend,
Storage Amend.pdf 05/07/2014 11:37 AM CDT 10363 KB 2

 

 

 

 

Document Center Page

50 South 10th Street

50 South 10th Street

Minneapolis, Minnesota 55403

 

 

htttps://www.cbremarketplace.com/50South10th

 

Maples - Second Amendments.pdf 05/07/2014 11:37 AM CDT 699 KB 2 Maples- Storage
Agreement (9.9.1O).pdf 05/07/2014 11:37 AM CDT 371 KB 2 One Two Three Sushi    
  123 Sushi - Comm Date Memo dated Nov 14, 05/07/2014 11:37 AM CDT 182 KB 2
2013.pdf       123 Sushi - Lease June 3, 2013.pdf 05/07/2014 11:37 AM CDT 3110
KB 2 Portu Sunberg       Portu Sunberg - 5th Amend.pdf 05/07/2014 11:38 AM CDT
518 KB 2 Portu Sunberg - Landlord Consent to Assignment (12-20-2012).pdf
05/07/2014 11:38 AM CDT 276 KB 2 Portu Sunberg - Renewal Notice 4-21-10.pdf
05/07/2014 11:38 AM CDT 23 K6 2 Portu Sunberg - Storage Lease 03-01-07.pdf
05/07/2014 11:38 AM CDT 353 KB 2 Portu Sunberg - Storage Lease 8-24-06.pdf
05/07/2014 11:37 AM CDT 273 KB 2 Portu-Sunberg - 03 08 07 Letter Exercising
Expansion       Option.pdf 05/07/2014 11:38 AM CDT 216 KB 2 Portu-Sunberg - 4th
Amend.pdf 05/07/2014 11:38 AM CDT 176 KB 2 Portu-Sunberg - Lease 1st 2nd 3rd
Storage       Amend.pdf 05/07/2014 11:37 AM CDT 9741 KB 2 Qdoba      
Qdoba_-_Lease_Agreement_5.15.14.pdf 05/20/2014 01:11 PM CDT 4111 KB 2 RS
Peterson       RS Peterson - 4th Amend.pdf 05/07/2014 11:38 AM CDT 369 KB 2 RS
Peterson – Lease 1st 2nd 3rd Amend.pdf 05/07/2014 11:38 AM CDT 4663 KB 2
Seasonal Specialties       Seasonal Specialties - 3rd Amend.pdf 05/07/2014 11:41
AM CDT 478 KB 2 Seasonal Specialties – Lease 1st 2nd Amend.pdf 05/07/2014 11:41
AM CDT 4314 KB 2 Target       EXEC Memorandum of Lease (T4932800).pdf 03/12/2014
09:30 AM CDT 306 KB 2 EXEC SNDA (T4932801).pdf 03/12/2014 09:30 AM CDT 579 KB 2
EXEC Sublease (Target-Ryan 030112).pdf 03/12/2014 09:30 AM CDT 7973 KB 2
Landlord Notice to Ryan (2-28-2012).pdf 03/12/2014 09:31 AM CDT 43 KB 2 SNDA –
Estoppel Notice to Target Corporation 03/12/2014 09:31 AM CDT 55 KB 2 070312.pdf
      Target – Commencement Date Memo (Ryan 03/12/2014 09:30 AM CDT 116 KB 2
Premises), dated Apri1, 2012.pdf       Target – Commencement Date Memo
(Storage1260 03/12/2014 09:32 AM CDT 115 KB 2 1270), dated April1, 2012.pdf    
  Target – Commencement Date Memo (Suite570), 03/12/2014 09:30 AM CDT 62 KB 2
dated Jan1, 2013.pdf       Target – Lease dated February 29, 2012.pdf 03/12/2014
09:30 AM CDT 7889 KB 2 Target (Starbucks)       Target (Starbucks) - 2nd
Amend.pdf 05/12/2014 01:56 PM CDT 144 KB 2 Target (Starbucks) – Lease 1st
Amend.pdf 05/12/2014 01:56 PM CDT 4776 KB 2 Target Sublease with Ryan Co, dated
March·1, 03/12/2014 09:31 AM CDT 858 KB 2 2012.pdf       Tenant Notices – Target
Put Option.pdf 03/12/2014 09:31 AM CDT 9279 KB 2 TCF Bank      

 

 

 

 

Document Center Page

50 South 10th Street

50 South 10th Street

Minneapolis, Minnesota 55403

 

 

htttps://www.cbremarketplace.com/50South10th

 

TCF - 2nd Amend.pdf 05/20/2014 01:16 PM CDT 259 KB 2 TCF - Lease, 1st Amend.pdf
05/07/2014 04:29 PM CDT 5701 KB 2 TCF - LL Consent to Sublease with Melk Milk
(12-10-       13) Amendments.pdf 05/07/2014 04:29 PM CDT 831 KB 2 Tenth Street
Convenience Store       Billy and Marty Assignment(NASH).pdf 05/07/2014 04:29 PM
CDT 636 KB 2 NASH - 2nd Amendment.pdf 05/07/2014 04:29 PM CDT 169 KB 2 Nash of
Minneapolis - Lease, 1st Amend.pdf 05/07/2014 04:29 PM CDT 6275 KB 2 The
Newsroom       News Room Notice of LOC Draw (6-4-09).pdf 05/07/2014 04:28 PM CDT
44 KB 2 Newsroom - 3rd Amend Dec 17, 2010.pdf 05/07/2014 04:28 PM CDT 267 KB 2
Newsroom - Antenna Lease.pdf 05/07/2014 04:28 PM CDT 300KB 2 Newsroom - Lease
1st 2nd Amend.pdf 05/07/2014 04:28 PM CDT 6398 KB 2 Twentieth Centruy Fox      
Twentieth Century - Storage Lease.pdf 05/07/2014 04:28 PM CDT 325 KB 2 Twentieth
Century Fox - Lease 1st 2nd Amend.pdf 05/07/2014 04:28 PM CDT 8066 KB 2 Photos  
    24.jpg 05/20/2014 10:25 AM CDT 8505 KB 1 DSC_6231.jpg 05/20/2014 10:25 AM
CDT 26411 KB 1 DSC_6232.jpg 05/20/2014 10:25 AM CDT 28274 KB 1 DSC_6239.jpg
05/20/2014 10:26 AM CDT 33485 KB 1 DSC_6244.jpg 05/20/2014 10:26 AM CDT 29726 KB
1 DSC_6251.jpg 05/20/2014 10:26 AM CDT 27817 KB 1 DSC_6276.jpg 05/20/2014 10:27
AM CDT 36929 KB 1 DSC_6284.jpg 05/20/2014 10:27 AM CDT 28815 KB 1 Front_Cover
Edited.jpg 05/20/2014 10:27 AM CDT 21078 KB 1 IMG_3017.jpg 05/20/2014 10:27 AM
CDT 6065 KB 1 IMG_3057.jpg 05/20/2014 10:27 AM CDT 11146 KB 1 IMG_3079.jpg
05/20/2014 10:28 AM CDT 5528 KB 1 IMG_3081.jpg 05/20/2014 10:28 AM CDT 4614 KB 1
IMG_3090.jpg 05/20/2014 10:28 AM CDT 12742 KB 1 IMG_3122.jpg 05/20/2014 10:28 AM
CDT 5830 KB 1 IMG_3154.jpg 05/20/2014 10:28 AM CPT 10077 KB 1 IMG_3155.jpg
05/20/2014 10:28 AM CPT 5800 KB 1 IMG_4659.jpg 05/20/2014 10:28 AM COT 9203 KB 1
IMG_4666.jpg 05/20/2014 10:28 AM COT 12709 KB 1 IMG_4680.jpg 05/20/2014 10:28 AM
CDT 12336 KB 1 IMG_4711.jpg 05/20/2014 10:29 AM CDT 12994 KB 1 IMG_4728.jpg
05/20/2014 10:29 AM CDT 12784 KB 1 IMG_4730.jpg 05/20/2014 10:29 AM CDT 15253 KB
1 IMG_4750.jpg 05/20/2014 10:29 AM CDT 13271 KB 1 IMG_4754.jpg 05/20/2014 10:29
AM CDT 10331 KB 1 IMG_4816.jpg 05/20/2014 10:29 AM CDT 11356 KB 1 IMG_4818.jpg
05/20/2014 10:29 AM CDT 11394 KB 1 iStock_000001934054Large.jpg 05/20/2014 10:30
AM CDT 14201 KB 1

 

 

 

 

Document Center Page

50 South 10th Street

50 South 10th Street

Minneapolis, Minnesota 55403

 

 

htttps://www.cbremarketplace.com/50South10th

 

iStock_000009270067Large.jpg 05/20/2014 10:30 AM CDT 13118 KB 1 Pg_14.jpg
05/20/2014 10:30 AM CDT 31422 KB 1 Pg_4.jpg 05/20/2014 10:30 AM CDT 28503 KB 1
scan0004.jpg 05/20/2014 10:31 AM CDT 46639 KB 1 R.E. Taxes      
2014ProposedTaxes.pdf 05/07/2014 04:29 PM CDT 118 KB 2 RE Tax2011       50 South
Tenth - 2011 First and Second Half Tax 05/07/2014 04:31 PM CDT 151 KB 2 Bill.pdf
      RE Tax 2012       50 South Tenth – 2012 First and Second Half Tax
05/07/2014 04:31 PM CDT 410 KB 2 Bill.pdf       RE Tax 2013       50 South –
2013 Approved Tax Statements.pdf 05/07/2014 04:31 PM CDT 684 KB 2 Sevice
Contracts       50 South - Service Contracts List (Comments).docx 05/15/2014
03:06 PM CDT 24 KB 2 AdamsPestControloffice2012executed.pdf 05/15/2014 03:06 PM
CDT 825 KB 2 AdamsPestControlREOA2012executed.pdf 05/15/2014 03:07 PM CDT 809 KB
2 AdvancedWirelessradios2013executed.pdf 05/15/2014 03:07 PM CDT 664 KB 2
AECOMarchitectofrecord2013executed.pdf 05/15/2014 03:08 PM CDT 404 KB 2
AmericanSecuritysecurityofficetower2013executed.pdf 05/15/2014 03:08 PM CDT 565
KB 2 AmericanSecuritysecurityREOA2013executed.pdf 05/15/2014 03:08 PM CDT 554 KB
2 AspenWasteTrashRemoval2014executed.pdf 05/15/2014 03:09 PM CDT 553 KB 2
BoilerServicesplumbing2014executed.pdf 05/15/2014 03:09 PM CDT 530 KB 2
BredemusHardwaredoorsOFFICE2014executed.pdf 05/15/2014 03:10 PM CDT 1031 KB 2
BredemusHardwaredoorsREOA2014executed.pdf 05/15/2014 03:10 PM CDT 1029 KB 2
BrinNorthwesternglasscompany2014executed.pdf 05/15/2014 03:10 PM CDT 556 KB 2
CardinalServicesdraincleaning2014executed.pdf 05/15/2014 03:11 PM CDT 534 KB 2
Cummins_Generators_2014EXECUTED.pdf 06/03/2014 09:40 AM CDT 748 KB 2
CumminsGenerators2013executed.pdf 05/15/2014 03:11 PM CDT 698 KB 2
Dalcojanitorialsupplies2013executed.pdf 05/15/2014 03:12 PM CDT 537 KB 2
DalsinRoofingroofservices2013executed.pdf 05/15/2014 03:12 PM CDT 584 KB 2
DanGelfandWoodcare2014executed.pdf 05/15/2014 03:13 PM CDT 552 KB 2
DavidHobergOSHAcompliance2014executed.pdf 05/15/2014 03:13 PM CDT 549 KB 2
DesignerSignssignage2014executed.pdf 05/15/2014 03:13 PM CDT 451 KB 2
DryTechRe.storationServices2012executed.pdf 05/15/2014 03:14 PM CDT 616 KB 2
FraserMorriselectrical2014executed.pdf 05/15/2014 03:14 PM CDT 552 KB 2
GreenLightsRecyclingelectronics2014executed.pdf 05/15/2014 03:15 PM CDT 551 KB 2
HorwitzHVACandplumbing2013executed.pdf 05/15/2014 03:15 PM CDT 611 KB 2
HumeratechAIIertonSoftward2013executed.pdf 05/15/2014 03:15 PM CDT 553 KB 2
InfraredConsultingroofandelectricalsurveys2014executed.pdf 05/15/2014 03:16 PM
CDT 551 KB 2 InteriorTropicsOffice2012executed.pdf 05/15/2014 03:16 PM CDT 654
KB 2 InteriorTropicsREOA2013executed.pdf 05/15/2014 03:17 PM CDT 564 KB 2
KathFuelOilfuelsupply2014executed.pdf 05/15/2014 03:17 PM CDT 554 KB 2

 

 

 

 

Document Center Page

50 South 10th Street

50 South 10th Street

Minneapolis, Minnesota 55403

 

 

htttps://www.cbremarketplace.com/50South10th

 

LowVoltageContractorselectricOffice2013executed.pdf 05/15/2014 03:17 PM CDT 516
KB 2 LowVoltageContractorselectricREOA2013executed.pdf 05/15/2014 03:18 PM CDT
535 KB 2 Marsdencleaningservices0ffice2013executed.pdf 05/15/2014 03:18 PM CDT
559 KB 2 MarsdencleaningservicesREOA2013executed.pdf 05/15/2014 03:19 PM CDT
540KB 2 MasterMechanicalHVAC2014executed.pdf 05/15/2014 03:19 PM CDT 552 KB 2
NRGsteamandchilledwater2000executed.pdf 05/15/2014 03:20 PM CDT 3294 KB 2
Pinnaclewindowwashing2012executed.pdf 05/15/2014 03:20 PM CDT 572 KB 2
Pinnaclewindowwashinggroundlevel2014executed.pdf 06/03/2014 09:39 AM CDT 578 KB
2 Pinnaclewindowwashingsuspendedwork2014executed.pdf 06/03/2014 09:39 AM CDT
842KB 2 PlantsByDesignDecorations2012executed.pdf 05/15/2014 03:21 PM CDT 560 KB
2 Pugleasadocklevelers2014executed.pdf 05/15/2014 03:21 PM CDT 546 KB 2
RecycleTechnologieselectronicrecycling2014executed.pdf 05/15/2014 03:21 PM CDT
551 KB 2 RohnPaperRecycling2014executed.pdf 05/15/2014 03:22 PM CDT 554 KB 2
SamStewardconsultant2013executed.pdf 05/15/2014 03:22 PM CDT 615 KB 2
SamStewartconsultant2014executed.pdf 06/04/2014 05:08 PM CDT 661 KB 2
SiemensFLS2012executed.pdf 05/15/2014 03:23 PM CDT 1715 KB 2
Summitfiresystem2013executed.pdf 05/15/2014 03:23 PM CDT 1169 KB 2
Tennantcleaningequipment2013executed.pdf 05/15/2014 03:24 PM CDT 773 KB 2
ThyssenKruppverticaltransportationOffice2002executed.pdf 05/15/2014 03:25 PM CDT
1495 KB 2 ThyssenKruppverticaltransportationREOA2002executed.pdf 05/15/2014
03:25 PM CDT 1541 KB 2 TwinCityOutdoorServicessnowremoval2013executed.pdf
05/15/2014 03:26 PM CDT 637 KB 2
TwinCityTileandMarbleexteriortile2012executed.pdf 05/15/2014 03:26 PM CDT 766 KB
2 VDAverticaltransportationconsultantREOA2013executed.pdf 05/15/2014 03:27 PM
CDT 744 KB 2 VDAverticaltrasnporationconsultantOffice2013executed.pdf 05/15/2014
03:27 PM CDT 739 KB 2 Velocitydrainservices2014executed.pdf 05/15/2014 03:27 PM
CDT 534 KB 2 Tenant Recovery Letters       50 S Tenth - Delivery Facility 2014
CAM Letters.pdf 05/07/2014 04:32 PM CDT 133 KB 2 50 S Tenth - Office Tower 2014
CAM Letters.pdf 05/07/2014 04:32 PM CDT 2617 KB 2 50 S Tenth - REOA 2014 CAM
Letters.pdf 05/07/2014 04:32 PM CDT 1288 KB 2 50 S Tenth – Retail 2014 CAM
Letters.pdf 05/07/2014 04:32 PM CDT 1042 KB 2 50 S Tenth - Target Skybridge 2014
CAM Letters.pdf 05/07/2014 04:32 PM CDT 202 KB 2 50 S Tenth - USB Skybridge 2014
CAM letters.pdf 05/07/2014 04:32 PM CDT 45 KB 2

 



 

 